Exhibit 10.1

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

dated as of January 31, 2013

among

DIGITALGLOBE, INC.,

The GUARANTORS Referred to Herein

The LENDERS Referred to Herein

MORGAN STANLEY SENIOR FUNDING, INC.

J.P. MORGAN SECURITIES LLC

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Lead Bookrunners,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

MORGAN STANLEY SENIOR FUNDING, INC.

as Syndication Agent

THE BANK OF TOKYO MITSUBISHI UFJ, LTD

and

CITIGROUP GLOBAL MARKETS INC.

as Documentation Agents

 

 

$700,000,000 Senior Secured Credit Facilities

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    DEFINITIONS AND INTERPRETATIONS   

Section 1.01.

  Definitions      1   

Section 1.02.

  Accounting Terms; Certain Pro Forma Adjustments      46   

Section 1.03.

  Interpretation, Etc.      47    ARTICLE 2    LOANS AND LETTERS OF CREDIT   

Section 2.01.

  Term Loans      47   

Section 2.02.

  Revolving Loans      48   

Section 2.03

  Swing Line Loans      49   

Section 2.04.

  Issuance of Letters of Credit and Purchase of Participations Therein      52
  

Section 2.05.

  Pro Rata Shares; Availability of Funds      57   

Section 2.06.

  Use of Proceeds      57   

Section 2.07.

  Register; Lenders’ Books and Records; Notes      58   

Section 2.08.

  Interest on Loans      58   

Section 2.09.

  Conversion/Continuation      60   

Section 2.10.

  Default Interest      61   

Section 2.11.

  Fees      62   

Section 2.12.

  Scheduled Payments/Commitment Reductions      62   

Section 2.13.

  Voluntary Prepayments/Commitment Reductions      63   

Section 2.14.

  Mandatory Prepayments/Commitment Reductions      66   

Section 2.15

  Application of Prepayments/Reductions      68   

Section 2.16.

  General Provisions Regarding Payments      69   

Section 2.17.

  Ratable Sharing      70   

Section 2.18.

  Making or Maintaining Eurodollar Rate Loans      71   

Section 2.19.

  Increased Costs; Capital Adequacy      73   

Section 2.20.

  Taxes; Withholding, Etc.      74   

Section 2.21.

  Defaulting Lenders      78   

Section 2.22.

  Obligation to Mitigate; Removal or Replacement of a Lender      79   

Section 2.23.

  Incremental Facilities      80   

Section 2.24.

  Notices      83    ARTICLE 3    CONDITIONS PRECEDENT   

Section 3.01.

  Closing Date      83   

Section 3.02.

  Conditions to Each Credit Extension      87    ARTICLE 4    REPRESENTATIONS
AND WARRANTIES   

Section 4.01.

  Organization; Requisite Power and Authority; Qualification      87   

 

i



--------------------------------------------------------------------------------

Section 4.02.  

Equity Interests and Ownership

     88    Section 4.03.  

Due Authorization

     88    Section 4.04.  

No Conflict

     88    Section 4.05.  

Governmental Consents

     88    Section 4.06.  

Binding Obligation

     89    Section 4.07.  

Financial Statements

     89    Section 4.08.  

Projections

     89    Section 4.09.  

No Material Adverse Effect

     89    Section 4.10.  

Adverse Proceedings, Etc.

     89    Section 4.11.  

Payments of Taxes

     89    Section 4.12.  

Properties

     90    Section 4.13.  

Environmental Matters

     90    Section 4.14.  

No Defaults

     91    Section 4.15.  

Material Contracts

     91    Section 4.16.  

Governmental Regulation

     91    Section 4.17.  

Employee Matters

     92    Section 4.18.  

Employee Benefit Plans

     92    Section 4.19.  

Certain Fees

     93    Section 4.20.  

Solvency

     93    Section 4.21.  

Senior Indebtedness

     93    Section 4.22.  

Compliance with Statutes, Etc.

     93    Section 4.23.  

Disclosure

     93    Section 4.24.  

PATRIOT Act

     93    Section 4.25.  

Sanctioned Persons

     94    Section 4.26.  

Federal Reserve Regulations

     94    ARTICLE 5    AFFIRMATIVE COVENANTS    Section 5.01.   Financial
Statements and Other Reports      94    Section 5.02.   Existence      97   
Section 5.03.   Payment of Taxes and Claims      98    Section 5.04.  
Maintenance of Properties      98    Section 5.05.   Insurance      98   
Section 5.06.   Books and Records; Inspections      100    Section 5.07.  
Lenders’ Meetings      101    Section 5.08.   Compliance with Laws      101   
Section 5.09.   Environmental      101    Section 5.10.   Subsidiaries      101
   Section 5.11.   Additional Material Real Estate Assets      102    Section
5.12.   Further Assurances      102    Section 5.13.   Maintenance of Ratings   
  102    Section 5.14.   Designation Of Restricted And Unrestricted Subsidiaries
     102    ARTICLE 6    NEGATIVE COVENANTS    Section 6.01.   Indebtedness     
104   

 

ii



--------------------------------------------------------------------------------

Section 6.02.   Liens      107    Section 6.03.   No Further Negative Pledges   
  109    Section 6.04.   Restricted Junior Payments      110    Section 6.05.  
Restrictions on Subsidiary Distributions      111    Section 6.06.   Investments
     113    Section 6.07.   Fundamental Changes; Acquisitions      114   
Section 6.08.   Disposition of Assets      115    Section 6.09.   Transactions
with Shareholders and Affiliates      115    Section 6.10.   Conduct of Business
     116    Section 6.11.   Amendments or Waivers of Organizational Documents   
  116    Section 6.12.   Amendments or Waivers with Respect to Certain
Indebtedness      116    Section 6.13.   Fiscal Year      116    ARTICLE 7   
FINANCIAL COVENANTS    Section 7.01.   Interest Coverage Ratio      117   
Section 7.02.   Leverage Ratio      117    ARTICLE 8    GUARANTY    Section
8.01.   Guaranty of the Obligations      118    Section 8.02.   Payment by
Guarantors      118    Section 8.03.   Liability of Guarantors Absolute      118
   Section 8.04.   Waivers by Guarantors      121    Section 8.05.   Guarantors’
Rights of Subrogation, Contribution, Etc.      121    Section 8.06.  
Subordination of Other Obligations      122    Section 8.07.   Continual
Guaranty      122    Section 8.08.   Authority of Guarantors or Borrower     
122    Section 8.09.   Financial Condition of Borrower      122    Section 8.10.
  Bankruptcy, Etc.      123    Section 8.11.   Discharge of Guaranty Upon Sale
of Guarantor      124    Section 8.12.   Excluded Obligation      124    ARTICLE
9    EVENTS OF DEFAULT    Section 9.01.  

Events of Default

     124    ARTICLE 10    AGENTS    Section 10.01.   Appointment of Agents     
127    Section 10.02.   Powers and Duties      128    Section 10.03.   General
Immunity      128    Section 10.04.   Agents Entitled to Act as Lender      130
   Section 10.05.   Lenders’ Representations, Warranties and Acknowledgment     
130   

 

iii



--------------------------------------------------------------------------------

Section 10.06.   Right to Indemnity      130    Section 10.07.   Successor
Administrative Agent, Collateral Agent and Swing Line Lender      131    Section
10.08.   Collateral Documents and Guaranty      133    ARTICLE 11   
MISCELLANEOUS    Section 11.01.   Notices      135    Section 11.02.   Expenses
     136    Section 11.03.   Indemnity      137    Section 11.04.   Set-Off     
138    Section 11.05.   Amendments and Waivers      139    Section 11.06.  
Successors and Assigns; Participations      143    Section 11.07.   Independence
of Covenants      147    Section 11.08.   Survival of Representations,
Warranties and Agreements      147    Section 11.09.   No Waiver; Remedies
Cumulative      148    Section 11.10.   Marshalling; Payments Set Aside      148
   Section 11.11.   Severability      148    Section 11.12.   Obligations
Several; Independent Nature of Lenders’ Rights      148    Section 11.13.  
Headings      149    Section 11.14.   APPLICABLE LAW      149    Section 11.15.
  CONSENT TO JURISDICTION      149    Section 11.16.   Waiver of Jury Trial     
149    Section 11.17.   Certain Regulatory Matters      150    Section 11.18.  
Confidentiality      150    Section 11.19.   Usury Savings Clause      151   
Section 11.20.   Counterparts      152    Section 11.21.   Effectiveness; Entire
Agreement      152    Section 11.22.   PATRIOT Act      152    Section 11.23.  
Electronic Execution of Assignments      152    Section 11.24.   No Fiduciary
Duty      153   

APPENDICES:

 

A    Revolving Commitments B    Notice Addresses

SCHEDULES:

 

4.01    Jurisdictions of Organization and Qualification 4.02    Equity Interests
and Ownership 4.12    Material Real Property 4.15    Material Contracts 5.11   
Mortgage Requirements 6.01    Certain Indebtedness 6.02    Certain Liens 6.03   
Certain Negative Pledges

 

iv



--------------------------------------------------------------------------------

6.05    Certain Restrictions on Subsidiary Distributions 6.06    Certain
Investments 6.09    Certain Affiliate Transactions

EXHIBITS:

 

A-1    Funding Notice A-2    Conversion/Continuation Notice A-3    Issuance
Notice B-1    Term Loan Note B-2    Revolving Loan Note B-3    Swing Line Note C
   Compliance Certificate D    Joinder Agreement E    Assignment Agreement F   
U.S. Tax Certificate G-1    Closing Date Certificate G-2    Solvency Certificate
H    Counterpart Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of January 31, 2013, is entered
into by and among DIGITALGLOBE, INC., a Delaware corporation (“Borrower”), the
GUARANTORS from time to time party hereto, the Lenders from time to time party
hereto, and JPMORGAN CHASE BANK, N.A., as administrative agent (together with
its permitted successors in such capacity, “Administrative Agent”) and as
Collateral Agent (together with its permitted successor in such capacity,
“Collateral Agent”).

RECITALS:

The Lenders have agreed, subject to the terms and conditions set forth herein,
to extend certain credit facilities to Borrower in the form of (a) Term Loans on
the Closing Date in an aggregate principal amount of $550,000,000 and
(b) Revolving Loans at any time and from time to time on and after the Closing
Date and prior to the Revolving Commitment Maturity Date in an aggregate
principal amount of $150,000,000. The proceeds of the Term Loans, together with
cash on hand and the net proceeds of the offering of Senior Notes, are to be
used to (x) pay the cash portion of the purchase price for the GeoEye
Acquisition and complete the GeoEye Redemption, (y) repay all amounts
outstanding under, and terminate, the Existing Credit Facility and (z) pay the
Transaction Costs. The proceeds of the Revolving Loans are to be used after the
Closing Date for working capital and general corporate purposes of Borrower and
its Restricted Subsidiaries, including Permitted Acquisitions and Restricted
Junior Payments.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

Section 1.01. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
July 22, 2012, by and among Borrower, 20/20 Acquisition Sub, Inc., Worldview,
LLC and GeoEye.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Borrower or any of its Restricted
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income,



--------------------------------------------------------------------------------

cash flow or profits (or the like) of any person or business acquired in
connection with such Permitted Acquisition, provided that any such future
payment that is subject to a contingency shall be considered Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP at
the time of such sale to be established in respect thereto by Borrower or any of
its Restricted Subsidiaries.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1%) (i) (a) the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) providing rate quotations comparable
to those currently provided on such page of such page, as determined by
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or service
or if such page or service shall cease to be available, the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest Period
by (ii) an amount equal to (a) one minus (b) the Applicable Reserve Requirement;
provided, however, that notwithstanding the foregoing, the Adjusted Eurodollar
Rate (x) with respect to Revolving Loans shall at no time be less than zero and
(y) with respect to Term Loans shall at no time be less than 1.00% per annum.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the knowledge of Borrower or any of its Restricted Subsidiaries,
threatened in writing against or affecting Borrower or any of its Restricted
Subsidiaries or any property of Borrower or any of its Restricted Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agent” means each of (a) Administrative Agent and (b) any other Person
appointed under the Credit Documents to serve in an agent or similar capacity,
including without limitation, any auction manager (other than the Collateral
Agent).

“Agent Affiliates” as defined in Section 11.01(b).

“Aggregate Amounts Due” as defined in Section 2.17.

“Agreement” means this Credit and Guaranty Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Applicable Margin” and “Applicable Commitment Fee Percentage’’ mean (a) from
the Closing Date until the date of delivery of the Compliance Certificate and
the financial statements for the period ending June 30, 2013, a percentage, per
annum, determined by reference to the following table as if the Leverage Ratio
then in effect were 3.50:1.00; and (b) thereafter, a percentage, per annum,
determined by reference to the Leverage Ratio in effect from time to time as set
forth below:

 

Class of Loan

  

Leverage

Ratio

   Applicable Margin:
Eurodollar Rate
Loans     Applicable Margin:
Base Rate Loans     Applicable
Commitment  Fee
Percentage  

Term Loans

   > 2.50:1.00      2.75 %      1.75 %       £ 2.50:1.00      2.50 %      1.50
%   

Revolving Loans

   > 2.50:1.00      2.50 %      1.50 %      0.50 %     £ 2.50:1.00      2.25 % 
    1.25 %      0.375 %     £ 1.50:1.00      2.00 %      1.00        0.375 % 

No change in the Applicable Margin or the Applicable Commitment Fee Percentage
shall be effective until three Business Days after the date on which
Administrative Agent shall have received the applicable financial statements and
a Compliance Certificate pursuant to Section 5.01(d) calculating the Leverage
Ratio. At any time Borrower has not submitted to Administrative Agent the
applicable information as and when required under Section 5.01(d), the
Applicable Margin and the Applicable Commitment Fee Percentage shall be
determined as if the Leverage Ratio were in excess of 2.50:1.00. Within one
Business Day of receipt of the applicable information under Section 5.01(d),
Administrative Agent shall give each Lender telefacsimile or telephonic notice
(confirmed in writing) of the Applicable Margin and the Applicable Commitment
Fee Percentage in effect from such date.

“Applicable Percentage” means, with respect to any Lender with Revolving
Exposure, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have

 

3



--------------------------------------------------------------------------------

terminated or expired, such Lender’s share of the total Revolving Exposure at
that time); provided that in the case of Section 2.21 when a Defaulting Lender
shall exist, “Applicable Percentage” shall mean the percentage of the total
Revolving Commitments (disregarding any Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Applicable Reserve Requirement” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which Administrative Agent is subject
with respect to the Adjusted Eurodollar Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Applicable Reserve Requirement shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents, Lenders or Issuing Bank by
means of electronic communications pursuant to Section 11.01(b).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Morgan Stanley Senior Funding, Inc., J.P. Morgan Securities
LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Citigroup Global Markets, Inc.,
in their capacity as joint lead arrangers and joint bookrunners.

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor), in one transaction or a
series of transactions, of all or any part of Borrower’s or any of its
Restricted Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased or licensed, including the Equity Interests of any
of Borrower’s Restricted Subsidiaries, other than (i) inventory (or other
assets) sold, leased or licensed out in the ordinary course of business,
(ii) obsolete, surplus or worn-out property, (iii) sales of Cash Equivalents for
the Fair Market Value thereof, (iv) sales,

 

4



--------------------------------------------------------------------------------

leases or licenses out of other assets for aggregate consideration of less than
$10,000,000 with respect to any transaction or series of related transactions
and less than $30,000,000 in the aggregate during any Fiscal Year; (v) sales,
transfers or dispositions by Borrower or any of its Restricted Subsidiaries of
non-strategic assets purchased as part of a Permitted Acquisition;
(vi) dispositions of property (including the sale or issuance of any Equity
Interest) from (A) any Restricted Subsidiary that is not a Guarantor to any
other Subsidiary that is not a Guarantor or (B) any Credit Party to any other
Credit Party; (vii) dispositions of property in connection with casualty or
condemnation events; (vii) dispositions of past due accounts receivable in
connection with the collection, write down or compromise thereof in the ordinary
course of business; (ix) dispositions of Investments in Joint Ventures, to the
extent required by, or made pursuant to buy/sell arrangements between the Joint
Venture parties set forth in Joint Venture arrangements and similar binding
arrangements; provided that the consideration received shall be in an amount at
least equal to the Fair Market Value thereof; (x) dispositions of assets in
connection with sale-leaseback transactions; and (xi) to the extent allowable
under Section 1031 of the Internal Revenue Code (or comparable or successor
provision), any exchange of like property (excluding any boot thereon permitted
by such provision) for use in any business conducted by the Borrower or any of
its Restricted Subsidiaries.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent and Borrower.

“Assignment Effective Date” as defined in Section 11.06(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person; provided that the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to Administrative
Agent as to the authority of such Authorized Officer.

“Available Amount” means, at any time, an amount equal to:

(a) the sum, without duplication, of:

(i) $10,000,000; plus

(ii) an amount, not less than zero, equal to the aggregate amount, determined
for all Fiscal Years commencing with the Fiscal Year ending on December 31,
2013, of (x) Consolidated Excess Cash Flow for such Fiscal Year minus (y) the
applicable ECF Percentage of Consolidated Excess Cash Flow for such Fiscal Year;
plus

(iii) the amount of any capital contributions or proceeds of other equity
issuances received as Cash equity by Borrower, in each case, during the period
from and including the Business Day immediately following the Closing Date
through and including such time; plus

 

5



--------------------------------------------------------------------------------

(iv) to the extent not (A) included in Consolidated Net Income used in
calculating Consolidated Excess Cash Flow or (B) required to be applied to
prepay the Term Loans in accordance with Section 2.14, the aggregate amount
received by Borrower or any Subsidiary from Cash dividends and distributions
received from any Unrestricted Subsidiary as a return on capital, and net
proceeds in connection with any sale of the Equity Interests of an Unrestricted
Subsidiary, in each case, during the period from and including the Business Day
immediately following the Closing Date through and including such time, but in
any event under this clause (iv) only to the extent of the value of Investments
in such Unrestricted Subsidiary made by Borrower or one or more Restricted
Subsidiaries after the Closing Date but prior to the date of such dividend,
distribution or sale; plus

(v) to the extent not otherwise included in the Consolidated Net Income used in
calculating the Consolidated Excess Cash Flow added pursuant to clause (a)(ii)
above, the aggregate amount of cash returns to Borrower or any Subsidiary in
respect of Investments made pursuant to Section 6.06(s) after the Closing Date
in reliance on the Available Amount; minus

(b) the sum, without duplication, of:

(i) the aggregate amount of any Restricted Junior Payments made by Borrower or
any Restricted Subsidiary pursuant to Section 6.04(f) after the Closing Date in
reliance on the Available Amount; plus

(ii) the aggregate amount of any Investments made by Borrower or any Restricted
Subsidiary pursuant to Section 6.06(s) after the Closing Date in reliance on the
Available Amount.

“Available Incremental Amount” means, as of the date of determination, the
aggregate amount of New Revolving Loan Commitments and New Term Loan Commitments
available to Borrower pursuant to Section 2.23.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

6



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1% and (iii) the Adjusted Eurodollar Rate for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%; provided, however, that
notwithstanding the foregoing, the Base Rate with respect to Term Loans shall at
no time be less than 2.00% per annum. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, Collateral Agent, Issuing Bank, Lender and
Lender Counterparty.

“Board of Directors” means the board of directors or comparable governing body
of Borrower, or any committee thereof duly authorized to act on its behalf.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Borrower Historical Financial Statements” means as of the Closing Date, (i) the
audited consolidated financial statements of Borrower for Fiscal Years 2009,
2010 and 2011, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Years
and (ii) the unaudited consolidated financial statements of Borrower (the
“Borrower Unaudited Financial Statements”) as of the Fiscal Quarter ended
September 30, 2012, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for such quarterly
period and setting forth the corresponding figures for the corresponding periods
of the previous Fiscal Year.

“Borrower Notice” as defined in Schedule 5.11.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

 

7



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means

(1) United States dollars, or money in other currencies received in the ordinary
course of business,

(2) U.S. Government Obligations or certificates representing an ownership
interest in U.S. Government Obligations with maturities not exceeding two years
from the date of acquisition,

(3) (i) demand deposits, (ii) time deposits and certificates of deposit with
maturities of two years or less from the date of acquisition, (iii) bankers’
acceptances with maturities not exceeding two years from the date of
acquisition, and (iv) overnight bank deposits, in each case with any bank or
trust company organized or licensed under the laws of the United States or any
State thereof having capital, surplus and undivided profits in excess of $1.0
billion whose short-term debt is rated “A-2” or higher by S&P or “P-2” or higher
by Moody’s,

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the type described in clauses (2) and (3) above entered
into with any financial institution meeting the qualifications specified in
clause (3) above,

(5) commercial paper rated at least P-1 by Moody’s or A-1 by S&P and maturing
within one year after the date of acquisition,

(6) corporate notes and bonds, whose long-term credit rating is “A” or higher by
S&P or “A-2” or higher by Moody’s,

(7) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A-2 by
Moody’s, and

(8) money market funds at least 95% of the assets of which consist of
investments of the type described in clauses (1) through (7) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (8) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings

 

8



--------------------------------------------------------------------------------

from comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries that are Restricted Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (1) through (8) and in this paragraph.

“Cash Management Agreement” means any agreement relating to (a) commercial
credit cards or (b) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services) provided to any Credit
Party by any Lender Counterparty.

“Certificate re Non Bank Status” means a certificate substantially in the form
of Exhibit F.

“CFC” means a Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code.

“CFC Pledgor” means a Subsidiary of Borrower substantially all the direct or
indirect assets of which are the Equity Interests of one or more CFCs.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.19(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” means:

(i) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act), other than Permitted Holders, is or
becomes the “beneficial owner” (as such term is used in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than 35% of the total voting
power of the voting stock of Borrower, unless the Permitted Holders are the
beneficial owners of more than 50% of the total voting power of the voting stock
of Borrower; or

(ii) individuals who on the Closing Date constituted the Board of Directors of
Borrower, together with any new directors whose election by the Board of
Directors or whose nomination for election by the stockholders of Borrower was
approved by a majority of the directors then still in office who were either
directors or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors of Borrower then in office.

 

9



--------------------------------------------------------------------------------

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure and (b) Lenders having Revolving
Exposure (including Swing Line Lender) and (ii) with respect to Loans, each of
the following classes of Loans: (a) Term Loans and (b) Revolving Loans
(including Swing Line Loans).

“Closing Date” means the date on which the Term Loans are made.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Collateral” has the meaning assigned to such term in the Security Agreement.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means (i) the Security Agreement, (ii) the Securities
Pledge Agreement and (iii) each of the security agreements, Mortgages and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.12.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commitment Letter” means the Commitment Letter dated August 9, 2012 among
Borrower, Morgan Stanley Senior Funding, Inc., J.P. Morgan Securities LLC,
JPMorgan Chase Bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Citigroup Global
Markets Inc.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Adjusted EBITDA” means, for any period:

(a) Consolidated Net Income determined for such period, plus:

(b) in each case, only to the extent deducted in determining such Consolidated
Net Income for such period (and in each case determined on a consolidated basis
for Borrower and its Restricted Subsidiaries in accordance with GAAP) the sum of
the following amounts for such period:

(i) Consolidated Interest Expense, including, amortization of debt discount,
debt issuance costs, commissions, discounts and other fees and charges
associated with Indebtedness (including commitment and administrative fees and
charges with respect to Indebtedness); plus

 

10



--------------------------------------------------------------------------------

(ii) provision for taxes based on income, profits or capital, including federal,
foreign and state income, franchise, and similar taxes based on income, profits
or capital paid or accrued during such period (including in respect of
repatriated funds); plus

(iii) depreciation and amortization; plus

(iv) losses (or minus any gains) realized upon the sale or other disposition of
any asset that is not sold or disposed of in the ordinary course of business and
any loss (or minus any gain) realized upon the sale or other disposition of any
Equity Interest of any Person; plus

(v) extraordinary or non-recurring, charges, expenses or losses; plus

(vi) any losses from an early extinguishment of indebtedness; plus

(vii) all other non-cash charges, non-cash expenses or non-cash losses in such
period (excluding any such item that is non-cash during such period but the
subject of a cash payment in a prior or future period); plus

(viii) non-cash compensation expenses from equity based compensation, including,
without limitation, stock, options to purchase stock and stock appreciation
rights issued to the management, employees or board members of Borrower; plus

(ix) any impairment charges, write-off, depreciation or amortization of
intangibles arising pursuant to GAAP and any other non-cash charges resulting
from purchase accounting; plus

(x) any reduction in revenue resulting from the purchase accounting effects of
adjustments to deferred revenue in component amounts required or permitted by
GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to Borrower and its Restricted Subsidiaries), as a
result of any acquisition consummated prior to the Closing Date or any Permitted
Acquisition; plus

(xi) any unrealized losses (or minus any unrealized gains) in respect of Hedge
Agreements; plus

(xii) Transaction Costs and any other costs, fees and expenses incurred in
connection with Permitted Acquisitions, issuances or incurrence of Indebtedness,
disposition of assets, issuances of Equity Interests or refinancing transactions
and modifications of instruments of Indebtedness; plus

(xiii) any non-recurring fees, expenses or charges (including any such items
directly attributable to the implementation of cost savings initiatives,
“run-rate”

 

11



--------------------------------------------------------------------------------

synergies, severance, restructuring charges, relocation costs and one-time
compensation charges) relating to the GeoEye Acquisition or any Permitted
Acquisitions after the Closing Date; provided that the aggregate cash amount
included in Consolidated Adjusted EBITDA pursuant to this clause
(xiii) (including any such item that is non-cash during such period but the
subject of a cash payment in a prior or future period) shall not exceed (x) for
the GeoEye Acquisition, $120,000,000 in the aggregate and (y) for any period of
four consecutive fiscal quarters and for all other Permitted Acquisitions in the
aggregate, 10% of Consolidated Adjusted EBITDA for any period of four
consecutive fiscal quarters (calculated prior to giving effect to any adjustment
pursuant to this clause (xiii) or clause (xiv) below), plus

(xiv) expected cost savings, operating expense reductions and “run-rate”
synergies related to the Transactions projected by Borrower in good faith to
result from specified actions with respect to which substantial steps have been,
will be, or are expected to be, taken within 12 months after the Closing Date
(in the case of the GeoEye Acquisition) or within 12 months after the closing
date of any other Permitted Acquisition; provided that the aggregate amount
included in Consolidated Adjusted EBITDA pursuant to this clause (xiv) shall not
exceed (x) for the GeoEye Acquisition, $60,000,000 in the aggregate for such
12-month period and (y) for any period of four consecutive fiscal quarters and
for all other Permitted Acquisitions in the aggregate, 10% of Consolidated
Adjusted EBITDA for such period (calculated prior to giving effect to any
adjustment pursuant to this clause (xiv) or clause (xiii) above), plus

(c) cash received by Borrower and its Restricted Subsidiaries during such period
under the “service level agreement” portion of NGA Contracts; minus

(d) accrued revenues recognized by Borrower and its Restricted Subsidiaries for
such period with respect to (i) the “service level agreement” portion of NGA
Contracts and (ii) the “cost share” portion of the NextView Contract; minus

(e) all non-cash items increasing Consolidated Net Income (excluding any such
item that is non-cash during such period but the subject of a cash payment in a
prior or future period).

Notwithstanding the foregoing, Consolidated Adjusted EBITDA for the Fiscal
Quarter (x) ended on September 30, 2012 shall be deemed to be $52,000,000 and
(y) ended on December 31, 2012 shall be deemed to be the amount disclosed in
writing by the Borrower to the Administrative Agent for such purpose and period
prior to the Closing Date. Such amount in clause (y) shall be made available to
any non-Public Lender by the Administrative Agent upon such Lender’s reasonable
request for the same.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items, or which
should

 

12



--------------------------------------------------------------------------------

otherwise be capitalized, reflected in the consolidated statement of cash flows
of Borrower and its Restricted Subsidiaries; provided that Consolidated Capital
Expenditures shall not include any expenditures (i) for replacements and
substitutions for fixed assets, capital assets or equipment to the extent made
with Net Insurance/Condemnation Proceeds invested pursuant to Section 2.14(b) or
with Net Asset Sale Proceeds invested pursuant to Section 2.14(a), (ii) which
constitute a Permitted Acquisition permitted under Section 6.06 or (iii) for the
purchase price of equipment purchased during such period to the extent the
consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of
substantially concurrent sale of used or surplus equipment.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Restricted Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
(x) Cash and Cash Equivalents and (y) deferred tax assets.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Restricted Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding (x) the current portion of long term debt, (y) deferred revenue
and (z) deferred tax liabilities.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-Cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-Cash charge to the extent that it represents an accrual or reserve
for potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period), plus (c) the Consolidated Working
Capital Adjustment (if positive) plus (d) amounts designated as Reserved Funds
in a prior period and re-designated pursuant to the definition thereof as no
longer constituting Reserved Funds (but not including any such Reserved Funds
used to fund one or more Permitted Reserved Funds Uses), plus (e) the amount
(which may be a negative number) by which deferred revenue as of the end of such
period exceeds (or is less than) the deferred revenue as of the beginning of
such period, minus

(ii) the sum, without duplication, of:

(a) the amounts for such period paid from Internally Generated Cash of
(1) scheduled and voluntary repayments of Indebtedness for borrowed money
(excluding repayments of Revolving Loans or Swing Line Loans except to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments, and excluding any mandatory prepayments or voluntary prepayments of
the Loans) and scheduled repayments of obligations under Capital Leases
(excluding any interest expense portion thereof), (2) Consolidated Capital
Expenditures, (3) Permitted Acquisitions and (4) Permitted Foreign Investments,
plus

 

13



--------------------------------------------------------------------------------

(b) the Consolidated Working Capital Adjustment (if negative), plus

(c) without duplication of any amount in clause (a), amounts of Internally
Generated Cash designated as Reserved Funds during such period and not expended
in such period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Borrower and
its Restricted Subsidiaries, including all commissions, discounts and other fees
and charges owed with respect to letters of credit and net costs under Interest
Rate Agreements, but, excluding, however for purposes of Section 7.01, any
amount not payable in Cash during the applicable period (including any such
amounts attributable to original issue discount) and any amounts referred to in
Section 2.11(d) or (e) payable on or before the Closing Date.

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of Borrower and its Restricted Subsidiaries for such period determined on
a consolidated basis in conformity with GAAP, provided that the following
(without duplication) will be excluded in computing Consolidated Net Income:

(a) the net income (or loss) of any Person that is not a wholly owned Restricted
Subsidiary, except to the extent that cash in an amount equal to any such income
has actually been received by Borrower or (subject to clause (c) below) any of
its Restricted Subsidiaries;

(b) any net income (or loss) of any Person acquired in a pooling of interests
transaction for any period prior to the date of such acquisition;

(c) the net income (or loss) of any Restricted Subsidiary of Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of such net income would not have been permitted for
the relevant period by charter or by any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Restricted Subsidiary;

(d) any gains (but not losses) attributable to Asset Sales;

(e) any extraordinary or non-recurring gains (but not losses); and

(f) the cumulative effect of a change in accounting principles.

In calculating the aggregate net income (or loss) of Borrower and its Restricted
Subsidiaries on a consolidated basis, non-wholly owned Restricted Subsidiaries
of Borrower will be treated as if accounted for under the equity method of
accounting.

 

14



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all Indebtedness for borrowed money, purchase money
Indebtedness, and Capital Leases of Borrower and its Restricted Subsidiaries
(or, if higher, the par value or stated face amount of all such Indebtedness
(other than zero coupon Indebtedness)) determined on a consolidated basis in
accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
(i) the effect of reclassification during such period of current assets to long
term assets (or long term assets to current assets) and current liabilities to
long term liabilities (or long term liabilities to current liabilities),
(ii) any changes in allowance for “doubtful accounts”, (iii) any changes in
accounts payable and accrued liabilities associated with amounts capitalized in
property and equipment and (iv) the effect of any Permitted Acquisition during
such period; provided that there shall be included with respect to any Permitted
Acquisition during such period an amount (which may be a negative number) equal
to the difference between the Consolidated Working Capital acquired in such
Permitted Acquisition as at the time of such Permitted Acquisition and the
Consolidated Working Capital from such Permitted Acquisition at the end of such
period.

“Constructive Total Failure” has the meaning ascribed to that term or a term
substantially similar to such term in the launch and initial operations
insurance or the orbit insurance Borrower or any Restricted Subsidiary of
Borrower is required to obtain pursuant to Section 5.05, whichever is then in
effect.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

 

15



--------------------------------------------------------------------------------

“Credit Document” means any of this Agreement, the Notes, if any, any Joinder
Agreement, the Collateral Documents, any Refinancing Amendment, and any
documents or certificates executed by Borrower in favor of Issuing Bank relating
to Letters of Credit.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means Borrower and the Guarantors.

“DAP Debt” means all obligations of Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bankers’ acceptances or similar
instruments issued to, or performance bonds posted to, customers participating
in the Direct Access Program.

“Default” means an Event of Default or a condition or event that, after notice
or lapse of time or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to Administrative Agent, Issuing Bank, Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified Administrative Agent, Issuing Bank, Swing Line Lender, any other Lender
or Borrower in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by Administrative Agent or Borrower, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swing Line Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon Administrative Agent’s or Borrower’s
receipt of such certification in form and substance satisfactory to it and
Administrative Agent, or (d) has, or has a direct or indirect parent company
that has, become the subject of a Bankruptcy Event.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“DigitalGlobe Business” means the designing, development, acquisition,
construction, manufacture, installation, leasing, licensing, testing,
completion, delivery, acceptance, activation, operation, maintenance,
restoration, improvement, production, analysis, use and ownership of the
DigitalGlobe System, the providing of services in

 

16



--------------------------------------------------------------------------------

connection with the DigitalGlobe System, the financing thereof (whether through
the issuance of debt or equity securities or otherwise) and all systems,
property, businesses, activities and services of Borrower and its Restricted
Subsidiaries related thereto and all businesses reasonably associated with
digital imagery, remote sensing and geospatial information.

“DigitalGlobe System” means each Satellite and the TTC&M Facilities.

“Direct Access Program” means Borrower’s program whereby customers, with
approval from the U.S. government, purchase equipment and software necessary to
allow access to Borrower’s Satellites and purchase access time on such
Satellites.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests), pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests which are not otherwise Disqualified Equity Interests), in whole or in
part or (iii) is or becomes convertible into or exchangeable (unless at the sole
option of the issuer thereof) for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 181 days after the Term Loan Maturity Date; provided that Equity
Interests will not constitute Disqualified Equity Interests solely because of
provisions giving holders thereof the right to require repurchase or redemption
upon an “asset sale” or “change of control” occurring prior to the date that is
181 days after the Term Loan Maturity Date if those provisions are more
favorable, taken as a whole (as determined in good faith by Borrower), to the
Lenders than Section 6.07 and Section 9.01(a).

“Disqualified Lender” means any Person (or its Affiliates) designated in writing
by Borrower in consultation with and reasonably acceptable to the Arrangers;
provided that no Person shall be a “Disqualified Lender” unless such Person is
specifically identified in writing by Borrower to the Arrangers on or prior to
January 14, 2013, which list may be made available by the Administrative Agent
through the Platform or otherwise to each Lender.

“Documentation Agents” shall mean, collectively, The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and Citigroup Global Markets Inc., as documentation agents under this
Agreement.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of Borrower organized under the laws
of the United States of America, any State thereof or the District of Columbia.

“ECF Percentage” means 50.0%; provided, that the ECF Percentage shall be
(i) reduced to 25.0% if the Leverage Ratio as of the last day of such Fiscal
Year is less than 3.50 to 1.00 but equal to or greater than 3.00 to 1.00 and
(ii) equal to 0.0% if the Leverage Ratio as of the last day of such Fiscal Year
is less than 3.00 to 1.00.

 

17



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or an Approved Fund, or (ii) a commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
neither any Credit Party nor any Affiliate thereof shall be an Eligible
Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was within the six (6) years prior to the date
of this Agreement sponsored, maintained or contributed to by, or required to be
contributed by, Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to public
health or safety, natural resources or the environment.

“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Approvals, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational or public safety or health, industrial hygiene, or the
protection of the environment, in any manner applicable to Borrower or any of
its Restricted Subsidiaries or any Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that Equity Interests shall not include any debt securities
that are convertible into or exchangeable for any combination of Equity
Interests and/or Cash.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within

 

18



--------------------------------------------------------------------------------

the meaning of Section 414(m) or (o) of the Internal Revenue Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of
Borrower or any of its Restricted Subsidiaries shall continue to be considered
an ERISA Affiliate of Borrower or any such Restricted Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of Borrower or such Restricted Subsidiary and with respect to
liabilities arising after such period for which Borrower or such Restricted
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Borrower, any of
its Restricted Subsidiaries or any of their respective ERISA Affiliates pursuant
to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings
to terminate any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Restricted Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any liability therefore, or the
receipt by Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the occurrence of an act or omission which could give rise to the
imposition on Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates of any material fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; or (ix) the imposition of a lien pursuant to Section 430(k) of the
Internal Revenue Code or ERISA or a material violation of Section 436 of the
Internal Revenue Code.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 9.01.

“Evidence of Flood Insurance” as defined in Schedule 5.11.

 

19



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Obligation” as defined in Section 8.12.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient under any Credit Document: (a) income or franchise Taxes imposed on
(or measured by) its net income (i) by the United States of America, (ii) by the
jurisdiction under the laws of which such Recipient is organized or in which its
principal office is located, (iii) as a result of a present or former connection
between such Recipient and the jurisdiction of the Governmental Authority
imposing such Tax (other than any connection arising solely from such Recipient
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Credit Document, or sold or
assigned an interest in any Loan or Credit Document), or (iv) in the case of any
Lender, by the jurisdiction in which its applicable lending office is located;
and (b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction described in clause (a) above;
and (c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by Borrower under Section 2.22(b)), any withholding Taxes (i) resulting
from any law in effect on the date such Non-U.S. Lender becomes a party to this
Agreement (or designates a new lending office), (ii) that are attributable to
such Non-U.S. Lender’s failure to comply with Section 2.20(f), except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from any Credit Party with respect to such withholding Taxes
pursuant to Section 2.20(a), or (iii) that are imposed on amounts payable
pursuant to FATCA.

“Existing Credit Facility” means the Credit and Guaranty Agreement dated as of
October 12, 2011 among Borrower, the lenders party thereto and JPMorgan Chase
Bank, as administrative agent and collateral agent.

“Existing Preferred Stock” means the Series A convertible preferred stock of
Borrower to be issued upon completion of the GeoEye Acquisition.

“FAA” means the United States Federal Aviation Administration or any successor
agency thereto.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries or any of
their respective predecessors or Affiliates.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by a Financial Officer of Borrower or
the Restricted Subsidiary with respect to valuations not in excess of
$10,000,000 or determined in good faith by the Board of Directors of Borrower or
the Restricted Subsidiary with respect to valuations equal to or in excess of
$10,000,000, as applicable, which determination will be conclusive (unless
otherwise provided in this Agreement).

 

20



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
amended or successor version that is substantively comparable and any current or
future Treasury regulations or other official administrative guidance (including
any Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the
Internal Revenue Service) promulgated thereunder.

“FCC” means the United States Federal Communications Commission or any successor
agency thereto.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

“Financial Officer” of any Person means the chief financial officer, treasurer,
assistant treasurer or vice president of finance or controller of such Person.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of Borrower that such financial statements fairly present, in
all material respects, the financial condition of Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year end adjustments.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31 of each calendar year.

“Flood Determination Form” as defined in Schedule 5.11.

“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

 

21



--------------------------------------------------------------------------------

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

“GeoEye” means GeoEye, Inc., a Delaware corporation.

“GeoEye Acquisition” means the acquisition by Borrower of GeoEye pursuant to the
Acquisition Agreement.

“GeoEye Redemption” means the redemption of all of the outstanding GeoEye Senior
Notes and satisfaction and discharge of the GeoEye Senior Notes Indentures.

“GeoEye Historical Financial Statements” means as of the Closing Date, (i) the
audited consolidated financial statements of GeoEye for Fiscal Years 2009, 2010
and 2011, consisting of balance sheets and the related consolidated statements
of income, stockholders’ equity and cash flows for such Fiscal Years and
(ii) the unaudited consolidated financial statements of GeoEye as of the Fiscal
Quarter ended September 30, 2012, consisting of a balance sheet and the related
consolidated statements of income, stockholders’ equity and cash flows for such
quarterly period and setting forth the corresponding figures for the
corresponding periods of the previous Fiscal Year.

“GeoEye Material Adverse Effect” means any fact, circumstance, effect, change,
event or development that materially adversely affects the business, assets,
liabilities, properties, financial condition or results of operations of GeoEye
and its Subsidiaries, taken as a whole, excluding any effect that results from
or arises in connection with (i) changes or conditions generally affecting the
industries in which GeoEye and any of its Subsidiaries operate, (ii) general
economic or regulatory, legislative or political conditions or securities,
credit, financial or other capital markets conditions, in each case in the
United States or any foreign jurisdiction, (iii) any failure, in and of itself,
by GeoEye to meet any internal or published projections, forecasts, estimates or
predictions in respect of revenues, earnings or other financial or operating
metrics for any period, (iv) the execution and delivery of the Acquisition
Agreement or the public announcement or pendency of the Acquisition or any of
the other transactions contemplated by the Acquisition Agreement, including the
impact thereof on the relationships, contractual or otherwise, of GeoEye or any
of its Subsidiaries with employees, labor unions, customers, suppliers or
partners (provided that the exceptions in this clause (iv) shall not apply to
any representation or warranty contained in Section 4.05 of the Acquisition
Agreement (or any portion thereof) to the extent the purpose of such
representation or warranty (or any portion thereof) is to address the
consequences resulting from the execution and delivery of the Acquisition
Agreement or the performance by GeoEye of its obligations thereunder), (v) any
change, in and of itself, in the market price, credit rating or trading volume
of GeoEye’s securities, (vi) any change in applicable Law, regulation or GAAP
(or authoritative interpretation thereof), except to the extent such effect has
a materially disproportionate effect on GeoEye and its Subsidiaries, taken as a
whole, relative to others in the industries in which GeoEye and any of its
Subsidiaries operate, (vii) geopolitical conditions, the outbreak or escalation
of hostilities, any acts of war, sabotage or terrorism, or any escalation or
worsening of any

 

22



--------------------------------------------------------------------------------

such acts of war, sabotage or terrorism threatened or underway as of the date of
the Acquisition Agreement, except to the extent such effect has a materially
disproportionate effect on GeoEye and its Subsidiaries, taken as a whole,
relative to others in the industries in which GeoEye and any of its Subsidiaries
operate, (viii) any hurricane, tornado, flood, earthquake or other natural
disaster, except to the extent such effect has a materially disproportionate
effect on GeoEye and its Subsidiaries, taken as a whole, relative to others in
the industries in which GeoEye and any of its Subsidiaries operate, or (ix) any
material degradation of, damage to, loss of or destruction of GeoEye’s
satellite, whether on orbit, under construction or in preparation for launch.
For the avoidance of doubt and notwithstanding anything to the contrary in the
Acquisition Agreement, in no event shall any changes, terminations, reductions
or modifications to a GeoEye Government Contract, which does or may result in a
reduction in funds to be received thereunder constitute or be taken into account
in determining whether there has been or will be a GeoEye Material Adverse
Effect (it being understood that the facts or occurrences giving rise to or
contributing to such reduction in funds to be received under a GeoEye Government
Contract, may constitute, or be taken into account in determining whether there
has been or will be, a GeoEye Material Adverse Effect). Capitalized terms used
in the definition of “GeoEye Material Adverse Effect” shall have the meanings
ascribed to such terms in the Acquisition Agreement.

“GeoEye Senior Notes” means, collectively, (i) the 9.625% Senior Secured Notes
due 2015 of GeoEye and (ii) the 8.625% Senior Secured Notes due 2016 of GeoEye.

“GeoEye Senior Notes Indentures” means, collectively, (i) the Indenture dated as
of October 9, 2009, among GeoEye, as issuer, the guarantors party thereto and
The Bank of New York Mellon, as trustee and collateral agent, and (ii) the
Indenture dated as of October 8, 2010, among GeoEye, as issuer, the guarantors
party thereto and Wilmington Trust FSB, as trustee and collateral trustee.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government (including any
supra-national bodies such as the European Union or the European Central Bank)
or any court, in each case whether associated with a state of the United States,
the United States, or a foreign entity or government.

“Governmental Approval” means any Telecommunications Approval and any other
material authorizations, consents, approvals, licenses, rulings, permits,
certifications, exemptions, filings or registrations by or with a
Telecommunications Authority or other Governmental Authority required by
applicable requirements of law to be obtained or held by Borrower or any of its
Restricted Subsidiaries in connection with the DigitalGlobe Business, the due
execution, delivery and performance of the Credit Documents, the creation,
perfection and enforcement of the Liens contemplated by the Collateral Documents
and the other transaction contemplated hereby.

 

23



--------------------------------------------------------------------------------

“Grantor” as defined in the Security Agreement.

“Guaranteed Obligations” as defined in Section 8.01.

“Guarantor” means each existing or subsequently acquired or organized direct or
indirect wholly owned Domestic Subsidiary of Borrower that is a Restricted
Subsidiary and that is not (a) a CFC Pledgor or (b) an Immaterial Subsidiary
(unless otherwise designated by Borrower as a Guarantor including by way of
becoming a party to this Agreement on the Closing Date or by Joinder Agreement
thereafter).

“Guaranty” means the guaranty of each Guarantor set forth in Article 8.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Environmental Law.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means any swap, cap, collar, forward purchase or similar
agreements or arrangements dealing with interest rates, currency exchange rates
or commodity prices, either generally or under specific contingencies.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Immaterial Subsidiary” means each Restricted Subsidiary of Borrower now
existing or hereafter acquired or formed and each successor thereto, (a) which
accounts for not more than (i) 3.0% of the consolidated gross revenues (after
intercompany eliminations) of Borrower and its Subsidiaries or (ii) 3.0% of the
net book value of the consolidated assets (after intercompany eliminations) of
Borrower and its Subsidiaries, in each case, as of the last day of the most
recently completed Fiscal Quarter as reflected on the financial statements for
such quarter and (b) if the Restricted Subsidiaries that constitute Immaterial
Subsidiaries pursuant to clause (a) above account for, in the aggregate, more
than 10% of such consolidated gross revenues and more than 10% of the net book
value of the consolidated assets, each as described in clause (a) above, then
the term “Immaterial Subsidiary” shall not include each such Subsidiary
(starting with the Subsidiary that accounts for the most consolidated gross
revenues or consolidated assets and then in descending order) necessary to
account for at least 90% of the consolidated gross revenues and 90% of the net
book value of the consolidated assets, each as described in clause (a) above.

 

24



--------------------------------------------------------------------------------

“Increased Amount Date” as defined in Section 2.23.

“Incremental Equivalent Debt” means Indebtedness, in an amount not to exceed the
Available Incremental Amount as of the time of determination, incurred by
Borrower (which may be guaranteed by the Guarantors) consisting of the issuance
of senior secured first lien or second lien notes, senior subordinated notes or
senior unsecured notes, in each case issued in a public offering, Rule 144A or
other private placement or bridge in lieu of the foregoing, or secured or
unsecured “mezzanine” debt.

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s business
and earn-out obligations), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit or similar arrangements, (g) all guarantee obligations of such
Person in respect of obligations of others of the kind referred to in clauses
(a) through (f) above, (h) all obligations of the kind referred to in clauses
(a) through (g) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation; provided, that the amount of such Indebtedness shall be limited to
the lesser of such obligation and the value of the property subject to such Lien
if such Person has not assumed or become liable for the payment of such
obligation, (i) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of Disqualified Equity Interest
of such Person, (j) all obligations of such Person in respect of Secured Hedge
Agreements; provided that (i) in no event shall obligations under any Secured
Hedge Agreement be deemed “Indebtedness” for any purpose under Article 7 unless
such obligations relate to a derivatives transaction which has been terminated
and (ii) Indebtedness shall not include obligations under operating leases or
obligations under employment contracts entered into in the ordinary course of
business; and (k) all payment obligations in respect of sale-leaseback
transactions, without regard to whether such obligations are in respect of
capital leases or operating leases.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), reasonable and
documented out-of-pocket expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of one counsel for
Indemnitees taken as a whole (plus one local counsel in each relevant
jurisdiction and, if there is a conflict of interest, one additional counsel to
the affected Indemnitees taken as a whole) in connection with any investigative,

 

25



--------------------------------------------------------------------------------

administrative or judicial proceeding or hearing commenced or threatened by any
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any fees or out-of-pocket expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions, the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof, any amendments, waivers or consents with respect to
any provision of this Agreement or any of the other Credit Documents, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) any commitment letter, fee letter or engagement letter
delivered by any Agent or any Lender to Borrower with respect to the
Transactions; or (iii) any Environmental Claim or any Hazardous Materials
Activity relating to or arising from, directly or indirectly, any past or
present activity, operation, land ownership, or practice of Borrower or any of
its Restricted Subsidiaries.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any
Credit Party under any Credit Document and (b) Other Taxes.

“Indemnitee” as defined in Section 11.03.

“Installment” as defined in Section 2.12.

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four Fiscal Quarter Period
then ending to (ii) Consolidated Interest Expense for such four Fiscal Quarter
Period; provided that for the three Fiscal Quarters ending June 30,
2013, September 30, 2013 and December 31, 2013, Consolidated Interest Expense
for the related four Fiscal Quarter Periods shall be deemed to be
(a) Consolidated Interest Expense for the Fiscal Quarter ended June 30, 2013,
multiplied by 4, (b) Consolidated Interest Expense for the two consecutive
Fiscal Quarters ended September 30, 2013, multiplied by 2, and (c) Consolidated
Interest Expense for the three consecutive Fiscal Quarters ended December 31,
2013, multiplied by 4/3.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

 

26



--------------------------------------------------------------------------------

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or nine or twelve months if agreed to
by all affected Lenders), as selected by Borrower in the applicable Funding
Notice or Conversion/Continuation Notice, (i) initially, commencing on the
Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (c) and (d), of this definition, end on the last
Business Day of a calendar month; (c) no Interest Period with respect to any
portion of any Class of Term Loans shall extend beyond such Class’s Term Loan
Maturity Date; and (d) no Interest Period with respect to any portion of the
Revolving Loans shall extend beyond the Revolving Commitment Termination Date.

“Interest Rate Agreement” means any Hedge Agreement entered into for the purpose
of hedging the interest rate exposure associated with Borrower’s and its
Restricted Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Internally Generated Cash” means, with respect to any period, any cash of
Borrower or any Restricted Subsidiary generated during such period, excluding
(i) Net Asset Sale Proceeds, (ii) Net Insurance/Condemnation Proceeds,
(iii) amounts that had previously been designated as Reserved Funds but
redesignated as no longer being Reserved Funds and (iv) any cash that is
generated from an incurrence of Indebtedness, an issuance of Equity Interests or
a capital contribution.

“Investment” means (i) any purchase or other acquisition by Borrower or any of
its Restricted Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other Person (other than a Guarantor); and (ii) any loan,
advance (other than advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contributions by Borrower or any of its Restricted
Subsidiaries to any other Person (other than Borrower or any Guarantor). The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write ups, write downs or write offs with respect to such
Investment.

“IP Security Agreement Supplements” has the meaning assigned to that term in the
Security Agreement.

 

27



--------------------------------------------------------------------------------

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3.

“Issuing Bank” means JPMorgan Chase Bank, as Issuing Bank hereunder, together
with its permitted successors and assigns in such capacity.

“Joinder Agreement” means an agreement substantially in the form of Exhibit D.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any New Term
Loan, any Replacement Term Loan, any New Revolving Loan Commitment, any New
Revolving Loan, any Replacement Revolving Commitment or any Replacement
Revolving Loan.

“Lender” means each financial institution and institutional lender listed on the
signature pages hereto as a Lender, and any other Person that becomes a party
hereto pursuant to an Assignment Agreement, a Joinder Agreement or a Refinancing
Amendment.

“Lender Counterparty” means each Lender, each Agent, the Collateral Agent and
each of their respective Affiliates counterparty to a Secured Hedge Agreement or
Cash Management Agreement (including any Person who is an Agent or a Lender (and
any Affiliate thereof) as of the Closing Date but subsequently, whether before
or after entering into a Secured Hedge Agreement or Cash Management Agreement,
as applicable, ceases to be an Agent or a Lender, as the case may be).

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by Issuing Bank pursuant to this Agreement.

“Letter of Credit Sublimit” means the lesser of (i) $50,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.

“Leverage Ratio” means, at any date, the ratio of (i) Consolidated Total Debt as
of such date to (ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter
period ending on or most recently prior to such date.

 

28



--------------------------------------------------------------------------------

“Lien” means (i) any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest (including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property and any
financing lease having substantially the same effect as any of the foregoing)
and (ii) in the case of Securities, any purchase option, call or similar right
of a third party with respect to such Securities.

“Loan” means a Term Loan, a Revolving Loan, a Swing Line Loan, a New Term Loan,
a Replacement Term Loan, a New Revolving Loan, and a Replacement Revolving Loan.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets or financial condition of Borrower and its
Restricted Subsidiaries taken as a whole; (ii) the ability of any Credit Party
to fully and timely perform its payment obligations under any Credit Document;
or (iii) the rights and remedies of, the Collateral Agent, the Administrative
Agent or any other Agent and any Lender or any Secured Party under any Credit
Document.

“Material Contract” means any contract or other arrangement to which Borrower or
any of its Restricted Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.

“Mission Control Center” means the mission control center located at Borrower’s
headquarters at 1601 Dry Creek Drive, Longmont, Colorado.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policies” as defined in Schedule 5.11.

“Mortgaged Property” means each parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.11.

“Mortgages” means the mortgages, deeds of trust, deeds to secure debt and other
similar security documents delivered pursuant to Section 5.11, each in such form
as reasonably agreed between the Borrower and the Administrative Agent,
including all changes as may be required to account for local law matters.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Borrower

 

29



--------------------------------------------------------------------------------

and its Restricted Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrower or any of its Restricted Subsidiaries
from such Asset Sale, minus (ii) any bona fide direct costs and expenses
incurred in connection with such Asset Sale, including (a) income or gains taxes
payable by the seller as a result of any gain recognized in connection with such
Asset Sale, (b) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale and (c) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Borrower or any of its
Restricted Subsidiaries in connection with such Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Borrower or any of its Restricted Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of Borrower or any of its
Restricted Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case in excess
of $10,000,000 individually or $30,000,000 in the aggregate during any Fiscal
Year minus (ii) (a) any actual and reasonable costs incurred by Borrower or any
of its Restricted Subsidiaries in connection with the adjustment or settlement
of any claims of Borrower or such Restricted Subsidiary in respect thereof,
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith and
(c) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such sale or taking of such assets referred to
in clause (i)(b) of this definition.

“New Revolving Loan Commitments” as defined in Section 2.23.

“New Revolving Loan Lender” as defined in Section 2.23.

“New Revolving Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the New Revolving Loans of
such Lender.

“New Revolving Loans” as defined in Section 2.23.

 

30



--------------------------------------------------------------------------------

“New Revolving Loan Maturity Date” means the date on which New Revolving Loans
of a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

“New Term Loan Commitments” as defined in Section 2.23.

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” as defined in Section 2.23.

“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“New Term Loans” as defined in Section 2.23.

“NextView Contract” means NextView Contract, dated as of December 9, 2003,
between Borrower and the National Geospatial Intelligence Agency.

“NFIP” means the National Flood Insurance Program.

“NGA Contract” means any contract, agreement or other arrangement between
Borrower or any Restricted Subsidiary and the National Geospatial Intelligence
Agency.

“NOAA” means the United States Department of Commerce’s National Oceanic and
Atmospheric Administration or any successor agency thereto.

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Arranger, Lenders or any of them and Lender Counterparties, under any
Credit Document, Secured Hedge Agreement or Cash Management Agreement, whether
for principal, interest (including interest which, but for the filing of a
petition in bankruptcy with respect to such Credit Party, would have accrued on
any Obligation, whether or not a claim is allowed against such Credit Party for
such interest in the related bankruptcy proceeding), reimbursement of amounts
drawn under Letters of Credit, payments for early termination of Secured Hedge
Agreements, fees, expenses, indemnification or otherwise.

 

31



--------------------------------------------------------------------------------

“Obligee Guarantor” as defined in Section 8.06.

“OFAC” as defined in Section 4.25.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.22(b)).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Partial Failure” has the meaning ascribed to that term or a term substantially
similar to such term in the launch and initial operations insurance or the orbit
insurance Borrower or any Restricted Subsidiary of Borrower is required to
obtain pursuant to Section 5.05, whichever is then in effect.

“Participant Register” as defined in Section 11.06(g).

“PATRIOT Act” as defined in Section 3.01(m).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

32



--------------------------------------------------------------------------------

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Perfection Certificate” means a certificate in form reasonably satisfactory to
Administrative Agent that provides information with respect to the personal or
mixed property of each Credit Party.

“Permitted Acquisition” means any transaction or series of related transactions
for the purpose of or resulting in the acquisition by Borrower or any of its
wholly owned Restricted Subsidiaries, whether by purchase, merger or otherwise,
of all or substantially all of the assets of, all of the voting Equity Interests
of, or a business line or unit or a division of, any Person; provided,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Approvals;

(iii) such acquisition was approved by the board of directors (or similar
governing body) of such Person;

(iv) in the case of the purchase or other acquisition of Equity Interests, all
of the Equity Interests (except for any such Securities in the nature of
directors’ qualifying shares required pursuant to applicable law) acquired or
otherwise issued by such Person or any newly formed Subsidiary of Borrower in
connection with such acquisition shall be owned, directly or indirectly, by
Borrower or a Guarantor, and Borrower shall have taken, or caused to be taken,
promptly after the date such Person becomes a Subsidiary of Borrower, each of
the actions set forth in Section 5.10 or Section 5.11, as applicable;

(v) Borrower and its Restricted Subsidiaries shall be in compliance with the
financial covenants set forth in Article 7 on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended (as determined in accordance with Section 1.02(b));

(vi) Borrower shall have delivered to Administrative Agent (A) with respect to
any transaction or series of related transactions involving Acquisition
Consideration of more than $25,000,000, at least 5 Business Days prior to such
proposed acquisition, (i) a certificate of an Authorized Officer evidencing
compliance with the covenants set forth in Article 7 as required under clause
(v) above and (ii) all other relevant financial information with respect to such
acquired assets, including the aggregate consideration for such acquisition and
any other information required to demonstrate compliance with clause (v) above
and (B) with respect to any transaction or series of related transactions
involving Acquisition Consideration of more than $250,000,000 promptly upon
request by

 

33



--------------------------------------------------------------------------------

Administrative Agent, (i) a copy of the purchase agreement related to the
proposed Permitted Acquisition (and any related documents reasonably requested
by Administrative Agent) and (ii) to the extent available, quarterly and annual
financial statements of the Person whose Equity Interests or assets are being
acquired for the twelve (12) month period immediately prior to such proposed
Permitted Acquisition, including any audited financial statements that are
available; and

(vii) any Person or assets or division as acquired in accordance herewith shall
be in same business or lines of business in which Borrower and/or its Restricted
Subsidiaries are engaged as of the Closing Date or similar or related
businesses.

“Permitted Business” means any of the businesses in which Borrower and its
Restricted Subsidiaries are engaged on the Closing Date, and any business
reasonably related, incidental, complementary or ancillary thereto.

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by Borrower in the form of one or more series of senior secured notes
or loans; provided that (i) such Indebtedness may only be secured by assets
consisting of Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and may not be secured by any property
or assets of Borrower or any Restricted Subsidiary other than the Collateral,
(ii) the principal amount (or accreted value, if applicable) of such
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Loans being refinanced, except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such Indebtedness and
by an amount equal to any existing commitments unutilized thereunder,
(iii) substantially concurrently with the incurrence of such Indebtedness, 100%
of the proceeds thereof (net of customary fees, commissions, costs and other
expenses incurred in connection with such Indebtedness) shall be applied to
refinance the Loans (including accrued interest, fees and premiums (if any)
payable in connection therewith), (iv) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions), in each case prior to the date that
is ninety-one (91) days after the then Latest Maturity Date, (v) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (vi) the other terms and conditions of such
Indebtedness (excluding pricing, premiums and optional prepayment or optional
redemption provisions) are customary market terms for Indebtedness of such type
and, in any event, when taken as a whole, are not materially more favorable to
the investors or lenders providing such Indebtedness than the terms and
conditions of the applicable Loans being refinanced (except with respect to any
terms (including covenants) and conditions contained in such Indebtedness that
are applicable only after the then Latest Maturity Date), as determined by the
Borrower in good faith, (vii) no Event of Default shall exist immediately prior
to or after giving effect to such incurrence, (viii) the security agreements
relating to such Indebtedness are substantially the same as the applicable
Collateral Documents (with such differences as are reasonably satisfactory to
Administrative Agent) and (ix) a Senior Representative validly acting on behalf
of the holders of such Indebtedness shall have

 

34



--------------------------------------------------------------------------------

become party to a customary intercreditor agreement or, if an intercreditor
agreement has previously been entered into in connection with any other
Permitted First Priority Refinancing Debt, execute a joinder to the then
existing intercreditor agreement.

“Permitted Foreign Entity” means any “first-tier” Foreign Subsidiary which is a
Restricted Subsidiary.

“Permitted Foreign Investment” means an Investment made by Borrower or another
Credit Party to any Permitted Foreign Entity or any other wholly owned Foreign
Subsidiary after the Closing Date; provided that (a) the proceeds of such
Investment are used by such Permitted Foreign Entity or wholly owned Foreign
Subsidiary, as applicable, solely to directly, or indirectly through any Foreign
Subsidiary of such Permitted Foreign Entity or wholly owned Foreign Subsidiary,
finance a Permitted Acquisition, (b) if applicable, such Investment is evidenced
by a promissory note of such Permitted Foreign Entity; and (c) such promissory
note is delivered and pledged to the Collateral Agent pursuant to the Collateral
Documents.

“Permitted Holders” means any or all of the following:

(i) Morgan Stanley Principal Investments;

(ii) any Affiliate of any Person specified in clause (i); and

(iii) any Person both the capital stock and the voting stock of which (or in the
case of a trust, the beneficial interests in which) are owned 80% by Persons
specified in clauses (i) and (ii).

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) to the extent such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable, taken as a whole, to the Lenders (as determined in good
faith by the Board of Directors of Borrower) as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, (d) Indebtedness of a Restricted Subsidiary that is not a
Borrower or Guarantor shall not refinance Indebtedness of a

 

35



--------------------------------------------------------------------------------

Borrower or a Guarantor and (e) no person is an obligor under such modified,
refinanced, refunded, renewed or extended Indebtedness that was not an obligor
under such Indebtedness prior to such modification, refinancing, refunding,
renewal or extension.

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by Borrower in the form of one or more series of second lien secured
notes or second lien secured loans; provided that (i) such Indebtedness may only
be secured by assets consisting of Collateral on a second lien, subordinated
basis to the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and may not be secured by any property or assets of
Borrower or any Restricted Subsidiary other than the Collateral, (ii) the
principal amount (or accreted value, if applicable) of such Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the Loans
being refinanced, except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such Indebtedness and by an amount equal
to any existing commitments unutilized thereunder, (iii) substantially
concurrently with the incurrence of such Indebtedness, 100% of the proceeds
thereof (net of customary fees, commissions, costs and other expenses incurred
in connection with such Indebtedness) shall be applied to refinance the Loans
(including accrued interest, fees and premiums (if any) payable in connection
therewith), (iv) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions), in each case prior to the date that
is ninety-one (91) days after the then Latest Maturity Date, (v) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (vi) the other terms and conditions of such
Indebtedness (excluding pricing, premiums and optional prepayment or optional
redemption provisions) are customary market terms for Indebtedness of such type
and, in any event, when taken as a whole, are not materially more favorable to
the investors or lenders providing such Indebtedness than the terms and
conditions of the applicable Loans being refinanced (except with respect to any
terms (including covenants) and conditions contained in such Indebtedness that
are applicable only after the then Latest Maturity Date), as determined by the
Borrower in good faith, (vii) the security agreements relating to such
Indebtedness reflect the second lien nature of the security interests and are
otherwise substantially the same as the applicable Collateral Documents (with
such differences as are reasonably satisfactory to Administrative Agent),
(viii) no Event of Default shall exist immediately prior to or after giving
effect to such incurrence and (ix) a Senior Representative validly acting on
behalf of the holders of such Indebtedness shall have become party to a
customary intercreditor agreement or, if an intercreditor agreement has
previously been entered into in connection with any other Permitted First
Priority Refinancing Debt, execute a joinder to the then existing intercreditor
agreement.

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by Borrower in the form of one or more series of unsecured notes or
loans; provided that (i) the principal amount (or accreted value, if applicable)
of such Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Loans being refinanced, except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such Indebtedness and
by an amount equal to any existing

 

36



--------------------------------------------------------------------------------

commitments unutilized thereunder, (ii) substantially concurrently with the
incurrence of such Indebtedness, 100% of the proceeds thereof (net of customary
fees, commissions, costs and other expenses incurred in connection with such
Indebtedness) shall be applied to refinance the Loans (including accrued
interest, fees and premiums (if any) payable in connection therewith),
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (except customary asset sale or change of
control provisions), in each case prior to the date that is ninety-one (91) days
after the then Latest Maturity Date, (iv) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors,
(v) such Indebtedness (including any guarantee thereof) is not secured by any
Lien on any property or assets of Borrower or any Restricted Subsidiary,
(vi) the other terms and conditions of such Indebtedness (excluding pricing,
premiums and optional prepayment or optional redemption provisions) are
customary market terms for Indebtedness of such type and, in any event, when
taken as a whole, are not materially more favorable to the lenders or investors
providing such Indebtedness than the terms and conditions of the applicable
Loans being refinanced (except with respect to any terms (including covenants)
and conditions contained in such Indebtedness that are applicable only after the
then Latest Maturity Date), as determined by the Borrower in good faith, and
(vii) no Event of Default shall exist immediately prior to or after giving
effect to such incurrence.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.01(l).

“Preferred Stock” means, with respect to any Person, any and all capital stock
which is preferred as to the payment of dividends or distributions or upon
liquidation, over another class of capital stock of such Person.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.

“Pro Rata Financial Statements” as defined in Section 3.01(g)(ii).

“Projections” as defined in Section 4.08.

 

37



--------------------------------------------------------------------------------

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders; and (ii) with respect to all payments,
computations and other matters relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued or participations purchased
therein by any Lender or any participations in any Swing Line Loans purchased by
any Lender, the percentage obtained by dividing (a) the Revolving Exposure of
that Lender by (b) the aggregate Revolving Exposure of all Lenders. For all
other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure, the Revolving Exposure of that Lender, by (B) an amount equal to the
sum of the aggregate Term Loan Exposure and the aggregate Revolving Exposure of
all Lenders.

“Public Lenders” means Lenders that do not wish to receive material Non-Public
Information with respect to Borrower, its Subsidiaries or their securities.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Recipient” means, as applicable, (a) Administrative Agent, (b) any Lender or
(c) the Issuing Bank.

“Refinanced Revolving Commitment” as defined in Section 11.05(d).

“Refinanced Term Loan” as defined in Section 11.05(d).

“Refinancing Amendment” as defined in Section 11.05(d).

“Refunded Swing Line Loans” as defined in Section 2.03(b)(iv).

“Register” as defined in Section 2.07(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Reimbursement Date” as defined in Section 2.04(d).

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

38



--------------------------------------------------------------------------------

“Replacement Revolving Commitment Termination Date” means the date the
Replacement Revolving Commitments are permanently reduced to zero pursuant to
the applicable Refinancing Amendment.

“Replacement Revolving Commitments” as defined in Section 11.05(d).

“Replacement Revolving Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Replacement
Revolving Loans of such Lender.

“Replacement Revolving Loan” as defined in Section 11.05(d).

“Replacement Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Replacement Term
Loans of such Lender.

“Replacement Term Loans” as defined in Section 11.05(d).

“Replacement Term Loan Maturity Date” means the date on which the applicable
Replacement Term Loans become due and payable in full pursuant to the applicable
Refinancing Amendment.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by Borrower of any bank debt financing
having an effective Weighted Average Yield that is less than the Weighted
Average Yield of the Term Loans, including without limitation, as may be
effected through any amendment to this Agreement relating to the interest rate
for, or Weighted Average Yield of, the Term Loans.

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure, and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders and (ii) the aggregate
Revolving Exposure of all Lenders.

“Reserved Funds” means for any Fiscal Year of Borrower, amounts not expended
during such Fiscal Year, but designated by Borrower as committed or projected to
be paid within 365 days after the end thereof, in each case in respect of one or
more Consolidated Capital Expenditures, Investments or Permitted Acquisitions
(collectively, a “Permitted Reserved Funds Use”), provided that as of any date
of determination of Consolidated Excess Cash Flow, Borrower or one or more of
its Restricted Subsidiaries has either (i) entered into a legally binding
commitment to expend such funds on such Permitted Reserved Funds Use or
(ii) deposited such funds into a segregated account identified as the “Reserved
Funds Account” to, and maintained with Administrative Agent. Any amounts
designated as Reserved Funds may, to the extent no longer held or being used for
a Permitted Reserved Funds Use, be redesignated by a certificate of a Financial
Officer of Borrower to the Administrative Agent, as no longer being Reserved
Funds.

 

39



--------------------------------------------------------------------------------

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower or any
of its Subsidiaries (or any direct or indirect parent of Borrower) now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Borrower or any of its
Restricted Subsidiaries (or any direct or indirect parent thereof) now or
hereafter outstanding; (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Borrower or any of its Restricted Subsidiaries
(or any direct or indirect parent of Borrower) now or hereafter outstanding; and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

“Restricted Subsidiary” means at any time any Subsidiary of Borrower other than
an Unrestricted Subsidiary.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A, in the applicable Assignment Agreement, in a
Joinder Agreement or in a Refinancing Amendment, as applicable, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the Closing Date is
$150,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means (x) the earliest to occur of
(i) January 31, 2018, (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.13(b) or 2.14, and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 9.01, (y) the New
Revolving Loan Maturity Date or (z) the Replacement Revolving Commitment
Termination Date, as applicable.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

 

40



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.02(a) and/or a New Revolving Loan and/or a Replacement Revolving Loan.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

“Satellite” means any satellite owned by, or leased to, Borrower or any of its
Restricted Subsidiaries, including, without limitation, any satellite purchased
pursuant to the terms of a satellite purchase agreement, whether such satellite
is in the process of manufacture, has been delivered for launch or is in orbit
(whether or not in operational service).

“Satellite Asset Sale” means a sale, lease or sub lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, exclusive license (as
licensor or sublicensor), transfer or other disposition to, or any exchange of
property with, any Person (other than Borrower or any Guarantor), in one
transaction or a series of transactions, of either one (but not both) of the two
Satellites currently under construction as of the Closing Date.

“Satellite Asset Sale Account” means a deposit or securities account in the name
of the Borrower or any Guarantor with the Collateral Agent as depositary
institution or securities intermediary.

“Secured Hedge Agreement” means a Hedge Agreement among one or more Credit
Parties and a Lender Counterparty.

“Secured Parties” has the meaning assigned to that term in the Security
Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness for borrowed money, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing; provided that
“Securities” shall not include any earn-out agreement or obligation or any
employee bonus or other incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Pledge Agreement” means the Securities Pledge Agreement, dated as of
January 31, 2013, among the Collateral Agent, Borrower, each other Grantor and
the other parties thereto.

 

41



--------------------------------------------------------------------------------

“Security Agreement” means the Security Agreement, dated as of January 31, 2013,
among the Collateral Agent, Borrower, each other Grantor and the other parties
thereto.

“Senior Notes” means the 5.25% Senior Unsecured Notes due 2021 of Borrower,
issued pursuant to the Senior Notes Indenture.

“Senior Notes Indenture” means the Indenture dated as of January 31, 2013 among
Borrower, as issuer, the guarantors party thereto and U.S. Bank National
Association, as trustee.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Senior Secured Leverage Ratio” means, as of any date, the ratio of (a) the sum
at such date of (i) the aggregate principal amount of all Loans under this
Agreement and (ii) all other Consolidated Total Debt that is secured by a Lien
to (b) Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on
or most recently prior to such date.

“Series” means a series of Loans.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit G 2.

“Solvent” means, with respect to the Credit Parties, taken as a whole, that as
of the date of determination, (a) the sum of debt (including contingent
liabilities) of the Credit Parties, taken as a whole, does not exceed the
present fair saleable value of the present assets of the Credit Parties, taken
as a whole; (b) the capital of the Credit Parties, taken as a whole, is not
unreasonably small in relation to the business of the Credit Parties, taken as a
whole, as contemplated on the Closing Date or with respect to any transaction
contemplated to be undertaken after the Closing Date, as contemplated as of the
date thereof; and (c) the Credit Parties have not incurred and do not intend to
incur, or believe (nor should it reasonably believe) that they will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise). For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Subject Transaction” as defined in Section 1.02(b).

“Subordinated Indebtedness” means any subordinated debt that is subordinated in
right of payment as permitted under Section 6.01.

 

42



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swing Line Exposure
at such time.

“Swing Line Lender” means JPMorgan Chase Bank, in its capacity as Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.03.

“Swing Line Note” means a promissory note in the form of Exhibit B 3, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $20,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

“Syndication Agent” shall mean Morgan Stanley Senior Funding, Inc., as
syndication agent under this Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Telecommunications Approval” means an order, instrument or approval of any
applicable Telecommunications Authority granting Borrower authority to
construct, launch, operate and maintain each of the Satellites and TTC&M
Facilities used in connection with the DigitalGlobe Business, including national
and local telecommunications licenses and compliance with International
Telecommunication Union procedures and requirements.

“Telecommunications Authority” means the FCC and NOAA, or any successor agency
thereto.

 

43



--------------------------------------------------------------------------------

“Term Loan” means a loan made by a Lender to Borrower pursuant to
Section 2.01(a) and/or a New Term Loan and/or a Replacement Term Loan, as
applicable.

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and/or a New Term Loan and/or a Replacement Term Loan, as
applicable, and “Term Loan Commitments” means such commitments of all Lenders in
the aggregate. The amount of each Lender’s Term Loan Commitment, if any, is set
forth in the applicable Assignment Agreement, in the applicable Joinder
Agreement or in the applicable Refinancing Amendment, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. The aggregate amount
of the Term Loan Commitments as of the Closing Date is $550,000,000.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Maturity Date” means (x) the earlier of (i) the seventh anniversary
of the Closing Date, and (ii) the date on which all Term Loans shall become due
and payable in full hereunder, whether by acceleration or otherwise, (y) the New
Term Loan Maturity Date and (z) the Replacement Term Loan Maturity Date, as
applicable.

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Total Failure” has the meaning ascribed to that term or a term substantially
similar to such term in the launch and initial operations insurance or the orbit
insurance Borrower or any Restricted Subsidiary of Borrower is required to
obtain pursuant to Section 5.05, whichever is then in effect.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.

“Transactions” means, collectively, (a) the execution, delivery and performance
by Borrower of the Acquisition Agreement and the consummation of the GeoEye
Acquisition and the other transactions contemplated thereby, (b) the execution,
delivery and performance by the Credit Parties of the Credit Documents to which
they are a party and the making of the Loans hereunder, (c) the repayment of all
amounts due or outstanding under or in respect of, and the termination of, the
Existing Credit Facility, (d) completion of the GeoEye Redemption and (e) the
payment of the Transaction Costs.

“Transaction Costs” means the fees, costs and expenses payable by Borrower or
any of Borrower’s Restricted Subsidiaries on or before the Closing Date in
connection with the Transactions.

 

44



--------------------------------------------------------------------------------

“TTC&M Facilities” means the facilities and other ground equipment necessary for
the tracking, telemetry, control and monitoring of any Satellite operated by or
on behalf of Borrower or any Restricted Subsidiary of Borrower in connection
with the DigitalGlobe Business and includes such facilities and such other
ground equipment located at the Mission Control Center and at Fairbanks, Alaska,
Prudhoe Bay, Alaska, Tromsø, Norway and Wilkes-Barre, Pennsylvania.

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan, and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“Unrestricted Subsidiary” means any Subsidiary of Borrower that at the time of
determination has previously been designated, and continues to be, an
Unrestricted Subsidiary in accordance with Section 5.14.

“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agent or
instrumentality thereof, provided that the full faith and credit of the United
States of America is pledged in support thereof.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.20(f)(ii)(D)(2).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Weighted Average Yield” means with respect to any Loan or any other loan or
other Indebtedness, on any date of determination, the weighted average yield to
maturity, in each case, to be determined by the Administrative Agent consistent
with generally accepted financial practice, after giving effect to interest
rates and bases, margins, floors, upfront or similar fees or original issue
discount shared with all lenders or holders thereof (with (x) original issue
discount and upfront fees being equated to interest rate assuming a four-year
life to maturity of such Indebtedness and (y) the difference between the
Adjusted LIBOR or ABR “floor” applicable to the Loans and such “floors”
applicable to any other Indebtedness shall be equated to an increase or
decrease, as applicable, in interest margins applicable to such other
Indebtedness), but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders thereof as of the date of such determination.

 

45



--------------------------------------------------------------------------------

“Withdrawal Certificate” has the meaning assigned to such term in
Section 2.14(a)(iii).

“Withholding Agent” means any Credit Party or the Administrative Agent.

Section 1.02. Accounting Terms; Certain Pro Forma Adjustments.

(a) Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if Borrower notifies the
Administrative Agent that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies Borrower that the Requisite Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. All terms of an accounting or financial nature (including,
without limitation, the definitions of Capital Lease, Consolidated Interest
Expense, Consolidated Total Debt and Indebtedness) shall be construed without
giving effect to any changes to the current GAAP accounting model for leases of
the type described in the FASB and IASB joint exposure draft published on
August 17, 2010 entitled “Leases (Topic 840)” or otherwise arising out of the
FASB project on lease accounting described in such exposure draft.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Statement of Financial Accounting Standards 159, The Fair
Value Option for Financial Assets and Financial Liabilities, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Indebtedness of Borrower or any Restricted Subsidiary at “fair value”, as
defined therein.

(b) Certain Pro Forma Adjustments. With respect to any period during which a
Permitted Acquisition (including the GeoEye Acquisition) or an Asset Sale has
occurred (each, a “Subject Transaction”), for purposes of determining compliance
with the financial covenants set forth in Article 7 and any calculation of the
Leverage Ratio, the Senior Secured Leverage Ratio or the Interest Coverage Ratio
and for purposes of determining the Applicable Commitment Fee Percentage and any
other purpose under this Agreement, Consolidated Adjusted EBITDA, Consolidated
Total Debt and Consolidated Interest Expense shall be calculated with respect to
such period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, unless otherwise agreed to by Administrative Agent, which
would include expected cost savings resulting from head count reduction, closure
of facilities and similar restructuring charges and expenses, operating expense
reductions and “run-rate” synergies related to the Subject Transaction which pro
forma adjustments shall be certified by the Financial Officer of Borrower) using
the historical

 

46



--------------------------------------------------------------------------------

financial statements of any business so acquired or to be acquired or sold or to
be sold and the consolidated financial statements of Borrower and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding Loans incurred during such period); provided
that the adjustments made pursuant to this Section 1.02(b) with respect to the
GeoEye Acquisition or any other Permitted Acquisition shall be without
duplication of the amounts included, and shall be subject to the limitations
contained, in clause (xiv) of the definition of Consolidated Adjusted EBITDA.

Section 1.03. Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The terms “lease” and “license” shall include sub-lease and
sub-license, as applicable. References to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).

ARTICLE 2

LOANS AND LETTERS OF CREDIT

Section 2.01. Term Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Term Loan to Borrower in an
amount equal to such Lender’s Term Loan Commitment. Any amount borrowed under
this Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to
the Term Loans shall be paid in full no later than the Term Loan Maturity Date.
Each Lender’s Term Loan Commitment shall terminate immediately and without
further action on the Closing Date after giving effect to the funding of such
Lender’s Term Loan Commitment on such date.

 

47



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Term Loans.

(i) Subject to Section 2.25, Borrower shall deliver to Administrative Agent a
fully executed Funding Notice no later than three days prior to the Closing
Date. Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing.
Notwithstanding the foregoing, the Administrative Agent may agree to shorter
time periods with respect to the Funding Notice to be delivered on the Closing
Date.

(ii) Each Lender shall make its Term Loan available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the Closing Date, by wire transfer
of same day funds in Dollars, at the Principal Office designated by
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Term Loans
available to Borrower on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to the account of Borrower at the Principal
Office designated by Administrative Agent or to such other account as may be
designated in writing to Administrative Agent by Borrower.

Section 2.02. Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that no Revolving Loans may be made/extended on
the Closing Date; provided, further that after giving effect to the making of
any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.02(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to 2.04(d), Revolving Loans that are Base Rate Loans shall
be made in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, and Revolving Loans that are Eurodollar
Rate Loans shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.

(ii) Subject to Section 2.24, whenever Borrower desires that Lenders make
Revolving Loans, Borrower shall deliver to Administrative Agent a fully executed
and delivered Funding Notice no later than 12:00 p.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a Eurodollar Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan.

 

48



--------------------------------------------------------------------------------

Except as otherwise provided herein, a Funding Notice for a Revolving Loan that
is a Eurodollar Rate Loan shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to make a borrowing in
accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such Funding Notice by 12:00
p.m. (New York City time)) not later than 3:00 p.m. (New York City time) on the
same day as Administrative Agent’s receipt of such Funding Notice from Borrower.

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office of Administrative Agent. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.

Section 2.03. Swing Line Loans.

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender may, from time to
time in its discretion, agree to make Swing Line Loans to Borrower in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
after giving effect to the making of any Swing Line Loan, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect. Amounts borrowed pursuant to this Section 2.03 may be repaid and
reborrowed during the Revolving Commitment Period. Swing Line Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Swing Line Loans and all other amounts owed hereunder with respect to the Swing
Line Loans and the Revolving Commitments shall be paid in full no later than
such date.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

(ii) Subject to Section 2.24, whenever Borrower desires that Swing Line Lender
make a Swing Line Loan, Borrower shall deliver to Administrative Agent a Funding
Notice no later than 12:00 p.m. (New York City time) on the proposed Credit
Date.

 

49



--------------------------------------------------------------------------------

(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 3:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Borrower.

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Borrower), no later than 12:00 p.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Borrower) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Borrower and shall be due under the
Revolving Loan Note issued by Borrower to Swing Line Lender. Borrower hereby
authorizes Administrative Agent and Swing Line Lender to charge Borrower’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Lenders, including the Revolving Loans deemed to be made
by Swing Line Lender, are not sufficient to repay in full the Refunded Swing
Line Loans. If any portion of any such amount paid (or deemed to be paid) to
Swing Line Lender should be recovered by or on behalf of Borrower from Swing
Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 2.17.

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.03(b)(iv) in an amount sufficient to repay any amounts owed to Swing

 

50



--------------------------------------------------------------------------------

Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In the event any
Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender had not received prior
notice from Borrower or the Requisite Lenders that any of the conditions under
Section 3.02 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans, were not satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not
be obligated to make any Swing Line Loans (A) if it has elected not to do so
after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under
Section 3.02 to the making of such Swing Line Loan have been satisfied or waived
by the Requisite Lenders or (C) at a time when any Lender is a Defaulting Lender
unless Swing Line Lender has entered into arrangements satisfactory to it and
Borrower to eliminate Swing Line Lender’s risk with respect to the Defaulting
Lender’s participation in such Swing Ling Loan, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding Swing
Line Loans.

(c) Resignation and Removal of Swing Line Lender. Swing Line Lender may resign
as Swing Line Lender upon 30 days prior written notice to Administrative Agent,
Lenders and Borrower. Swing Line Lender may be replaced at any time by written
agreement among Borrower, Administrative Agent, the replaced Swing Line Lender

 

51



--------------------------------------------------------------------------------

(provided that no consent will be required if the replaced Swing Line Lender has
no Swing Line Loans outstanding or such Swing Line Loans will be prepaid on the
effective date of removal) and the successor Swing Line Lender. Administrative
Agent shall notify the Lenders of any such replacement of Swing Line Lender. At
the time any such replacement or resignation shall become effective,
(i) Borrower shall prepay any outstanding Swing Line Loans made by the resigning
or removed Swing Line Lender, (ii) upon such prepayment, the resigning or
removed Swing Line Lender shall surrender any Swing Line Note held by it to
Borrower for cancellation, and (iii) Borrower shall issue, if so requested by
the successor Swing Line Loan Lender, a new Swing Line Note to the successor
Swing Line Lender, in the principal amount of the Swing Line Loan Sublimit then
in effect and with other appropriate insertions. From and after the effective
date of any such replacement or resignation, (x) any successor Swing Line Lender
shall have all the rights and obligations of a Swing Line Lender under this
Agreement with respect to Swing Line Loans made thereafter and (y) references
herein to the term “Swing Line Lender” shall be deemed to refer to such
successor or to any previous Swing Line Lender, or to such successor and all
previous Swing Line Lenders, as the context shall require.

Section 2.04. Issuance of Letters of Credit and Purchase of Participations
Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit (or
amend, renew or extend an outstanding Letter of Credit) for the account of
Borrower in the aggregate amount up to but not exceeding the Letter of Credit
Sublimit; provided, that (i) each Letter of Credit shall be denominated in
Dollars; (ii) the stated amount of each Letter of Credit shall not be less than
$50,000 or such lesser amount as is acceptable to Issuing Bank; (iii) after
giving effect to such issuance, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect;
(iv) after giving effect to such issuance, in no event shall the Letter of
Credit Usage exceed the Letter of Credit Sublimit then in effect; (v) in no
event shall any standby Letter of Credit have an expiration date later than the
earlier of (1) five days prior to the Revolving Commitment Termination Date and
(2) the date which is one year from the date of issuance of such standby Letter
of Credit; and (vi) in no event shall any commercial Letter of Credit (x) have
an expiration date later than the earlier of (1) the Revolving Loan Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such commercial Letter of Credit or (y) be issued if such commercial Letter of
Credit is otherwise unacceptable to Issuing Bank in its reasonable discretion.
Subject to the foregoing, Issuing Bank may agree that a standby Letter of Credit
will automatically be extended for one or more successive periods not to exceed
one year each (but not beyond the date that is five days prior to the Revolving
Commitment Termination Date), unless Issuing Bank elects not to extend for any
such additional period; provided, Issuing Bank shall not extend any such Letter
of Credit if it has received written notice that an Event of Default has
occurred and is continuing at the time Issuing Bank must elect to allow such
extension; provided, further, if any Lender is a Defaulting Lender, Issuing Bank
shall not be required to issue any Letter of Credit unless Issuing Bank has
entered into arrangements satisfactory to it and Borrower to eliminate Issuing
Bank’s risk with respect to the participation in Letters of Credit of the
Defaulting Lender, including by cash collateralizing such Defaulting Lender’s
Pro Rata Share of the Letter of Credit Usage.

 

52



--------------------------------------------------------------------------------

(b) Notice of Issuance. Subject to Section 2.24, whenever Borrower desires the
issuance of a Letter of Credit, it shall deliver to Administrative Agent an
Issuance Notice no later than 12:00 p.m. (New York City time) at least three
Business Days (in the case of standby letters of credit) or five Business Days
(in the case of commercial letters of credit), or in each case such shorter
period as may be agreed to by Issuing Bank in any particular instance, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 3.02, Issuing Bank shall issue the requested
Letter of Credit only in accordance with Issuing Bank’s standard operating
procedures. Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, Issuing Bank shall promptly notify each
Lender with a Revolving Commitment of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or modification to a
Letter of Credit and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.04(e).

(c) Responsibility of Issuing Bank with Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between Borrower and Issuing
Bank, Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank, by the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Bank, including
any Governmental Acts; none of the above shall affect or impair, or prevent the
vesting of, any of Issuing Bank’s rights or powers hereunder. Without limiting
the foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Bank to Borrower.
Notwithstanding anything to the contrary contained in this Section 2.04(c),
Borrower shall retain any and all rights it may have against Issuing Bank for
any liability arising solely out of the gross negligence or willful misconduct
of Issuing Bank as determined by a final, non-appealable judgment of a court of
competent jurisdiction.

 

53



--------------------------------------------------------------------------------

(d) Reimbursement by Borrower of Amounts Drawn or Paid under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Borrower and Administrative Agent, and
Borrower shall reimburse Issuing Bank on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless Borrower shall have notified Administrative Agent
and Issuing Bank prior to 12:00 p.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders with Revolving Commitments to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing, and (ii) subject to
satisfaction or waiver of the conditions specified in Section 3.02, Lenders with
Revolving Commitments shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received. Nothing in this
Section 2.04(d) shall be deemed to relieve any Lender with a Revolving
Commitment from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and Borrower shall retain any and all rights it may
have against any such Lender resulting from the failure of such Lender to make
such Revolving Loans under this Section 2.04(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that Borrower
shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.04(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments. Each Lender with a Revolving Commitment shall make
available to Administrative Agent, for the account of Issuing Bank, an amount
equal to its respective participation, in Dollars and in same day funds, no
later than 12:00 p.m. (New York City time) on the first business day (under the
laws of the jurisdiction in which the Principal Office of Administrative Agent
is located) after the date notified by Issuing Bank. In the event that any
Lender with a Revolving Commitment fails to make available to Administrative
Agent on such business day the amount of such Lender’s participation in such
Letter of Credit as provided in this Section 2.04(e), Issuing Bank shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three Business Days at the rate customarily used by Issuing
Bank for the correction of errors among banks and thereafter at the Base Rate.

 

54



--------------------------------------------------------------------------------

Nothing in this Section 2.04(e) shall be deemed to prejudice the right of any
Lender with a Revolving Commitment to recover from Issuing Bank any amounts made
available by such Lender to Issuing Bank pursuant to this Section in the event
that the payment with respect to a Letter of Credit in respect of which payment
was made by such Lender constituted gross negligence or willful misconduct on
the part of Issuing Bank. In the event Issuing Bank shall have been reimbursed
by other Lenders pursuant to this Section 2.04(e) for all or any portion of any
drawing honored by Issuing Bank under a Letter of Credit, such Issuing Bank
shall distribute to each Lender which has paid all amounts payable by it under
this Section 2.04(e) with respect to such honored drawing such Lender’s Pro Rata
Share of all payments subsequently received by Issuing Bank from Borrower in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.

(f) Obligations Absolute. The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.04(d) and the obligations
of Lenders under Section 2.04(e) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms hereof under all
circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set off, defense or other right which Borrower or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Restricted Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by Issuing Bank under any Letter of Credit against presentation of a draft or
other document which does not substantially comply with the terms of such Letter
of Credit; (v) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower or any of
its Restricted Subsidiaries; (vi) any breach hereof or any other Credit Document
by any party thereto; (vii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; or (viii) the fact that an Event
of Default or a Default shall have occurred and be continuing; provided, in each
case, that payment by Issuing Bank under the applicable Letter of Credit shall
not have constituted gross negligence or willful misconduct of Issuing Bank
under the circumstances in question as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

(g) Indemnification. Without duplication of any obligation of Borrower under
Section 11.02 or 11.03, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of one counsel) which Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit by
Issuing Bank, other than as a result of (1) the gross negligence or willful
misconduct of Issuing Bank as determined by a final,

 

55



--------------------------------------------------------------------------------

non-appealable judgment of a court of competent jurisdiction or (2) the wrongful
dishonor by Issuing Bank of a proper demand for payment made under any Letter of
Credit issued by it.

(h) Resignation and Removal of Issuing Bank. An Issuing Bank may resign as
Issuing Bank upon 60 days prior written notice to Administrative Agent, Lenders
and Borrower. An Issuing Bank may be replaced at any time by written agreement
among Borrower, Administrative Agent, the replaced Issuing Bank (provided that
no consent will be required if the replaced Issuing Bank has no Letters of
Credit or Reimbursement Obligations with respect thereto outstanding) and the
successor Issuing Bank. Administrative Agent shall notify the Lenders of any
such replacement of such Issuing Bank. At the time any such replacement or
resignation shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank. From and after the effective date
of any such replacement or resignation, (i) any successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement or resignation of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto to the
extent that Letters of Credit issued by it remain outstanding and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such replacement or
resignation, but shall not be required to issue additional Letters of Credit.

(i) Cash Collateral. If any Event of Default shall occur and be continuing, on
the Business Day that Borrower receives notice from Administrative Agent or the
Requisite Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with Letter of Credit Usage representing greater than 50% of the total
Letter of Credit Usage) demanding the deposit of cash collateral pursuant to
this paragraph, Borrower shall deposit in an account with Administrative Agent,
in the name of Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the Letter of Credit Usage as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Borrower described
in Section 9.01(f) or Section 9.01(g). Such deposit shall be held by
Administrative Agent as collateral for the payment and performance of the
obligations of Borrower under this Agreement. Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
Administrative Agent and at Borrower’s risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by Administrative Agent
to reimburse the Issuing Bank for any disbursements under Letters of Credit made
by it and for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
Borrower for the Letter of Credit Usage at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with Letter of
Credit Usage representing greater than 50% of the total Letter of Credit Usage),
be applied to satisfy other obligations of Borrower under

 

56



--------------------------------------------------------------------------------

this Agreement. If Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to Borrower within three
Business Days after all Events of Default have been cured or waived.

Section 2.05. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or any Revolving Commitment of any Lender be increased or decreased
as a result of a default by any other Lender in such other Lender’s obligation
to make a Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.05(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.

Section 2.06. Use of Proceeds. The proceeds of the Term Loans made on the
Closing Date shall be applied by Borrower to (x) pay the cash portion of the
purchase price for the GeoEye Acquisition and complete the GeoEye Redemption,
(y) repay all amounts outstanding under, and terminate, the Existing Credit
Agreement and (z) pay the Transaction Costs. The proceeds of the Revolving
Loans, Swing Line Loans and Letters of Credit made after the Closing Date shall
be applied by Borrower for working capital and general corporate purposes of
Borrower and its Restricted Subsidiaries, including Permitted Acquisitions and
Restricted Junior Payments. No portion of the proceeds of any Credit Extension
shall be used in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

 

57



--------------------------------------------------------------------------------

Section 2.07. Register; Lenders’ Books and Records; Notes.

(a) [Reserved]

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Commitments and Loans of, and principal
amount of and interest on the Loans owing to, and drawings under Letters of
Credit owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive in the absence of manifest error, and Borrower,
the Administrative Agent, the Issuing Bank and the Lenders shall treat each
person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrower or any
Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Commitments and the Loans in accordance with the provisions of
Section 11.06, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Borrower and each Lender, absent manifest error; provided, that failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any Loan. Borrower
hereby designates Administrative Agent to serve as Borrower’s agent solely for
purposes of maintaining the Register as provided in this Section 2.07, and
Borrower hereby agrees that, to the extent Administrative Agent serves in such
capacity, Administrative Agent and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 11.06) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Term Loan, New Term Loan, Replacement Term Loan, Revolving Loan or Swing Line
Loan, as the case may be.

Section 2.08. Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) in the case of Term Loans and Revolving Loans:

(A) if a Base Rate Loan, at the Base Rate plus the Applicable Margin for such
Class of Loan; or

(B) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin for such Class of Loan; and

(ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.

 

58



--------------------------------------------------------------------------------

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, that, until the end of the Applicable Period (as
defined in a manner previously agreed to in writing between Borrower and the
Arrangers), the Term Loans shall be maintained as either (1) Eurodollar Rate
Loans having an Interest Period of no longer than one month or (2) Base Rate
Loans.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/ Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 12:00 p.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.08(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365 day or 366 day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360 day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

 

59



--------------------------------------------------------------------------------

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

(f) Borrower agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.

(g) Interest payable pursuant to Section 2.08(f) shall be computed on the basis
of a 365/366 day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.08(f), Issuing Bank shall distribute to Administrative Agent, for
the account of each Lender, out of the interest received by Issuing Bank in
respect of the period from the date such drawing is honored to but excluding the
date on which Issuing Bank is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of any Revolving Loans),
the amount that such Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period if no drawing had been honored under such Letter of
Credit. In the event Issuing Bank shall have been reimbursed by Lenders for all
or any portion of such honored drawing, Issuing Bank shall distribute to
Administrative Agent, for the account of each Lender which has paid all amounts
payable by it under Section 2.04(e) with respect to such honored drawing such
Lender’s Pro Rata Share of any interest received by Issuing Bank in respect of
that portion of such honored drawing so reimbursed by Lenders for the period
from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.

Section 2.09. Conversion/Continuation.

(a) Subject to Section 2.18, Borrower shall have the option:

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $5,000,000 and integral multiples of $1,000,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided, a Eurodollar
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Eurodollar Rate Loan unless Borrower shall pay all amounts
due under Section 2.18 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

 

60



--------------------------------------------------------------------------------

(b) Subject to Section 2.24, Borrower shall deliver a Conversion/Continuation
Notice to Administrative Agent no later than 12:00 p.m. (New York City time) at
least one Business Day in advance of the proposed conversion date (in the case
of a conversion to a Base Rate Loan) and at least three Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. If on any day a Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan.

(c) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Requisite Lenders, so notifies Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Loan may be converted to or continued as a
Eurodollar Rate Loan and (ii) unless repaid, each Eurodollar Rate Loan shall be
converted to a Base Rate Loan at the end of the then current Interest Period
applicable thereto.

Section 2.10. Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 9.01(a), (f) or (g), the principal amount
of all Loans outstanding and, to the extent permitted by applicable law, any
interest payments on the Loans or any fees or other amounts owed hereunder,
shall thereafter bear interest (including post-petition interest in any
proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans that
are Revolving Loans). Payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

 

61



--------------------------------------------------------------------------------

Section 2.11. Fees.

(a) Subject to Section 2.21, Borrower agrees to pay to Lenders having Revolving
Exposure:

(i) commitment fees equal to the average of the daily difference between (1) the
Revolving Commitments and (2) the aggregate principal amount of (x) all
outstanding Revolving Loans (for the avoidance of doubt, excluding Swing Line
Loans) plus (y) the Letter of Credit Usage, times (3) the Applicable Commitment
Fee Percentage; and

(ii) letter of credit fees equal to (A) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (B) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

(b) Borrower agrees to pay directly to Issuing Bank, for its own account, the
following fees:

(i) a fronting fee equal to 0.125%, per annum, times the average aggregate daily
maximum amount available to be drawn under all Letters of Credit (determined as
of the close of business on any date of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360 day year and the actual number of days elapsed and shall
be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date.

(d) Borrower agrees to pay on the Closing Date to each Lender with a Revolving
Commitment on the Closing Date, as fee compensation for such Revolving
Commitment, a closing fee in an amount agreed in writing between Borrower and
Administrative Agent, payable to such Lender on the Closing Date. Such closing
fee will be in all respects fully earned, due and payable on the Closing Date
and non-refundable and non-creditable thereafter.

(e) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

Section 2.12. Scheduled Payments/Commitment Reductions. The principal amounts of
the Term Loans shall be repaid (i) in consecutive quarterly installments, on the
last Business Day of each Fiscal Quarter, beginning with the second Fiscal
Quarter of 2013 and ending with the last Fiscal Quarter ending prior to the Term
Loan Maturity Date (each such payment, an “Installment”) in the aggregate
principal amount for each

 

62



--------------------------------------------------------------------------------

such quarterly Installment equal to (x) the outstanding principal amount of Term
Loans on the Closing Date multiplied by (y) 0.25% and (ii) to the extent of the
remainder of the outstanding principal amount thereof, together with all other
amounts owed hereunder with respect thereto, on the Term Loan Maturity Date;
provided, in the event any New Term Loans or Replacement Term Loans are made,
such New Term Loans or Replacement Term Loans shall be repaid on the dates and
in the amounts specified in the applicable Joinder Agreement or Refinancing
Amendment. Notwithstanding the foregoing, Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.13, 2.14 and 2.15, as applicable.

Section 2.13. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

(A) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount;

(B) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount; and

(C) with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount.

(ii) All such prepayments shall be made:

(A) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans;

(B) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans; and

(C) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to
Administrative Agent (and Administrative Agent will promptly transmit such
written notice for Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each Lender) or Swing Line Lender, as the case may
be. Upon the giving of any such notice, the principal

 

63



--------------------------------------------------------------------------------

amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein; provided, that such notice may state that it
is conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked or delayed by Borrower (by notice to Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).

(b) Voluntary Commitment Reductions.

(i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which written notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof; provided, that such notice may state that it is conditioned
upon the effectiveness of other transactions, in which case such notice may be
revoked or delayed by Borrower (by notice to Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(c) In the event that all or any portion of the Term Loans are either repaid
through voluntary repayments or repriced (or effectively refinanced), in each
case in connection with a Repricing Transaction, each Lender holding Term Loans
shall be paid an amount equal to 101% of the amount of such Term Loans repaid or
repriced, if such repayment or repricing is effected prior to the one year
anniversary of the Closing Date.

(d) Certain Permitted Term Loan Repurchases.

Notwithstanding anything to the contrary contained in this Section 2.13 or any
other provision of this Agreement, so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, Borrower may repurchase
outstanding Term Loans on the following basis:

(i) Borrower may conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Term Loans (such Term Loans,
the “Offer Loans”) of Lenders, provided that, (A) Borrower delivers a notice of
the Term Loans that will be subject to such Auction to Administrative Agent (for
distribution to the Lenders) no later than noon (New York City time)

 

64



--------------------------------------------------------------------------------

at least three Business Days in advance of a proposed consummation date of such
Auction indicating (1) the date on which the Auction will conclude, (2) the
maximum principal amount of Term Loans Borrower is willing to purchase in the
Auction and (3) the range of discounts to par at which Borrower would be willing
to repurchase the Offer Loans; (B) the maximum dollar amount of the Auction
shall be no less than an aggregate $1,000,000 or an integral multiple of
$500,000 in excess thereof; (C) Borrower shall hold the Auction open for a
minimum period of two Business Days; (D) a Lender who elects to participate in
the Auction may choose to tender all or part of such Lender’s Offer Loans;
(E) the Auction shall be made to Lenders holding the Offer Loans on a pro rata
basis in accordance with their Pro Rata Shares; and (F) the Auction shall be
conducted pursuant to such procedures as Administrative Agent may establish
which are consistent with this Section 2.13(d) and are reasonably acceptable to
Borrower and Administrative Agent, that a Lender must follow in order to have
its Offer Loans repurchased;

(ii) With respect to all repurchases made by Borrower pursuant to this
Section 2.13(d), (A) Borrower shall pay to the applicable assigning Lender all
accrued and unpaid interest, if any, on the repurchased Term Loans to the date
of repurchase of such Term Loans, (B) Borrower shall represent that, as of the
launch date of the related Auction and the effective date of any Assignment
Agreement, it is not in possession of any information regarding Borrower or its
Subsidiaries that may be material to a decision by any Lender to participate in
any Auction or enter into any Assignment Agreement or any of the transactions
contemplated thereby and that has not previously been disclosed to
Administrative Agent and the Lenders (except to the extent that the assigning
Lender expressly waives its right to receive such information), (C) such
repurchases shall not be deemed to be voluntary prepayments pursuant to this
Section 2.13, Section 2.15 or Section 2.16 except that the amount of the Loans
so repurchased shall be applied on a pro rata basis to reduce the scheduled
remaining Installments of principal on such Term Loans and (D) borrowings of
Revolving Loans shall not be made to directly or indirectly fund any such
repurchase; and

(iii) Following repurchase by Borrower pursuant to this Section 2.13(d), the
Term Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document or (C) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document. In connection with any Term Loans
repurchased and cancelled pursuant to this Section 2.13(d), Administrative Agent
is authorized to make appropriate entries in the Register to reflect any such
cancellation. Any payment made by Borrower in connection with a repurchase
permitted by this Section 2.13(d) shall not be subject to the provisions of
either Section 2.16(a) or Section 2.17. Failure by Borrower to make any payment
to a Lender required by an agreement permitted by this Section 2.13(d) shall not
constitute an Event of Default under Section 9.01(a).

 

65



--------------------------------------------------------------------------------

Section 2.14. Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales.

(i) No later than the second Business Day following the date of receipt by
Borrower or any of its Restricted Subsidiaries of any Net Asset Sale Proceeds
(other than with respect to a Satellite Asset Sale), Borrower shall prepay the
Loans and/or the Revolving Commitments shall be permanently reduced as set forth
in Section 2.15(b) in an aggregate amount equal to such Net Asset Sale Proceeds;
provided, that so long as no Event of Default shall have occurred and be
continuing, Borrower shall have the option, directly or through one or more of
its Restricted Subsidiaries, to invest (or commit to invest) Net Asset Sale
Proceeds (including through Permitted Acquisitions) within 12 months of receipt
thereof in long term productive assets of the general type used in the business
of Borrower and its Restricted Subsidiaries (or if committed to be so invested
within such 12 months, then invested within 18 months after receipt thereof).

(ii) In connection with a Satellite Asset Sale, so long as no Event of Default
shall have occurred and be continuing, Borrower shall have the option, directly
or through one or more of its Restricted Subsidiaries, to invest (or commit to
invest) Net Asset Sale Proceeds (including through Permitted Acquisitions) of
such Satellite Asset Sale within 18 months of receipt thereof in long term
productive assets of the general type used in the business of Borrower and its
Restricted Subsidiaries (or if committed to be so invested within such 18
months, then invested within 24 months after receipt thereof); provided, that if
such Net Asset Sale Proceeds are not reinvested within such time periods, then
Borrower shall (A) prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.15(b) in an aggregate amount equal
to not less than 25% of such Net Asset Sale Proceeds that have not been
reinvested at the end of such time period and (B) deposit the remaining 75% of
such Net Asset Sale Proceeds (or the full amount of such Net Asset Sale Proceeds
remaining after giving effect to the prepayment under clause (A) above) that
have not been reinvested at the end of such time period in a Satellite Asset
Sale Account subject to clause (iii) of this Section 2.14(a).

(iii) Any amounts in the Satellite Asset Sale Account may be withdrawn therefrom
by the Borrower or applicable Guarantor and invested in the long term productive
assets of the general type used in the business of the Borrower and its
Restricted Subsidiaries (which, for the avoidance of doubt, such permitted use
will not include any Permitted Acquisition or Restricted Junior Payment);
provided if any part of any amount withdrawn from the Satellite Asset Sale
Account is not so invested within 15 days from the date of withdrawal, then
Borrower shall promptly redeposit in the Satellite Asset Sale Account an amount
equal to the amount not so invested. If at any time after deposit into the
Satellite

 

66



--------------------------------------------------------------------------------

Asset Sale Account Borrower determines not to reinvest any amount of such
deposited funds as provided in this clause (iii) of Section 2.14(a), Borrower
shall prepay the Loans and/or permanently reduce the Revolving Commitments as
set forth in Section 2.15(b) in an aggregate amount equal to 100% of such
amount.

(b) Insurance/Condemnation Proceeds. No later than the later of (i) the second
Business Day following the date of receipt by Borrower or any of its Restricted
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds and (ii) 30 days after the casualty event or
condemnation, Borrower shall prepay the Loans and/or the Revolving Commitments
shall be permanently reduced as set forth in Section 2.15(b) in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds; provided, that (i) so
long as no Default or Event of Default shall have occurred and be continuing
both immediately before and after giving effect to such investment and (ii) to
the extent any such Net Insurance/Condemnation Proceeds relate to a Satellite
that has suffered a Partial Failure, Total Failure or Constructive Total
Failure, the Borrower shall have delivered to the Administrative Agent
Projections revised to reflect such Partial Failure, Total Failure or
Constructive Total Failure and reasonably satisfactory to the Administrative
Agent, Borrower shall have the option, directly or through one or more of its
Restricted Subsidiaries to invest (or commit to invest) such Net
Insurance/Condemnation Proceeds (including through Permitted Acquisitions)
within 12 months of receipt thereof in long term productive assets of the
general type used in the business of Borrower and its Restricted Subsidiaries,
which investment may include the repair, restoration or replacement of the
applicable assets thereof (or if committed to be so invested within such 12
months, then invested within 18 months after receipt thereof).

(c) Issuance of Debt. On the date of receipt by Borrower or any of its
Restricted Subsidiaries of any Cash proceeds from the incurrence of any
Indebtedness of Borrower or any of its Restricted Subsidiaries (other than with
respect to any Indebtedness permitted to be incurred pursuant to Section 6.01),
Borrower shall prepay Term Loans in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses.

(d) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with the Fiscal Year ending
December 31, 2013), Borrower shall, no later than ninety days after the end of
such Fiscal Year, prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.15(b) in an aggregate amount equal
to (i) the ECF Percentage of such Consolidated Excess Cash Flow minus
(ii) voluntary repayments of the Loans (excluding repayments of Revolving Loans
or Swing Line Loans except to the extent the Revolving Commitments are
permanently reduced in connection with such repayments).

(e) Revolving Loans and Swing Loans. Borrower shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.

(f) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Revolving Commitments pursuant to Sections 2.14(a) and 2.14(b),
Borrower shall deliver to Administrative Agent a certificate of an Authorized
Officer demonstrating the calculation of the amount of the applicable net
proceeds. In the event that Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate,
Borrower shall promptly make an additional prepayment of the Loans and/or the
Revolving Commitments shall be permanently reduced in an amount equal to such
excess, and Borrower shall concurrently therewith deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess.

 

67



--------------------------------------------------------------------------------

Section 2.15. Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided, in the event Borrower fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof;

second, to repay outstanding Revolving Loans to the full extent thereof; and

third, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof); and further applied on a pro
rata basis to reduce the scheduled remaining Installments of principal of the
Term Loans.

(b) Application of Mandatory Prepayments by Type of Loans. Any amount required
to be paid pursuant to Sections 2.14(a) through Section 2.14(d) shall be applied
as follows:

first, to (x) the next eight (8) scheduled Installments of principal of the Term
Loans in direct order of maturity and (y) thereafter, the remaining scheduled
Installments of principal of the Term Loans on a pro rata basis;

second, to prepay the Swing Line Loans to the full extent thereof and to
permanently reduce the Revolving Commitments by the amount of such prepayment;

third, to prepay the Revolving Loans to the full extent thereof and to further
permanently reduce the Revolving Commitments by the amount of such prepayment;

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit and to further permanently reduce the Revolving Loan Commitments by
the amount of such prepayment;

 

68



--------------------------------------------------------------------------------

fifth, to cash collateralize Letters of Credit and to further permanently reduce
the Revolving Loan Commitments by the amount of such cash collateralization; and

sixth, to further permanently reduce the Revolving Commitments to the full
extent thereof.

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).

Section 2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, recoupment, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office of Administrative Agent for the account of Lenders;
for purposes of computing interest and fees, funds received by Administrative
Agent after that time on such due date shall be deemed to have been paid by
Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

 

69



--------------------------------------------------------------------------------

(f) Borrower hereby authorizes Administrative Agent to charge Borrower’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).

(g) Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document on or before the time expressly required
hereunder or under such other Credit Document for such payment (or, if no such
time is expressly required, prior to 12:00 p.m., New York City Time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date shall be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.

(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 9.01, all payments or proceeds received by Agents in respect of any of
the Obligations, shall be applied in accordance with the application
arrangements described in Section 9 of the Security Agreement.

Section 2.17. Ratable Sharing.

(a) Lenders hereby agree among themselves that, except as otherwise provided in
the Collateral Documents with respect to amounts realized from the exercise of
rights with respect to Liens on the Collateral, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of set
off or banker’s lien, by counterclaim or cross action or by the enforcement of
any right under the Credit Documents or otherwise, or as adequate protection of
a deposit treated as cash collateral under the Bankruptcy Code, receive payment
or reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation, set
off or counterclaim with respect to any and all monies owing by Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the

 

70



--------------------------------------------------------------------------------

participation held by that holder. The provisions of this Section 2.17 shall not
be construed to apply to (i) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement or (ii) any payment obtained
by any Lender as consideration for the assignment or sale of a participation in
any of its Loans or other Obligations owed to it.

(b) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(b), Section 2.04(e), Section 2.04(d), or Section 10.06,
then Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by
Administrative Agent for the account of such Lender for the benefit of
Administrative Agent, the Swing Line Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by Administrative Agent
in its discretion.

Section 2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
(x) Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, or
(y) Administrative Agent is advised by the Requisite Lenders that the Adjusted
Eurodollar Rate for such Interest Rate Determination Date will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such borrowing for such Interest Rate Determination Date; in either
such case Administrative Agent shall on such date give notice (by telefacsimile
or by telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by e-mail,
telefacsimile or by telephone confirmed in writing) to Borrower and

 

71



--------------------------------------------------------------------------------

Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from Lenders constituting Requisite Lenders pursuant to clause
(ii) of the preceding sentence, then (i) the obligation of the Lenders (or, in
the case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (ii) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (iii) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(iv) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or payable by such
Lender to Lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (A) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (B) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans (including in connection with the replacement of a Lender pursuant to
Section 2.22) occurs on a date prior to the last day of an Interest Period
applicable to that Loan; or (C) if any prepayment of any of its Eurodollar Rate
Loans is not made on any date specified in a notice of prepayment given by
Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

 

72



--------------------------------------------------------------------------------

Section 2.19. Increased Costs; Capital Adequacy.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurodollar Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein;

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clause (c) of the definition of Excluded Taxes and
(C) Other Connection Taxes that are imposed on or measured by net income,
however denominated, or that are franchise Taxes or branch profits Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then Borrower will pay
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, the Issuing
Bank or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such

 

73



--------------------------------------------------------------------------------

Lender, or the Letters of Credit issued by the Issuing Bank, to a level below
that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to Borrower and shall be conclusive absent manifest
error. Borrower shall pay such Lender or the Issuing Bank, as the case may be,
the amount shown as due on any such certificate within 15 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Banks
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.20. Taxes; Withholding, Etc.

(a) Withholding Taxes; Gross-Up. Each payment by any Credit Party under any
Credit Document shall be made without withholding for any Taxes, unless such
withholding is required by law. If any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is required to withhold Taxes, then
such Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
any Credit Party shall be increased as necessary so that net of such withholding
(including withholding applicable to additional amounts payable under this
Section) the applicable Recipient receives the amount it would have received had
no such withholding been made.

(b) Payment of Other Taxes by Borrower. Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes by any Credit Party to a Governmental Authority, such Credit Party shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

 

74



--------------------------------------------------------------------------------

(d) Indemnification by Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient or required to be withheld or deducted from a payment
to such Recipient in connection with any Credit Document (including amounts paid
or payable under clauses (a) and (d) of Section 2.20) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.20(d) shall be paid
within 10 days after the Recipient delivers to the Borrower a certificate
stating the amount of any Indemnified Taxes so paid or payable and describing in
reasonable detail the calculation of and the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Credit Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so) attributable to such Lender that are
paid or payable by Administrative Agent in connection with any Credit Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.20(e) shall be paid
within 10 days after Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to Borrower and Administrative Agent, at the time or
times reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding (including backup withholding). In addition, any
Lender, if requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by law or reasonably requested by Borrower or
Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or

 

75



--------------------------------------------------------------------------------

would materially prejudice the legal or commercial position of such Lender. Upon
the reasonable request of such Borrower or Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 2.20. If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify Borrower and Administrative Agent
in writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to Borrower and Administrative Agent (in
such number of copies reasonably requested by Borrower and Administrative Agent)
on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code both
(1) IRS Form W-8BEN and (2) a certificate substantially in the form of Exhibit F
(a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (b) a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code, (c) a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Internal Revenue Code or (d) conducting a trade
or business in the United States with which the relevant interest payments are
effectively connected;

 

76



--------------------------------------------------------------------------------

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership), (1) an IRS Form
W-8IMY on behalf of itself and (2) the relevant forms prescribed in clauses (A),
(B), (C), (D) and (F) of this paragraph (f)(ii) that would be required of each
such beneficial owner if such beneficial owner were a Lender; provided, however,
that if the Lender is a partnership and one or more of its partners are claiming
the exemption for portfolio interest under Section 881(c) of the Internal
Revenue Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable Borrower or Administrative Agent to determine
the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding pursuant to FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.20(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including
additional amounts paid pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything
herein to the contrary in this Section 2.20(g), in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
Section 2.20(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than

 

77



--------------------------------------------------------------------------------

such indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 2.20(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Section 2.20, the term “Lender” includes any
Issuing Bank.

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender :

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b) the Revolving Exposure of such Defaulting Lender shall not be included in
determining whether the Requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.05); provided, that this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby which affects such Defaulting Lender differently than other affected
Lenders;

(c) if any Swing Line Exposure or Letter of Credit Usage exists at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Exposure and Letter of Credit Usage of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) such reallocation does not cause the aggregate Revolving Exposure of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Commitments and
(y) the conditions set forth in Section 3.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Administrative Agent (x) first, prepay such Swing Line Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only
Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Usage (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.04(i) for so
long as such Letter of Credit Usage is outstanding;

(iii) if Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Usage pursuant to clause (ii) above, Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(a)(ii) with respect to such Defaulting Lender’s Letter of Credit
Usage during the period such Defaulting Lender’s Letter of Credit Usage is cash
collateralized;

 

78



--------------------------------------------------------------------------------

(iv) if the Letter of Credit Usage of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a)(i) and Section 2.11(a)(ii) shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit Usage is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.11(a)(ii) with respect to such Defaulting Lender’s Letter of Credit
Usage shall be payable to the Issuing Bank until and to the extent that such
Letter of Credit Usage is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Usage will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by Borrower in
accordance with Section 2.21(c), and participating interests in any newly made
Swing Line Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the Swing
Line Lender or the Issuing Bank, as the case may be, shall have entered into
arrangements with Borrower or such Lender, reasonably satisfactory to the Swing
Line Lender or the Issuing Bank, as the case may be, to defease any risk to it
in respect of such Lender hereunder.

In the event that Administrative Agent, Borrower, the Swing Line Lender and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swing Line
Exposure and Letter of Credit Usage of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than Swing
Line Loans) as Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.

Section 2.22. Obligation to Mitigate; Removal or Replacement of a Lender.

(a) If any Lender (which term shall include Issuing Bank for purposes of this
Section 2.22(a)) requests compensation under Section 2.18, Section 2.19, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority

 

79



--------------------------------------------------------------------------------

for the account of any Lender pursuant to Section 2.20, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.18, 2.19 or 2.20, as the case may be, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.22 (setting forth in
reasonable detail the basis for such amount) submitted by such Lender to
Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

(b) If any Lender (which term shall include Issuing Banks for purposes of this
Section 2.22(b) requests compensation under Section 2.19, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, or if any
Lender becomes a Defaulting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.06), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) Borrower shall have received the prior written
consent of Administrative Agent (and if a Revolving Commitment is being
assigned, Issuing Bank and the Swing Line Lender), which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in drawings under Letters of Credit and Swing Line Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.19 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling Borrower to require such assignment and delegation cease to apply.

Section 2.23. Incremental Facilities.

(a) Borrower may by written notice to Administrative Agent elect to request
(A) prior to the Revolving Commitment Termination Date, an increase to the
existing Revolving Loan Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments” and, together with the New
Revolving Loan Commitments, the “Incremental Facilities” and each, an
“Incremental Facility”), by an amount not in excess of $250,000,000 in the
aggregate and not less than $10,000,000 individually (or such lesser amount
which shall be approved by Administrative Agent). Each such notice shall specify
(A) the date (each, an “Increased Amount Date”) on which Borrower proposes that
the New Revolving Loan

 

80



--------------------------------------------------------------------------------

Commitments or New Term Loan Commitments, as applicable, shall be effective, and
(B) the identity of each Lender or other Person that is an Eligible Assignee
(each, a “New Revolving Loan Lender” or “New Term Loan Lender”, as applicable)
to whom Borrower proposes any portion of such New Revolving Loan Commitments or
New Term Loan Commitments, as applicable, be allocated and the amounts of such
allocations; provided that any existing Lender approached to provide all or a
portion of the New Revolving Loan Commitments or New Term Loan Commitments may
elect or decline, in its sole discretion, to provide a New Revolving Loan
Commitment or a New Term Loan Commitment. Any New Revolving Loan Lender or New
Term Loan Lender shall be reasonably acceptable to the Administrative Agent and,
in the case of New Revolving Commitments, the Issuing Bank and the Swing Line
Lender, to the extent provided in Section 11.06(c) (any such consents not to be
unreasonably withheld or delayed). Such New Revolving Loan Commitments or New
Term Loan Commitments shall become effective, as of such Increased Amount Date;
provided that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Revolving Loan Commitments
or New Term Loan Commitments, as applicable; (2) (x) the Senior Secured Leverage
Ratio shall not be greater than 2.75 to 1.00 and (y) Borrower and its Restricted
Subsidiaries shall be in compliance with each of the covenants set forth in
Article 7, in each case determined on a pro forma basis for the period then most
recently ended, including the incurrence of such New Revolving Loan Commitments
(and assuming full usage of the New Revolving Loan Commitments with Revolving
Loans) or New Term Loans, as applicable; (3) the New Revolving Loan Commitments
or New Term Loan Commitments, as applicable, shall be effected pursuant to one
or more Joinder Agreements executed and delivered by Borrower, the New Revolving
Loan Lender or New Term Loan Lender, as applicable, and Administrative Agent,
and each of which shall be recorded in the Register and each New Revolving Loan
Lender and New Term Loan Lender shall be subject to the requirements set forth
in Section 2.20(c); (4) the New Revolving Loan Commitments or New Term Loan
Commitments, as applicable, will rank pari passu or junior in right of payment
and with respect to security with the other Loans and Commitments hereunder on
terms reasonably satisfactory to Administrative Agent; and (5) (i) the Weighted
Average Life to Maturity of all New Term Loans of any Series shall be no shorter
than the Weighted Average Life Maturity of the Terms Loans, (ii) the applicable
New Term Loan Maturity Date of each Series shall be no shorter than the Term
Loan Maturity Date and (iii) the Weighted Average Yield and any amortization
schedule applicable to the New Term Loans of each Series shall be determined by
Borrower and the applicable new Lenders and shall be set forth in each
applicable Joinder Agreement; provided however that the Weighted Average Yield
applicable to the New Term Loans shall not be greater than the applicable
Weighted Average Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to the Term Loans plus
0.50% per annum unless the interest rate with respect to the Term Loan is
increased so as to cause the then applicable Weighted Average Yield under this
Agreement on the Term Loans to equal the Weighted Average Yield then applicable
to the New Term Loans minus 0.50%. Each Joinder Agreement with a New Revolving
Loan Lender not previously a Lender with a Revolving Commitment hereunder, shall
be subject to the consent (not to be unreasonably withheld or delayed) of
Issuing Bank and the Swing Line Lender. Any New Term Loans made on an Increased
Amount Date shall be designated a separate Series of New Term Loans for all
purposes of this Agreement.

 

81



--------------------------------------------------------------------------------

(b) On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with Revolving Exposure shall assign to each of the New
Revolving Loan Lenders, and each of the New Revolving Loan Lenders shall
purchase from each of the Revolving Loan Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Revolving Loan Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Loan Commitments after giving effect
to the addition of such New Revolving Loan Commitments to the Revolving Loan
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(c) each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.

(c) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

(d) Administrative Agent shall notify Lenders promptly upon receipt of
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Loan Commitments and the New Revolving Loan Lenders or the Series
of New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (z) in the case of each notice to any Lender with Revolving
Exposure, the respective interests in such Lender’s Revolving Loans, in each
case subject to the assignments contemplated by this Section.

(e) Any New Revolving Loan Commitments shall be on terms and pursuant to
documentation applicable to the Revolving Commitments (including the Revolving
Commitment Termination Date) and any New Term Commitments and New Term Loans
shall be on terms and pursuant to the applicable Joinder Agreement, provided
that, to the extent such terms are not consistent with the Term Commitments and
Term Loans (except as provided in clause (5) of Section 2.23(a)), such terms
shall be reasonably satisfactory to Administrative Agent. The proceeds of each
Incremental Facility shall be used for general corporate purposes of Borrower
and its Restricted Subsidiaries, including Permitted Acquisitions and Restricted
Junior Payments.

(f) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of Administrative Agent to effect the
provision of this Section 2.23.

 

82



--------------------------------------------------------------------------------

Section 2.24. Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the close of business on the date that the telephonic notice
is given. In the event of a discrepancy between the telephone notice and the
written Notice, the written Notice shall govern. In the case of any Notice that
is irrevocable once given, if Borrower provides telephonic notice in lieu
thereof, such telephone notice shall also be irrevocable once given. Neither
Administrative Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.01. Closing Date. The obligation of each Lender or Issuing Bank, as
applicable, to make a Credit Extension on the Closing Date is subject to the
satisfaction, or waiver in accordance with Section 11.05, of the following
conditions on or before the Closing Date (it being understood and agreed that
the representations and warranties required to be made on the Closing Date are
deemed to be made concurrently with the consummation of the Acquisition
contemplated hereby):

(a) Credit Documents. Administrative Agent and Arrangers shall have received
executed counterparts of each Credit Document from each applicable Credit Party.

(b) Organizational Documents; Incumbency. Administrative Agent and Arrangers
shall have received, in respect of each Credit Party, (i) each Organizational
Document of such Credit Party, and, to the extent applicable, certified as of
the Closing Date or a recent date prior thereto by the appropriate Governmental
Authority; (ii) signature and incumbency certificates of the officers of such
Credit Party; (iii) resolutions of the Board of Directors or similar governing
body of such Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; and (iv) a
good standing certificate from the applicable Governmental Authority of such
Credit Party’s jurisdiction of incorporation, organization or formation, each
dated the Closing Date or a recent date prior thereto.

(c) Consummation of the GeoEye Acquisition. The GeoEye Acquisition shall have
been consummated substantially concurrently with the funding of the initial
Loans on the Closing Date on the terms described in the Acquisition Agreement,
without any amendment, modification or waiver thereof or any consent thereunder
that is material and adverse to the Lenders unless consented to by the Arrangers
(such consent not to be unreasonably withheld or delayed).

 

83



--------------------------------------------------------------------------------

(d) Existing Credit Facility. Administrative Agent shall have received evidence
reasonably satisfactory to it that (i) concurrently with the making of the
initial Loans hereunder, (x) all principal, interest and other amounts
outstanding with respect to the Existing Credit Facility shall be repaid and
satisfied in full, (y) all commitments to extend credit under the agreements and
instruments relating thereto shall be terminated, and (z) any Liens securing the
Existing Credit Facility shall be released and any related filings terminated of
record, and (ii) any letters of credit outstanding with respect to the Existing
Credit Facility have been terminated or canceled (or arrangements reasonably
satisfactory to Administrative Agent made therefor).

(e) Personal Property Collateral. Each Credit Party shall have delivered to
Collateral Agent:

(i) evidence satisfactory to Collateral Agent of the compliance by each Credit
Party of their obligations under the Security Agreement, the Securities Pledge
Agreement and the other Collateral Documents (including their obligations to
execute and deliver UCC financing statements);

(ii) fully executed counterparts of the Security Agreement and the Securities
Pledge Agreement;

(iii) a completed Perfection Certificate dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby; and

(iv) fully executed IP Security Agreement Supplements (if any), in proper form
for filing or recording in the United States.

(f) [Reserved].

(g) Financial Statements; Projections. Administrative Agent and the Arrangers
shall have received: (a)(i) the Borrower Historical Financial Statements,
(ii) pro forma consolidated and consolidating balance sheets and related
statements of income for Borrower (the “Pro Forma Financial Statements”), for
Fiscal Year 2011 and for the latest four-quarter period ended with the latest
period covered by the Borrower Unaudited Financial Statements, and reflecting
the consummation of the Transactions to occur on or prior to the Closing Date,
and (iii) the Projections, and (b) the GeoEye Historical Financial Statements.
The Pro Forma Financial Statements shall have been prepared on a basis
consistent with pro forma financial statements set forth in a registration
statement filed with the Securities and Exchange Commission with such
adjustments as are reasonably satisfactory to the Arrangers. The filing of any
required financial statements referenced in clause (i) of the definition of
“GeoEye Historical Financial Statements” on form 10-K, form 10-Q or form 8-K by
GeoEye will satisfy the requirements of the foregoing clause (b) with respect to
such financial statements.

 

84



--------------------------------------------------------------------------------

(h) Lien Searches. Administrative Agent shall have received the results of
recent lien searches in each relevant jurisdiction with respect to the Borrower
and the Guarantors.

(i) Evidence of Insurance. Collateral Agent shall have received a certificate
from the applicable Credit Party’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.05 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.05.

(j) Opinions of Counsel to Credit Parties. Agents and Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of Skadden, Arps, Slate, Meagher & Flom LLP, counsel
for Credit Parties as to such matters as Administrative Agent or Arranger may
reasonably request, dated as of the Closing Date and otherwise in form and
substance reasonably satisfactory to Administrative Agent and Arranger (and each
Credit Party hereby instructs such counsel to deliver such opinions to Agents
and Lenders).

(k) Fees. Borrower shall have paid to each Agent, the Collateral Agent and
Arrangers the fees payable on or before the Closing Date referred to in
Section 2.11(d) and (e) and all expenses payable pursuant to Section 11.02 which
have accrued to the Closing Date, in each case that have been invoiced at least
two Business Days prior to the Closing Date.

(l) Solvency Certificate. On the Closing Date, Administrative Agent and Arranger
shall have received a Solvency Certificate demonstrating that the Credit
Parties, on a consolidated basis, are and will be Solvent.

(m) Know Your Customer. At least 5 days prior to the Closing Date, the Lenders
shall have received all documentation and other information requested by any
Lender at least five Business Days prior to the Closing Date that is required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56) (the “PATRIOT Act”).

(n) No GeoEye Material Adverse Effect. Except as disclosed in the GeoEye
Reporting Documents (as defined in the Acquisition Agreement) filed prior to the
date of the Acquisition Agreement, since December 31, 2011, there shall not have
occurred any fact, circumstance, effect, change, event or development that,
individually or in the aggregate, has had or would reasonably be expected to
have a GeoEye Material Adverse Effect.

(o) GeoEye Satisfaction and Discharge. Each of the GeoEye Senior Notes
Indentures shall have been (or shall be simultaneously with the initial funding
of the Loans hereunder) satisfied and discharged.

(p) Representations and Warranties. Administrative Agent shall have received a
certificate, signed by an Authorized Officer of Borrower, in form and substance
reasonably satisfactory to Administrative Agent, certifying that the
representations and warranties (x) made by or with respect to GeoEye and its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that Borrower (or an Affiliate thereof) has
the right (determined without regard to any notice requirement) to terminate, or
not to consummate, its obligations under the Acquisition Agreement as a result
of such breach of such representations in the Acquisition Agreement and (y) set
forth in Section 4.01, Section 4.03, Section 4.04(i)(1), Section 4.04(i)(2),
Section 4.06, Section 4.16(d), Section 4.20, Section 4.24 and Section 4.26, are
true and correct as of the Closing Date, both immediately before and after
giving effect to the consummation of the Transactions, the making of the initial
Loans hereunder and the application of the proceeds thereof.

 

85



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any of the other
Credit Documents, the terms hereof and of the other Credit Documents will be
such that they do not impair the availability of the initial borrowing on the
Closing Date if the conditions set forth herein are satisfied (it being
understood that to the extent any security interest in the Collateral (other
than any Collateral the security interest in which may be perfected by the
filing of a UCC financing statement or IP Security Agreement Supplements or the
delivery of Stock Certificates) is not perfected on the Closing Date after the
use of commercially reasonable efforts to do so by Borrower and its
Subsidiaries, the perfection of such security interest(s) will not constitute a
condition precedent to the availability of the initial borrowing on the Closing
Date but such security interest(s) will be required to be perfected after the
Closing Date pursuant to arrangements and timing to be mutually agreed by
Arrangers and Borrower acting reasonably (it being further understood that
(A) with respect to perfection of security interests in UCC Filing Collateral,
Borrower’s sole obligation shall be to deliver, or cause to be delivered,
necessary UCC financing statements to the Administrative Agent and to
irrevocably authorize and to cause the applicable Credit Party to irrevocably
authorize the Administrative Agent to file such UCC financing statements,
(B) with respect to perfection of security interests in Stock Certificates,
Borrower’s sole obligation shall be to deliver to the Administrative Agent or
its legal counsel Stock Certificates together with undated stock powers executed
in blank and (C) with respect to perfection of security interests in
Intellectual Property, in addition to the actions required by clause (A),
Borrower’s sole obligation shall be to execute and deliver, or cause to be
executed and delivered, necessary and customary IP Security Agreement
Supplements to the Administrative Agent in proper form for filing with the
United States Patent and Trademark Office and the United States Copyright Office
and to irrevocably authorize, and to cause the applicable Credit Party to
irrevocably authorize, the Administrative Agent to file such IP Security
Agreement Supplements with the United States Patent and Trademark Office and the
United States Copyright Office). For purposes hereof, (1) “UCC Filing
Collateral” means Collateral located in any state of the United States or the
District of Columbia consisting of assets of Borrower and each of the Guarantors
for which a security interest can be perfected by filing a Uniform Commercial
Code financing statement, (2) “Stock Certificates” means Collateral consisting
of stock certificates representing capital stock of Borrower and its
Subsidiaries required as Collateral under the Credit Documents for which a
security interest can be perfected by delivery of such Stock Certificates and
(3) “Intellectual Property” means all patents,

 

86



--------------------------------------------------------------------------------

patent applications, trademarks, trade names, service marks and copyrights
registered with the United States Patent and Trademark Office or the United
States Copyright Office.

Section 3.02. Conditions to Each Credit Extension. The obligation of each Lender
to make any Loan, or Issuing Bank to issue any Letter of Credit, on any Credit
Date, other than the Closing Date, are subject to the satisfaction, or waiver in
accordance with Section 11.05, of the following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

(v) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

In order to induce Agents, Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants that:

Section 4.01. Organization; Requisite Power and Authority; Qualification. Each
of Borrower and its Restricted Subsidiaries (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.01, (ii) has all requisite power and authority to
own and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (iii) is
qualified to do business and in good standing in every jurisdiction

 

87



--------------------------------------------------------------------------------

where its assets are located and wherever necessary to carry out its business
and operations, except in jurisdictions where the failure to be so qualified or
in good standing has not had, and would not be reasonably expected to have, a
Material Adverse Effect.

Section 4.02. Equity Interests and Ownership. The Equity Interests of each of
Borrower and its Restricted Subsidiaries has been duly authorized and validly
issued and is fully paid and non-assessable. Except as set forth on Schedule
4.02, as of the date hereof, there is no existing option, warrant, call, right,
commitment or other agreement to which any Restricted Subsidiary of Borrower is
a party requiring, and there is no membership interest or other Equity Interests
of any Restricted Subsidiary of Borrower outstanding which upon conversion or
exchange would require, the issuance by such Restricted Subsidiary of any
additional membership interests or other Equity Interests of such Restricted
Subsidiary or other Securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase, a membership interest or other Equity
Interests of such Restricted Subsidiary. Schedule 4.02 correctly sets forth the
ownership interest of each of Borrower’s Subsidiaries in its respective
Subsidiaries as of the Closing Date.

Section 4.03. Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

Section 4.04. No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(i) violate (1) any provision of any material law or any material governmental
rule or regulation applicable to Borrower or any of its Restricted Subsidiaries,
(2) any of the Organizational Documents of Borrower or any of its Restricted
Subsidiaries, or (3) any material order, judgment or decree of any court or
other agency of government binding on Borrower or any of its Restricted
Subsidiaries; (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any material Contractual
Obligation of Borrower or any of its Restricted Subsidiaries; (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Borrower or any of its Restricted Subsidiaries (other than any Liens
created under any of the Credit Documents in favor of Collateral Agent, on
behalf of the Secured Parties); or (iv) require any approval of stockholders,
members or partners or any approval or consent of any Person under any material
Contractual Obligation of Borrower or any of its Restricted Subsidiaries, except
for such approvals or consents which will be obtained on or before the Closing
Date and disclosed in writing to Lenders.

Section 4.05. Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority, except for (i) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to Collateral Agent for filing and/or recordation, as of the Closing Date and
(ii) those registrations, consents, approvals, notices or actions the failure of
which to obtain or make would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

Section 4.06. Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

Section 4.07. Financial Statements. The Borrower Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. As of the Closing Date, none of Borrower and
any of its Restricted Subsidiaries has any contingent liability or liability for
Taxes, long term lease or unusual forward or long term commitment that is not
reflected in the Borrower Historical Financial Statements or the notes thereto
and which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
and any of its Restricted Subsidiaries taken as a whole.

Section 4.08. Projections. On and as of the Closing Date, the projections of
Borrower and its Restricted Subsidiaries for the period of (x) Fiscal Year 2013
through and including Fiscal Year 2016 and (y) each Fiscal Quarter of each
Fiscal Year, commencing with the Fiscal Quarter in which the Closing Date occurs
until the fourth Fiscal Quarter of Fiscal Year 2014 (collectively, the
“Projections”) are based on good faith estimates and assumptions believed by it
to be reasonable at the time so furnished; provided, the Projections are not to
be viewed as facts and that actual results during the period or periods covered
by the Projections may differ from such Projections and that the differences may
be material.

Section 4.09. No Material Adverse Effect. Since December 31, 2011, no event,
circumstance or change has occurred that has caused or evidences, or would
reasonably be expected to result in, either in any case or in the aggregate, a
Material Adverse Effect.

Section 4.10. Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that would reasonably be expected to have a
Material Adverse Effect. None of Borrower and any of its Restricted Subsidiaries
(i) is in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 4.11. Payments of Taxes. All Tax returns and reports of Borrower and its
Restricted Subsidiaries required to be filed by any of them have been timely
filed, and Borrower and its Restricted Subsidiaries have paid or caused to be
paid all Taxes due and

 

89



--------------------------------------------------------------------------------

payable except, in each case, Taxes that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been set aside in
accordance with GAAP and except, in each case, to the extent that the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. None of Borrower and any of its Restricted
Subsidiaries has knowledge of any proposed Tax assessment against Borrower or
any of its Restricted Subsidiaries that is not being actively contested by
Borrower or such Restricted Subsidiary in good faith and by appropriate
proceedings and for which Borrower or such Restricted Subsidiary has not
provided such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

Section 4.12. Properties.

(a) Personal Property. Each of Borrower and its Restricted Subsidiaries has,
(i) to the knowledge of Borrower, valid licensed rights in (in the case of
licensed interests in intellectual property) and (ii) good title to (in the case
of all other tangible personal property), all of their respective properties and
assets, in each case except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and where the
failure to have such title, interest, or right would not reasonably be expected
to have a Material Adverse Effect. Except as permitted by this Agreement, all
such properties and assets are free and clear of Liens, other than (i) Permitted
Liens, (ii) Liens arising by operation of law and (iii) minor defects in title
that do not materially interfere with the ability of Borrower and its Restricted
Subsidiaries to conduct their businesses.

(b) Real Property.

(i) Each Credit Party has good record and marketable title in fee simple to, or
valid leasehold interests in, all its real property, except where the failure to
have such title or interest would not reasonably be expected to have a Material
Adverse Effect. All such properties are free and clear of all Liens (other than
Permitted Liens).

(ii) As of the Closing Date, set forth on Schedule 4.12, with respect to each
Credit Party, is a true, correct and complete list of all real property owned by
such Credit Party having a fair market value in excess of $5,000,000. Except to
the extent such failure or default would result in a Material Adverse Effect,
(i) each lease and sublease to which any Credit Party is a tenant or subtenant
is valid and enforceable in accordance with its terms and is in full force and
effect and, (ii) to the knowledge of the Credit Parties no written notice of an
event of default by the applicable tenant has been received and the applicable
landlord is not in material default of any of its obligations under such lease
or sublease.

Section 4.13. Environmental Matters. Except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, none of Borrower or any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the

 

90



--------------------------------------------------------------------------------

knowledge of Borrower, become subject to any Environmental Claim, (iii) has
received written notice of any Environmental Claim or (iv) has, to the knowledge
of Borrower, any basis to reasonably expect that Borrower or any Restricted
Subsidiary will become subject to any Environmental Claim.

Section 4.14. No Defaults. None of Borrower and any of its Restricted
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its material
Contractual Obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
would not reasonably be expected to have a Material Adverse Effect.

Section 4.15. Material Contracts. Schedule 4.15 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
except as described thereon, all such Material Contracts are in full force and
effect and no defaults currently exist thereunder as of the Closing Date.

Section 4.16. Governmental Regulation.

(a) All Governmental Approvals, other than the filings and recordations
contemplated by the Collateral Documents, required to be obtained by Borrower or
any of its Restricted Subsidiaries for the DigitalGlobe Business have been duly
obtained, are validly issued, are in full force and effect, are held in the name
or extend to the benefit of Borrower or one of its Restricted Subsidiaries and
are free from any conditions or requirements that Borrower could not reasonably
be expected to satisfy on or prior to the date such Governmental Approval is
required for the DigitalGlobe Business, except where the failure to have so
obtained, issued or to be in force and effect, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

(b) To the knowledge of Borrower, all Governmental Approvals that have been
obtained by any Person other than Borrower or any of its Restricted Subsidiaries
for the DigitalGlobe Business have been duly obtained, are validly issued, are
in full force and effect, are held in the name or extend to the benefit of the
relevant Person and are free from any conditions or requirements that Borrower
could not reasonably expect such other Person to satisfy in the ordinary course
of the DigitalGlobe Business, except where the failure to have so obtained,
issued or to be in force and effect, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(c) Except as provided in Schedule 4.16, the DigitalGlobe Business in all
material respects conforms to and complies with all applicable covenants,
conditions, restrictions and reservations in all Governmental Approvals required
for the DigitalGlobe Business and all Regulations applicable thereto, except
where the failure to conform or comply, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

(d) None of Borrower and any of its Restricted Subsidiaries is subject to
regulation under the Investment Company Act of 1940 or under any other federal
or state statute or regulation which may limit its ability to incur Indebtedness
or which may

 

91



--------------------------------------------------------------------------------

otherwise render all or any portion of the Obligations unenforceable. None of
Borrower and any of its Restricted Subsidiaries is a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

Section 4.17. Employee Matters. None of Borrower and any of its Restricted
Subsidiaries is engaged in any unfair labor practice that would reasonably be
expected to have a Material Adverse Effect. There is (i) no unfair labor
practice complaint pending against Borrower or any of its Restricted
Subsidiaries, or to the knowledge of Borrower, threatened against it before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against Borrower or any of its Restricted Subsidiaries or to the knowledge of
Borrower, threatened against it, (ii) no strike or work stoppage in existence or
threatened involving Borrower or any of its Restricted Subsidiaries, and
(iii) to the knowledge of Borrower, no union representation question existing
with respect to the employees of Borrower or any of its Restricted Subsidiaries
and, to the knowledge of Borrower, no union organization activity that is taking
place, except (with respect to any matter specified in clause (i), (ii) or
(iii) above, either individually or in the aggregate) such as would not
reasonably be expected to have a Material Adverse Effect.

Section 4.18. Employee Benefit Plans. Borrower, each of its Restricted
Subsidiaries and each of their respective ERISA Affiliates are in material
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have administered and
operated each Employee Benefit Plan materially in accordance with its terms.
Each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and, to the knowledge of Borrower, nothing has occurred subsequent to
the issuance of such determination letter which would cause such Employee
Benefit Plan to lose its qualified status. No liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or reasonably is
expected to be incurred by Borrower, any of its Restricted Subsidiaries or any
of their ERISA Affiliates. No ERISA Event has occurred or is reasonably expected
to occur. The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by Borrower, any of its
Restricted Subsidiaries or any of their ERISA Affiliates (determined as of the
end of the most recent plan year on the basis of the actuarial assumptions
specified for funding purposes in the most recent actuarial valuation for such
Pension Plan), did not exceed the aggregate current value of the assets of such
Pension Plan. As of the most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, the potential liability of
Borrower, its Restricted Subsidiaries and their respective ERISA Affiliates for
a complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is zero. Borrower, each of its Restricted
Subsidiaries and each of their ERISA Affiliates have complied (if and to the
extent applicable) with the requirements of Section

 

92



--------------------------------------------------------------------------------

515 of ERISA with respect to each Multiemployer Plan and are not in material
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan.

Section 4.19. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect to the transactions contemplated by the Senior Notes
Indenture, except as payable to Agents and Lenders.

Section 4.20. Solvency. Immediately after giving effect to the Transactions on
the Closing Date and immediately following the making of each Loan and after
giving effect to the application of the proceeds of each Loan, the Credit
Parties, taken as a whole, will be Solvent.

Section 4.21. Senior Indebtedness. The Obligations constitute “senior debt,”
“senior indebtedness,” “designated senior debt,” “guarantor senior debt” or
“senior secured financing” (or any comparable term) of each Credit Party with
respect to any Indebtedness of the Borrower or any Subsidiary that is, or that
is required to be, subordinated in payment or lien priority to the Obligations.

Section 4.22. Compliance with Statutes, Etc. Each of Borrower and its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Borrower or any of its Restricted
Subsidiaries), except such non-compliance that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 4.23. Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Borrower
or any of its Restricted Subsidiaries for use in connection with the
transactions contemplated hereby, when furnished and taken as a whole, contains
any untrue statement of a material fact or omits to state a material fact (known
to Borrower, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances in which the same were made;
provided that any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions believed by
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results.

Section 4.24. PATRIOT Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling

 

93



--------------------------------------------------------------------------------

legislation or executive order relating thereto, and (ii) the PATRIOT Act. No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

Section 4.25. Sanctioned Persons. None of Borrower, its Subsidiaries and, to the
knowledge of Borrower, the directors, officers, agents, employees and Affiliates
of Borrower or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and Borrower will not directly or indirectly use the
proceeds of the Loans or the Letters of Credit or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

Section 4.26. Federal Reserve Regulations.

(a) None of Borrower or any of the Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board of Governors, including
Regulation T, U or X.

ARTICLE 5

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made) and cancellation
or expiration or cash collateralization of all Letters of Credit on terms
reasonably satisfactory to the Issuing Bank, each Credit Party shall perform,
and shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Article 5.

Section 5.01. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent for delivery to the Lenders:

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter in which the Closing Date
occurs, the consolidated balance sheets of Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of income
and cash flows of Borrower and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto;

 

94



--------------------------------------------------------------------------------

(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated and consolidating balance
sheets of Borrower and its Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Borrower and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year, in reasonable detail, together with a Financial Officer Certification and
a Narrative Report with respect thereto; and (ii) with respect to such
consolidated financial statements a report thereon of PricewaterhouseCoopers LLP
or other independent certified public accountants of recognized national
standing selected by Borrower, and reasonably satisfactory to Administrative
Agent (which report and/or the accompanying financial statements shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards) together with a certificate by such independent certified
public accountants stating whether they obtained knowledge during the course of
their examination of such financial statements that Borrower failed to comply
with Sections 7.01 and 7.02 (which certificate may be limited to the extent
required by accounting rules or guidelines);

(c) Compliance Certificate; Reserved Funds Report. Commencing with the Fiscal
Quarter ending June 30, 2013, together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Sections 5.01(a) and
5.01(b), a duly executed and completed Compliance Certificate and a report of a
Financial Officer of Borrower specifying all amounts that have been deposited in
or released from the Reserved Funds Account during the period specified in the
Compliance Certificate;

(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
Section 5.01(a) or 5.01(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;

(e) Notice of Default. Promptly upon any officer of Borrower obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to Borrower with respect thereto; (ii) that any
Person has given any notice to Borrower or any of its Restricted Subsidiaries or
taken any other

 

95



--------------------------------------------------------------------------------

action with respect to any event or condition set forth in Section 9.01(e); or
(iii) of the occurrence of any event or change that has caused or would
reasonably be expected to cause, either individually or in the aggregate, a
Material Adverse Effect, a certificate of an Authorized Officer specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, event or condition, and what action Borrower
has taken, is taking and proposes to take with respect thereto;

(f) Notice of Litigation. Promptly upon any officer of Borrower obtaining
knowledge of (i) any Adverse Proceeding not previously disclosed in writing by
Borrower to Lenders, or (ii) any development in any Adverse Proceeding that, in
the case of either clause (i) or (ii), if adversely determined would be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
Borrower to enable Lenders and their counsel to evaluate such matters;

(g) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event that has or is reasonably expected to result in
liability to Borrower in excess of $35,000,000, a written notice specifying the
nature thereof, what action Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(2) all notices received by Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning any such ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(h) Insurance Report. Upon the annual renewal of the applicable insurance
policy, a certificate from Borrower’s insurance broker(s) in form and substance
reasonably satisfactory to Administrative Agent outlining all material insurance
coverage under such policy maintained as of the date of such certificate by
Borrower and its Restricted Subsidiaries;

(i) Information Regarding Collateral. Borrower will furnish to Collateral Agent
all information regarding Collateral required pursuant to the Collateral
Documents;

(j) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.01(b), Borrower shall deliver to Collateral Agent a certificate of its
Authorized Officer (i) either confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes and (ii) certifying that, to its
knowledge, all Uniform Commercial Code financing statements (including fixtures
filings, as applicable) and all supplemental intellectual property

 

96



--------------------------------------------------------------------------------

security agreements or other appropriate filings, recordings or registrations,
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above (or in such
Perfection Certificate) to the extent necessary to effect, protect and perfect
the security interests under the Collateral Documents for a period of not less
than 18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period);

(k) Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by Borrower to its security holders acting in such capacity
or by any Restricted Subsidiary of Borrower to its security holders other than
Borrower or another Restricted Subsidiary of Borrower and (B) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by Borrower or any of its Restricted Subsidiaries with any securities exchange
or with the Securities and Exchange Commission or any other Governmental
Authority and (ii) such other information and data with respect to Borrower or
any of its Restricted Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender; and

(l) Certification of Public Information. Borrower and each Lender acknowledge
that certain of the Lenders may be Public Lenders and, if documents or notices
required to be delivered pursuant to this Section 5.01 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Borrower has indicated contains Non-Public Information shall not be posted on
that portion of the Platform designated for such Public Lenders. Borrower agrees
to clearly designate all information provided to Administrative Agent by or on
behalf of Borrower which is suitable to make available to Public Lenders. If
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.01 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Borrower, its Restricted Subsidiaries and their securities.

Information required to be delivered pursuant to Section 5.01(a),
Section 5.01(b), and Section 5.01(k) shall be deemed to have been delivered if
such information, or one or more annual, quarterly or other periodic reports
containing such information, shall have been posted by Administrative Agent on
an IntraLinks or similar site to which the Lenders have been granted access or
shall be available on the website of the SEC at http://www.sec.gov.

Section 5.02. Existence. Except as otherwise permitted under Section 6.07, each
Credit Party will, and will cause each of its Restricted Subsidiaries to, at all
times preserve and keep in full force and effect its existence and all rights
and franchises, licenses and permits material to its business, except to the
extent the failure to do so would not reasonably be expected to result in a
Material Adverse Effect; provided, that no Credit Party (other than Borrower
with respect to existence) or any of its Restricted Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if such Person’s board of directors (or similar governing body) shall

 

97



--------------------------------------------------------------------------------

determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to such Person or to Lenders.

Section 5.03. Payment of Taxes and Claims. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, pay all material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
material claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such Tax or claim need
be paid if (i) it is not more than 30 days overdue or (ii) it is being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(b) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim.

Section 5.04. Maintenance of Properties. Each Credit Party will, and will cause
each of its Restricted Subsidiaries to:

(a) Maintain, preserve and protect all of its material properties (tangible or
real) and equipment necessary in the operation of its business in good working
order, repair and condition, ordinary wear and tear excepted, and casualty or
condemnation excepted, except where the failure so to maintain such properties
would not reasonably be expected to have a Material Adverse Effect;

(b) Make all necessary renewals, repairs, replacements, modifications,
improvements, upgrades, extensions and additions thereof or thereto in
accordance with prudent industry practice, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and

(c) Keep all material leases to which any Credit Party is a party in full force
and effect (provided that nothing in this clause (c) shall prevent any Credit
Party to termination or not to renew any lease in connection with the relocation
or closure of the leased premises or otherwise in the ordinary course of
business consistent with past practices), except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

Section 5.05. Insurance.

(a) General Coverage. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Restricted Subsidiaries
(other than Satellites) as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in the same
or similar businesses, in each case in such amounts (giving effect to

 

98



--------------------------------------------------------------------------------

self insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Except as
otherwise agreed by Collateral Agent, each such policy of insurance shall
(i) name Collateral Agent, on behalf of the Secured Parties, as an additional
insured thereunder as its interests may appear, (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder
and provide for at least thirty days’ prior written notice to Collateral Agent
of any modification or cancellation of such policy.

(b) Satellite Coverage.

(i) Launch and Initial Operations Insurance. Prior to the launch of any
Satellite not in orbit as of the Closing Date, Borrower shall procure, or cause
to be procured, at its own expense, launch and initial operations insurance for
a period commencing no later than the time of the launch of such Satellite and
expiring thereafter, in an amount as is reasonable and customary in the case of
satellites having similar value and properties for companies engaged in the same
or similar business or having similar properties, similarly situated, such
insurance to be on terms and conditions, including customary exclusions and
having such deductibles, as are customary in the case of satellites having
similar value and properties for companies engaged in the same or similar
business or having similar properties, similarly situated.

(ii) In-Orbit Insurance. Unless the Board of Directors of Borrower shall have
passed a resolution that in-orbit insurance is not available to Borrower at such
time on terms that are commercially reasonable, Borrower shall use commercially
reasonable efforts to procure and maintain, at its own expense, in-orbit
insurance for Satellites (other than “Quickbird” and “IKONOS”) on an aggregate
basis or an individual basis, as determined by Borrower, in orbit during the
commercial useful life of such Satellites, commencing immediately upon the
expiration of the applicable launch and initial operations insurance coverage,
such insurance to be in such amounts and on such terms and conditions as are
reasonable and customary in the case of satellites having similar value and
properties for companies engaged in the same or similar business or having
similar properties, similarly situated; provided that such resolution of the
Board of Directors of Borrower shall be effective for a period not in excess of
6 months.

(iii) Common Terms. The Collateral Agent shall be named as additional insured
and, together with Borrower as the only loss payees, as their interests may
appear, on terms and conditions set forth in this clause (iii) in respect of the
insurance policies required to be maintained pursuant to Section 5.05(b)(i) and
Section 5.05(b)(ii). All policies of insurance required to be maintained
pursuant to such Sections shall provide, either as a clause in, or an
endorsement to, such policies, that (A) there shall be no recourse against the
Collateral Agent or any Collateral for payment of premiums or other amounts with
respect thereto, and (B) the insurers will endeavor to provide the Collateral
Agent with at least 15 days’ prior written notice of reduction in coverage or
amount (other than a reduction in coverage or amount resulting from a payment

 

99



--------------------------------------------------------------------------------

thereunder), cancellation (including in the case of nonpayment of premiums) of
any policy. If Borrower fails or may fail to timely file any proof of loss, the
Collateral Agent shall have the right to submit such proof of loss in the place
of Borrower, subject to compliance by the Collateral Agent with the terms and
conditions of the applicable policy. Each such policy shall, either as a clause
in, or an endorsement to, such policies, (A) waive any right of subrogation
against the Collateral Agent (and its officers, employees, agents and insurers),
(B) provide that the insurance be primary and not excess to or contributory to
any insurance or self-insurance maintained by Borrower and (C) waive any right
of the insurers to any set off or counterclaim or any other deduction (other
than non-payment of premiums). All endorsements referred to in this
Section 5.05(b)(iii) with respect to insurance currently held by or on behalf of
Borrower shall be delivered no later than 180 days after the Closing Date.

(iv) Claims Under Launch and Initial Operations Policies and Under In Orbit
Policies. Borrower shall promptly and simultaneously notify the Lenders and
Borrower’s insurance broker in writing of any loss covered by any insurance
referred to in Section 5.05(b)(i) or Section 5.05(b)(ii) and, upon obtaining
knowledge thereof, of any such potential loss and shall file a proof of loss
with respect thereto with the insurers (with copies thereof sent simultaneously
to the Lenders) as early as possible within the period allowed therefor in the
related insurance policy (and in any event not later than the last date on which
each proof of loss may be filed).

(c) Flood Insurance. Notwithstanding anything herein to the contrary, with
respect to each Mortgaged Property, if at any time the area in which the
buildings and other improvements (as described in the applicable Mortgage) are
located is designated a “special flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative Agent
may from time to time reasonably require, and otherwise to ensure compliance
with the NFIP as set forth in the Flood Laws. Following the Closing Date, the
Borrower shall deliver to the Administrative Agent annual renewals of each flood
insurance policy or annual renewals of each force-placed flood insurance policy,
as applicable. In connection with any amendment to this Agreement pursuant to
which any increase, extension, or renewal of Loans is contemplated, the Borrower
shall cause to be delivered to the Administrative Agent for any Mortgaged
Property, a Flood Determination Form, Borrower Notice and Evidence of Flood
Insurance, as applicable.

Section 5.06. Books and Records; Inspections. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity in all material
respects with GAAP shall be made of all dealings and transactions in relation to
its business and activities. Each Credit Party will, and will cause each of its
Restricted Subsidiaries to, permit any authorized representatives of the Lenders
designated by Administrative Agent to visit and inspect any of the properties of
any Credit Party and any of its respective Restricted Subsidiaries, to inspect,
copy and take extracts from its and their financial and accounting records, and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants, all upon reasonable notice and at
such

 

100



--------------------------------------------------------------------------------

reasonable times during normal business hours and as often as may reasonably be
requested; provided that unless an Event of Default has occurred and is
continuing, such visitation and inspection rights may only be exercised by
Administrative Agent once per calendar year.

Section 5.07. Lenders’ Meetings. Borrower will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders not more than once during each Fiscal Year to
be held at Borrower’s corporate offices (or at such other location as may be
agreed by Borrower and Administrative Agent, including by telephonic conference
call) at such time as may be agreed to by Borrower and Administrative Agent.

Section 5.08. Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Restricted Subsidiaries and all other Persons, if any, on or
occupying any Facilities to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.09. Environmental.

(a) Environmental Disclosure. Borrower will reasonably and promptly deliver to
Administrative Agent and the Lenders reasonably detailed written notice of the
occurrence of any event, or the identification of any condition, that could
reasonably be expected to result in an Environmental Claim that would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, and shall provide with reasonable promptness, documents and information
from time to time that may be reasonably requested by Administrative Agent in
relation to any such events or conditions.

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Restricted Subsidiaries promptly to take, any and
all actions necessary to (i) cure any violation of applicable Environmental Laws
by such Credit Party or its Restricted Subsidiaries that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (ii) make an appropriate response to any Environmental Claim against such
Credit Party or any of its Restricted Subsidiaries and discharge any obligations
it may have to any Person thereunder where failure to do so would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10. Subsidiaries. In the event that any Person becomes a direct or
indirect wholly owned Domestic Subsidiary of Borrower (other than (w) a CFC
Pledgor, (x) any direct or indirect Subsidiary of a CFC, (y) an Unrestricted
Subsidiary or (z) an Immaterial Subsidiary), Borrower shall promptly (i) cause
such wholly owned Domestic Subsidiary that is a Restricted Subsidiary to become
a Guarantor hereunder by executing and delivering to Administrative Agent a
Counterpart Agreement and a Grantor under the Security Agreement and the
Securities Pledge Agreement by executing and delivering to Collateral Agent the
joinder and assumption agreements required thereunder respectively, and
(ii) take all such actions and execute and deliver, or cause to be executed and

 

101



--------------------------------------------------------------------------------

delivered, all such documents, instruments, agreements, and certificates
reasonably requested by Collateral Agent in the Collateral Documents. In the
event that any Person becomes a Subsidiary of Borrower, and the ownership
interests of such Subsidiary are owned by Borrower or by any Guarantor, Borrower
shall take, or shall cause such Guarantor to take, all of the actions referred
to in the Securities Pledge Agreement necessary to grant a perfected security
interest in favor of Collateral Agent, for the benefit of Secured Parties, under
the Securities Pledge Agreement in the Equity Interests of each Domestic
Subsidiary held by Borrower or any Guarantor and the Equity Interests of any
Foreign Subsidiary held directly by Borrower or any Guarantor (provided that, in
each case, no pledge shall be required of (x) Equity Interests of any
Unrestricted Subsidiary or any Immaterial Subsidiary or (y) more than 65% of the
outstanding voting Equity Interests of any CFC or CFC Pledgor). With respect to
each such Subsidiary, Borrower shall promptly send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of Borrower, and (ii) all of the data required
to be set forth in Schedules 4.01 and 4.02 with respect to all Subsidiaries of
Borrower; and such written notice shall be deemed to supplement Schedules 4.01
and 4.02 for all purposes hereof.

Section 5.11. Additional Material Real Estate Assets. If any fee owned real
properties are acquired by Borrower or any Credit Party after the Closing Date,
having a value in excess of $5,000,000, Borrower will notify the Administrative
Agent thereof and, if requested by the Administrative Agent, Borrower will, no
later than 90 days after such acquisition (or such longer period as agreed to by
the Administrative Agent in its sole discretion), cause such properties to be
subjected to a mortgage Lien securing the Obligations, and will take the actions
described in Schedule 5.11 to grant and perfect such mortgage Liens, all at the
expenses of Borrower.

Section 5.12. Further Assurances. At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Borrower, and
its Restricted Subsidiaries and all of the outstanding Equity Interests of
Borrower’s Subsidiaries (subject to limitations contained in the Credit
Documents and the Collateral Documents, including with respect to Foreign
Subsidiaries, Immaterial Subsidiaries and Unrestricted Subsidiaries).

Section 5.13. Maintenance of Ratings. Unless otherwise consented to by Agents or
Requisite Lenders, at all times, Borrower shall use commercially reasonable
efforts to maintain public ratings issued by Moody’s and S&P with respect to its
senior secured debt and, in the case of the Borrower, use commercially
reasonable efforts to maintain a corporate rating from S&P and a corporate
family rating from Moody’s, in each case in respect of the Borrower.

Section 5.14. Designation Of Restricted And Unrestricted Subsidiaries.

 

102



--------------------------------------------------------------------------------

(a) The Board of Directors may designate any Subsidiary, including an existing
Subsidiary or any newly acquired or created Subsidiary, to be an Unrestricted
Subsidiary if it meets the following qualifications and the designation would
not cause an Event of Default:

(i) Such Subsidiary does not own any Equity Interest of Borrower or any
Restricted Subsidiary.

(ii) Borrower would be permitted to make an Investment at the time of the
designation in an amount equal to the aggregate Fair Market Value of all
Investments of Borrower or its Restricted Subsidiaries in such Subsidiary.

(iii) Any guarantee or other credit support thereof by Borrower or any
Restricted Subsidiary is permitted under Section 6.01 or Section 6.06.

(iv) None of Borrower and any Restricted Subsidiary has any obligation to
subscribe for additional Equity Interests of the Subsidiary or to maintain or
preserve its financial condition or cause it to achieve specified levels of
operating results except to the extent permitted by Section 6.01 or
Section 6.06.

Once so designated the Subsidiary will remain an Unrestricted Subsidiary,
subject to subsection (b).

(b)

(i) A Subsidiary previously designated an Unrestricted Subsidiary which fails to
meet the qualifications set forth in subsection (a) will be deemed to become at
that time a Restricted Subsidiary, subject to the consequences set forth in
subsection (d).

(ii) The Board of Directors may designate an Unrestricted Subsidiary to be a
Restricted Subsidiary if the designation would not cause an Event of Default;
provided that any Unrestricted Subsidiary that has been re-designated as a
Restricted Subsidiary may not subsequently be re-designated as an Unrestricted
Subsidiary.

(c) Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,

(i) all existing Investments of Borrower and the Restricted Subsidiaries therein
(valued at Borrower’s proportional share of the Fair Market Value of its assets
less liabilities) will be deemed made at that time;

(ii) all existing Equity Interests or Indebtedness of Borrower or a Restricted
Subsidiary held by it will be deemed incurred at that time, and all Liens on
property of Borrower or a Restricted Subsidiary held by it will be deemed
incurred at that time;

(iii) all existing transactions between it and Borrower or any Restricted
Subsidiary will be deemed entered into at that time;

 

103



--------------------------------------------------------------------------------

(iv) it is released at that time from the Guaranty, if any; and

(v) it will cease to be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(d) Upon an Unrestricted Subsidiary becoming, or being deemed to become, a
Restricted Subsidiary,

(i) all of its Indebtedness and Disqualified Equity Interests will be deemed
incurred at that time for purposes of Section 6.01, but will not be considered
the sale or issuance of Equity Interests for purposes of Section 6.08;

(ii) Investments therein previously charged under Section 6.06 will be credited
thereunder;

(iii) it may be required to become a Guarantor pursuant to Section 5.10; and

(iv) it will thenceforward be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(e) Any designation by the Board of Directors of a Subsidiary as an Unrestricted
Subsidiary after the Closing Date will be evidenced to Administrative Agent by
promptly filing with Administrative Agent a copy of the resolutions of the Board
of Directors giving effect to the designation and a certificate of an officer of
Borrower certifying that the designation complied with the foregoing provisions.

ARTICLE 6

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made) and cancellation
or expiration or cash collateralization of all Letters of Credit on terms
reasonably satisfactory to the Issuing Bank, such Credit Party shall perform,
and shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Article 6.

Section 6.01. Indebtedness. No Credit Party shall, nor shall it permit any of
its Restricted Subsidiaries to, create, incur, assume or guaranty, or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:

(a) the Obligations;

(b) DAP Debt;

(c) Indebtedness in respect of the Senior Notes, and any Permitted Refinancing
thereof;

 

104



--------------------------------------------------------------------------------

(d) Indebtedness of any Restricted Subsidiary to Borrower or to any other
Restricted Subsidiary, or of Borrower to any Restricted Subsidiary; provided
that (i) all such Indebtedness owing by a Credit Party to any Restricted
Subsidiary that is not a Guarantor shall be unsecured and subordinated in right
of payment to the payment in full of the Obligations (but only to the extent
permitted by applicable law and not giving rise to material adverse Tax
consequences) and (ii) any such Indebtedness of any Restricted Subsidiary that
is not a Guarantor owing to any Credit Party shall be subject to the limitations
set forth in Section 6.06(d);

(e) Indebtedness that is (i) either unsecured or subordinated to the Obligations
on terms customary at the time for high-yield unsecured or subordinated debt
securities issued in a public offering, (ii) matures after, and does not require
any scheduled amortization or other scheduled payments of principal prior to,
the maturity date of the Term Loans (it being understood that such Indebtedness
may have mandatory prepayment, repurchase or redemptions provisions satisfying
the requirement of clause (iii) hereof), (iii) has terms and conditions (other
than interest rate, redemption premiums and subordination terms), taken as a
whole, that are not materially less favorable (as determined in good faith by
Borrower) to Borrower than the terms and conditions customary at the time for
high-yield unsecured or subordinated debt securities issued in a public offering
and (iv) is incurred by Borrower or a Guarantor; provided both immediately prior
and after giving effect to the incurrence thereof (x) on a pro forma basis, the
Leverage Ratio shall not exceed 4.00 to 1.00, (y) no Event of Default shall
exist or result therefrom and (z) Borrower will be in compliance with the
financial covenants set forth in Article 7 on a pro forma basis; and provided
further that a certificate of an Authorized Officer delivered to Administrative
Agent at least 4 Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that Borrower has determined in good faith that such terms and
conditions satisfy the requirements of this clause (e) shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
Administrative Agent notifies Borrower within 2 days of receipt of such
certificate that it disagrees with such determination;

(f) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations (including in
connection with workers’ compensation) or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto incurred in the
ordinary course of business;

(g) Indebtedness in connection with Cash Management Agreements, netting
services, overdraft protections and otherwise in connection with deposit
accounts;

(h) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its Restricted
Subsidiaries;

(i) guaranties by Borrower of Indebtedness of a Restricted Subsidiary or
guaranties by a Restricted Subsidiary or of Indebtedness of Borrower or another
Restricted Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01; provided, that (i) if
the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall

 

105



--------------------------------------------------------------------------------

also be unsecured and/or subordinated to the Obligations and (ii) in the case of
guaranties by a Credit Party of the obligations of a Restricted Subsidiary that
is not a Guarantor, such guaranties shall be permitted by Section 6.06;

(j) Indebtedness described in Schedule 6.01 and any Permitted Refinancing
thereof;

(k) Indebtedness of Borrower or its Restricted Subsidiaries with respect to real
property acquisitions, Capital Leases, sale-lease back transactions and purchase
money Indebtedness in an aggregate principal amount not to exceed at any time
$100,000,000; provided that any such purchase money Indebtedness shall be
secured only by the asset acquired in connection with the incurrence of such
Indebtedness;

(l) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary or Indebtedness attaching
to assets that are acquired by Borrower or any of its Restricted Subsidiaries,
in each case after the Closing Date as the result of a Permitted Acquisition, in
an aggregate principal amount not to exceed $150,000,000 at any one time
outstanding, provided that (x) such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (y) such Indebtedness is not
guaranteed in any respect by Borrower or any Restricted Subsidiary (other than
by any such person that so becomes a Subsidiary or any guaranty that is
otherwise permitted pursuant to this Section 6.01), and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(i) above (including at the time such Person or assets are acquired), provided,
that (1) the principal amount of any such Indebtedness is not increased above
the principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, (2) the direct and contingent obligors with
respect to such Indebtedness are not changed and (3) not more than $100,000,000
aggregate principal amount of such Indebtedness outstanding at any time
(determined without regard to any Capital Leases, purchase money Indebtedness,
performance bonds, industrial revenue bonds and other similar types of
Indebtedness) shall be secured by a Lien;

(m) Indebtedness under any Secured Hedge Agreement;

(n) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of Borrower or any of its
Restricted Subsidiaries pursuant to such agreements, in connection with
permitted Investments or permitted asset sales;

(o) Indebtedness consisting of promissory notes issued to present or former
officers, directors or employees of any Credit Party upon the death, disability,
retirement or termination of employment or service of such officer, director or
employee or otherwise to finance the purchase or redemption of Equity Interest
of Borrower, to the extent the applicable Restricted Junior Payment is permitted
by Section 6.04 and in an aggregate principal amount not to exceed $10,000,000
for any Fiscal Year;

 

106



--------------------------------------------------------------------------------

(p) unsecured Indebtedness representing insurance premiums owing in the ordinary
course of business;

(q) Indebtedness representing deferred compensation to employees of Borrower and
its Restricted Subsidiaries permitted by the terms of this Agreement and
incurred in the ordinary course of business, in an aggregate principal amount
not to exceed $10,000,000 for any Fiscal Year;

(r) other Indebtedness of Borrower and its Restricted Subsidiaries in an
aggregate outstanding principal amount not to exceed at any time $100,000,000;
provided that at the time of the incurrence thereof (i) the aggregate
outstanding principal amount of such Indebtedness incurred by Restricted
Subsidiaries that are not Guarantors shall not at any time exceed $50,000,000;
and (ii) immediately after giving pro forma effect thereto, Borrower will be in
compliance with the financial covenants set forth in Article 7; and

(s) (i) Permitted First Priority Refinancing Debt, Permitted Second Priority
Refinancing Debt, Permitted Unsecured Refinancing Debt and Incremental
Equivalent Debt and (ii) any Permitted Refinancing thereof.

Section 6.02. Liens. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Borrower or any of its
Restricted Subsidiaries, whether now owned or hereafter acquired, or any income,
profits or royalties therefrom, or file or authorize the filing of any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income, profits or royalties under the UCC of any State or under any
similar recording or notice statute or under any applicable intellectual
property laws, rules or procedures, except:

(a) Liens under the Collateral Documents in favor of Collateral Agent for the
benefit of Secured Parties;

(b) Liens for Taxes which are not yet due and payable or which are being
contested in good faith and by appropriate proceedings promptly instituted and
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code), in each case incurred in the ordinary course of business (i) for
amounts not yet overdue or (ii) for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of 30 days) are being
contested in good faith by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(d) Liens incurred in the ordinary course of business in connection with
(i) workers’ compensation, unemployment insurance and other types of social
security,

 

107



--------------------------------------------------------------------------------

retirement benefits, pensions or similar legislation, (ii) to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return of money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money or other Indebtedness) or (iii) to secure liability for insurance
claims;

(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Restricted Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and other statutory or common law landlords’ liens
under leases;

(g) Liens solely on any Cash or Cash Equivalent earnest money deposits made by
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder or to secure any letter of
credit, bank guarantee or similar obligation issued in respect thereof;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property, consignment
of goods and similar arrangements entered into in the ordinary course of
business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property;

(k) leases, subleases, licenses or sublicenses granted by Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and not materially
interfering with the ordinary conduct of the business of Borrower and its
Restricted Subsidiaries, taken as a whole;

(l) Liens described in Schedule 6.02 and modifications, replacements, renewals
or extensions thereof, provided, that no such Lien is spread to cover any
additional property after the Closing Date and the amount of the aggregate
obligations, if any, secured by any such Lien are not increased;

(m) Liens securing Indebtedness permitted pursuant to Section 6.01(k); provided,
any such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness;

(n) Liens securing Indebtedness permitted by Section 6.01(l), provided any such
Lien shall encumber only those assets which secured such Indebtedness at the
time such assets were acquired by Borrower or its Restricted Subsidiaries;

(o) [reserved];

 

108



--------------------------------------------------------------------------------

(p) Liens securing obligations under Secured Hedge Agreements permitted under
Section 6.01(m);

(q) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 9.01;

(r) customary encumbrances or restrictions (including put and call agreements)
with respect to the Equity Interests of any Joint Venture in favor of the other
parties to such Joint Venture;

(s) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection or (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(t) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Credit Parties in the ordinary course of
business;

(u) [reserved];

(v) Liens securing Indebtedness permitted under Section 6.01(b);

(w) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums thereto to the extent permitted under Section 6.01;

(x) Liens on the Collateral securing (i) Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt or Incremental Equivalent Debt
and (ii) any Permitted Refinancing thereof; and

(y) other Liens on assets securing Indebtedness and other obligations in an
aggregate amount not to exceed $100,000,000 at any time outstanding.

Section 6.03. No Further Negative Pledges. No Credit Party nor any of its
Restricted Subsidiaries shall enter into any agreement prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, to secure the Obligations, except with respect to
(a) restrictions identified on Schedule 6.03, (b) this Agreement and the other
Credit Documents, (c) the Senior Notes Indenture, (d) any agreements governing
any purchase money Liens or Capital Lease obligations otherwise permitted
hereby, if the prohibition or limitation therein is only effective against the
assets financed thereby, (e) agreements for the benefit of the holders of Liens
described in Section 6.02(n) and applicable solely to the property subject to
such Lien, (f) covenants in documents creating Liens permitted by
Section 6.02(n) prohibiting further Liens on the properties encumbered thereby;
(g) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Credit Documents on any Collateral
securing the Obligations and that does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Credit Party to secure the
Obligations; (h) covenants in any Indebtedness permitted pursuant to

 

109



--------------------------------------------------------------------------------

Section 6.01 to the extent such restrictions or conditions are not more
materially restrictive, taken as a whole, than the restrictions and conditions
in the Credit Documents or, in the case of Subordinated Indebtedness, are market
terms at the time of issuance or, in the case of Indebtedness of any Foreign
Subsidiary, are imposed solely on Foreign Subsidiaries, in each case, as
determined in good faith by Borrower; (i) any prohibition or limitation that
(1) exists pursuant to applicable law, (2) consists of customary restrictions
and conditions contained in any agreement relating to the sale of any property
permitted under Section 6.07 pending the consummation of such sale solely with
respect to such property being disposed of, (3) restricts subletting or
assignment of any lease governing a leasehold interest of Borrower or a
Restricted Subsidiary, (4) exists in any agreement in effect at the time such
Restricted Subsidiary becomes a Subsidiary of Borrower, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary, (5) is imposed by any amendments or refinancings that are otherwise
permitted by the Credit Documents of the contracts, instruments or obligations
referred to in clauses (c), (d), (g), (h) or (i)(4), provided that such
amendments and refinancings are, taken as a whole, no more materially
restrictive, taken as a whole, with respect to such prohibitions and limitations
than those prior to such amendment or refinancing, in each case, as determined
in good faith by Borrower and (j) customary provisions in Joint Venture
agreements and other similar agreements applicable to Joint Ventures and
applicable solely to such Joint Venture entered into in the ordinary course of
business.

Section 6.04. Restricted Junior Payments. No Credit Party shall, or shall permit
any of its Restricted Subsidiaries to, declare, order, pay, make or set apart
any sum for any Restricted Junior Payment (other than in connection with a
Permitted Refinancing therefore) except that:

(a) any Restricted Subsidiary of Borrower may declare and pay dividends or make
other distributions ratably to (i) its equity holders, (ii) Borrower or
(iii) Guarantors;

(b) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower may purchase Borrower’s Equity Interest from present
or former officers, directors or employees upon the death, disability,
retirement or termination of employment or service of such officer, director or
employee or otherwise under any stock option or employee stock ownership plan
approved by the Board of Directors of Borrower, in an aggregate amount (net of
any proceeds received by Borrower in connection with resales of any Equity
Interest so purchased) not exceeding $5,000,000 in any Fiscal Year (and any such
portion thereof not so used, beginning the amount for Fiscal Year 2013, may be
carried forward to subsequent Fiscal Years and applied subject to the conditions
set forth in this clause (b)) and $15,000,000 in the aggregate for all periods
after the Closing Date;

(c) Borrower may make Restricted Junior Payments to redeem in whole or in part
any of its Equity Interest for another class of its Equity Interest (including
with respect to the conversion of the Existing Preferred Stock into common stock
of Borrower) or rights to acquire its Equity Interest or with proceeds from
substantially concurrent equity contributions or issuances of new Equity
Interest; provided that any terms and provisions material to the interests of
the Lenders, when taken as a whole, contained in such other class of Equity
Interest are at least as advantageous to the Lenders as those contained in the
Equity Interest redeemed thereby; provided, further, that the only consideration
paid for any such redemption is Equity Interest of Borrower or the proceeds of
any substantially concurrent equity contribution or issuance of Equity Interest;

 

110



--------------------------------------------------------------------------------

(d) Borrower may make regularly scheduled payments of interest in respect of any
Subordinated Indebtedness in accordance with the terms of, and only to the
extent required by, and subject to any subordination provisions contained in the
indenture or other agreement pursuant to which such Subordinated Indebtedness
was issued;

(e) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower may purchase, redeem or otherwise acquire its Equity
Interest for aggregate consideration not in excess of $150,000,000 for all
periods after the Closing Date;

(f) Borrower may declare and pay dividends or make other Restricted Junior
Payments with respect to its Equity Interests payable solely in additional
Equity Interests of Borrower (other than Disqualified Equity Interests);

(g) So long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower may declare and pay regularly scheduled dividends in
respect of the Existing Preferred Stock in accordance with the terms of, and
only to the extent required by, the agreement pursuant to which the Existing
Preferred Stock was issued;

(h) Borrower may make payments of cash in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exercisable for Equity Interests of Borrower, including the
Existing Preferred Stock and other Preferred Stock; and

(i) so long as no Event of Default has occurred and is continuing or would
result therefrom, additional Restricted Junior Payments in an amount not to
exceed the Available Amount determined at such time.

Section 6.05. Restrictions on Subsidiary Distributions. Except as provided
herein or in documentation relating to Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt, Permitted Unsecured
Refinancing Debt, Incremental Equivalent Debt or any Permitted Refinancing
thereof, no Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Restricted Subsidiary’s Equity Interests owned by
Borrower or any other Restricted Subsidiary of Borrower, (b) repay or prepay any
Indebtedness owed by such Restricted Subsidiary to Borrower or any other
Restricted Subsidiary of Borrower, (c) make loans or advances to Borrower or any
other Restricted Subsidiary of Borrower, or (d) transfer, lease or license any
of its property or assets to Borrower or any other Restricted Subsidiary of
Borrower, other than (in the case of each of the foregoing clauses (a) through
(d)) restrictions: (i) any restrictions existing under the Credit Documents,
(ii) any encumbrance or restriction pursuant to applicable law or an agreement
in effect at or entered into on the Closing Date (including, without limitation,
the Senior Notes Indenture), (iii) any encumbrance or restriction with respect
to a Restricted Subsidiary or any of its Restricted Subsidiaries pursuant to an
agreement

 

111



--------------------------------------------------------------------------------

relating to any Indebtedness incurred by such Restricted Subsidiary prior to the
date on which it became a Restricted Subsidiary (other than Indebtedness
incurred as consideration in, in contemplation of, or to provide all or any
portion of the funds or credit support utilized to consummate the transaction or
series of related transactions pursuant to which such Restricted Subsidiary
became a Restricted Subsidiary) and outstanding on such date, which encumbrance
or restriction is not applicable to Borrower or any other Restricted Subsidiary
or the properties or assets of Borrower or any other Restricted Subsidiary,
(iv) any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness Incurred pursuant to an agreement referred to in
clause (i), (ii) or (iii) of this covenant or this clause (iv) or contained in
any amendment to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv); provided, however, that the encumbrances and
restrictions contained in any such refinancing agreement or amendment are not
materially less favorable taken as a whole, as determined by Borrower in good
faith, to the Lenders than the encumbrances and restrictions contained in such
predecessor agreement, (v) with respect to clause (c), any encumbrance or
restriction (A) that restricts the subletting, assignment or transfer of any
property or asset or right and is contained in any lease, license or other
contract entered into in the ordinary course of business or (B) contained in
security agreements securing Indebtedness of a Restricted Subsidiary to the
extent such encumbrance or restriction restricts the transfer of the property
subject to such security agreements, (vi) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the disposition of all or substantially all of the
Equity Interests or assets of such Restricted Subsidiary, (vii) restrictions in
the transfers of assets encumbered by a Lien permitted by Section 6.02,
(viii) any encumbrance or restriction arising under or in connection with any
agreement or instrument relating to any Indebtedness permitted by Section 6.01
if (A) either (x) the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant contained in
the terms of such agreement or instrument or (y) Borrower in good faith
determines that such encumbrance or restriction will not cause Borrower not to
have the funds necessary to pay the Obligations when due and (B) the encumbrance
or restriction is not materially more disadvantageous to the Lenders than is
customary in comparable financings (as determined in good faith by Borrower),
(ix) any encumbrance or restriction arising under or in connection with any
agreement or instrument governing Equity Interests of any Person other than a
wholly owned Subsidiary that is acquired after the Closing Date, (x) customary
restrictions and conditions contained in any agreement relating to the
disposition of any property permitted by Section 6.07 pending the consummation
of such disposition, (xi) customary provisions in Joint Venture agreements and
other similar agreements applicable to Joint Ventures, (xii) any holder of a
Lien permitted by Section 6.02(n) restricting the transfer of the property
subject thereto, (xiii) customary restrictions and conditions contained in any
agreement relating to the sale of any property permitted under Section 6.07
pending the consummation of such sale, (xiv) any encumbrances or restrictions
applicable solely to a Foreign Subsidiary and contained in any credit facility
extended to any Foreign Subsidiary and (xv) customary provisions in partnership
agreements, limited liability company organizational governance documents, asset
sale and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company or similar person.

 

112



--------------------------------------------------------------------------------

Section 6.06. Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, make or own any Investment in any Person, including
any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) Investments owned as of the Closing Date in any Subsidiary and Investments
made after the Closing Date in Borrower and any wholly owned Restricted
Subsidiary of Borrower;

(c) Investments (1) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and (2) deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of Borrower and its Restricted
Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.01(d) and other
Investments in Restricted Subsidiaries which are not Guarantors, provided that
such Investments (including through intercompany loans and any Permitted
Acquisition) in Restricted Subsidiaries that are not Guarantors shall not exceed
at any time an aggregate amount of $50,000,000;

(e) loans and advances to employees of Borrower and its Restricted Subsidiaries
made in the ordinary course of business in an aggregate principal amount not to
exceed $10,000,000;

(f) Permitted Acquisitions; provided that the sum of the aggregate amount of
(i) Permitted Acquisitions pursuant to which the Person whose Equity Interests
are acquired does not become a Guarantor and (ii) Investments made pursuant to
clause (q) shall not at any time exceed $500,000,000;

(g) Investments described in Schedule 6.06;

(h) Secured Hedge Agreements which constitute Investments;

(i) short term trade receivables in the ordinary course of business;

(j) guarantees to insurers required in connection with worker’s compensation and
other insurance coverage arranged in the ordinary course of business;

(k) non-cash consideration received in any disposition permitted by Section 6.08
to Persons who are not Affiliates of Borrower;

(l) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

(m) intercompany Investments by any Foreign Subsidiary in any other Foreign
Subsidiary;

 

113



--------------------------------------------------------------------------------

(n) advances of payroll payments to employees in the ordinary course of
business;

(o) lease, utility and other similar deposits in the ordinary course of
business;

(p) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;

(q) Permitted Foreign Investments the aggregate amount of which, together with
the aggregate amount of Investments made pursuant to the proviso to clause
(f) shall not at any time exceed $500,000,000;

(r) Investments in Joint Ventures in an aggregate amount not at any time to
exceed $100,000,000;

(s) so long as no Default or Event of Default has occurred and is continuing
before or immediately after giving effect thereto, any Investment in an amount
not to exceed the Available Amount determined at such time; and

(t) other Investments (including Investments in Unrestricted Subsidiaries) in an
aggregate amount for all such Investments under this clause (t) not to exceed
$50,000,000 during the term of this Agreement.

For purposes of covenant compliance with this Section 6.06, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment. Notwithstanding the foregoing, in no event shall any
Credit Party make any Investment which results in or facilitates in any manner
any Restricted Junior payment not otherwise permitted under the terms of
Section 6.04.

Section 6.07. Fundamental Changes; Acquisitions. No Credit Party shall, nor
shall it permit any of its Restricted Subsidiaries to, consummate any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment and capital expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

(a) (i) any Restricted Subsidiary of Borrower may be merged with or into
Borrower or any Guarantor, or be liquidated, wound up or dissolved, or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Guarantor; provided, in the case of such a
merger, Borrower or such Guarantor, as applicable shall be the continuing or
surviving Person, (ii) any Foreign Subsidiary of Borrower may be merged with or
into any Foreign Subsidiary, or be liquidated, wound up or dissolved, or

 

114



--------------------------------------------------------------------------------

all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Foreign Subsidiary and (iii) any Restricted Subsidiary that
is not a Guarantor may be merged with or into any other Restricted Subsidiary
that is not a Guarantor or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Restricted Subsidiary that is not a Guarantor;

(b) Permitted Acquisitions;

(c) any Restricted Subsidiary may merge into or consolidate with any Person in
order to consummate a disposition made in compliance with Section 6.08;

(d) any Restricted Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, would not reasonably be expected to have a Material Adverse Effect;

(e) pursuant to any merger between Borrower or a wholly owned Restricted
Subsidiary and any other Person; provided, that Borrower or such wholly owned
Restricted Subsidiary, as the case may be, is the surviving entity of any such
merger; and

(f) Investments made in accordance with Section 6.06.

Section 6.08. Disposition of Assets. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, except (a) sales and other dispositions
of assets that do not constitute Asset Sales and (b) Asset Sales; provided that,
in the case of clause (b), (x) the consideration received for such assets shall
be in an amount at least equal to the Fair Market Value thereof and (y) no less
than 75% thereof shall be paid in Cash or Cash Equivalents.

Section 6.09. Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of Borrower
on terms that are materially less favorable, taken as a whole (as determined in
good faith by Borrower), to Borrower or that Restricted Subsidiary, as the case
may be, than those that might be obtained in an arm’s length transaction with a
Person that is not an Affiliate; provided, the foregoing restriction shall not
apply to (a) any transaction between Borrower and any Guarantor or between or
among Credit Parties or between or among Subsidiaries that are not Credit
Parties; (b) customary fees and indemnifications paid to members of the Board of
Directors of Borrower and its Restricted Subsidiaries; (c) compensation
arrangements for officers and other employees of Borrower and its Restricted
Subsidiaries entered into in the ordinary course of business; (d) Restricted
Junior Payments may be made to the extent permitted by Section 6.04; (e) loans
may be made and other transactions may be entered into by Borrower and its
Restricted Subsidiaries to the extent permitted by Sections 6.01, 6.06 and 6.07;
(f) any transaction with an Affiliate where the only consideration paid is
Equity Interests of Borrower (other than Disqualified Equity Interests); and
(g) transactions described in Schedule 6.09.

 

115



--------------------------------------------------------------------------------

Section 6.10. Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, and the
Credit Parties will not and will not permit any of its Restricted Subsidiaries
to, engage in any business other than a Permitted Business, except to an extent
that so doing would not be material to Borrower and its Restricted Subsidiaries,
taken as a whole.

Section 6.11. Amendments or Waivers of Organizational Documents. No Credit Party
shall nor shall it permit any of its Restricted Subsidiaries to, agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of its Organizational Documents after the Closing Date, in each case in
a manner that is materially adverse to the Lenders, without in each case
obtaining the prior written consent of Requisite Lenders to such amendment,
restatement, supplement or other modification or waiver.

Section 6.12. Amendments or Waivers with Respect to Certain Indebtedness. No
Credit Party shall, nor shall it permit any of its Restricted Subsidiaries to,
amend or otherwise change the terms of any Subordinated Indebtedness, if the
effect of such amendment or change is to increase the interest rate on such
Subordinated Indebtedness, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions of such Subordinated Indebtedness (or of any
guaranty thereof), or if the effect of such amendment or change, together with
all other amendments or changes made, is to increase materially the obligations
of the obligor thereunder or to confer any additional rights on the holders of
such Subordinated Indebtedness (or a trustee or other representative on their
behalf) which would be materially adverse to any Credit Party or Lenders.

Section 6.13. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to change its Fiscal Year end from December 31.

ARTICLE 7

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made) and cancellation
or expiration or cash collateralization of all Letters of Credit on terms
reasonably satisfactory to the Issuing Bank, such Credit Party shall perform,
and shall cause each of its Restricted Subsidiaries to perform, the covenants in
this Article 7.

 

116



--------------------------------------------------------------------------------

Section 7.01. Interest Coverage Ratio. Borrower shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending June 30, 2013, to be less than the ratio set forth
opposite such date below:

 

Fiscal Quarter Ended

 

Interest Coverage Ratio

June 30, 2013   3.00:1.00 September 30, 2013   3.00:1.00 December 31, 2013  
3.00:1.00 March 31, 2014   3.00:1.00 June 30, 2014   3.00:1.00 September 30,
2014   3.00:1.00 December 31, 2014   4.00:1.00 March 31, 2015   4.00:1.00
June 30, 2015   4.00:1.00 September 30, 2015   4.00:1.00 December 31, 2015 and
thereafter   4.00:1.00

Section 7.02. Leverage Ratio. Borrower shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
June 30, 2013, to exceed the ratio set forth opposite such date below:

 

Fiscal Quarter Ended

 

Leverage Ratio

June 30, 2013   5.00:1.00 September 30, 2013   5.00:1.00 December 31, 2013  
5.00:1.00 March 31, 2014   5.00:1.00 June 30, 2014   5.00:1.00 September 30,
2014   5.00:1.00 December 31, 2014   4.50:1.00 March 31, 2015   4.50:1.00
June 30, 2015   4.50:1.00 September 30, 2015   4.50:1.00 December 31, 2015 and
thereafter   4.00:1.00 December 31, 2014   4.50:1.00 March 31, 2015   4.50:1.00
June 30, 2015   4.50:1.00 September 30, 2015   4.50:1.00 December 31, 2015 and
thereafter   4.00:1.00

 

117



--------------------------------------------------------------------------------

ARTICLE 8

GUARANTY

Section 8.01. Guaranty of the Obligations. Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).

Section 8.02. Payment by Guarantors. Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Beneficiary may have at law or in equity against any Guarantor by
virtue hereof, that upon the failure of Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

Section 8.03. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

118



--------------------------------------------------------------------------------

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (3) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (4) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (5) request and accept other guaranties of the
Guaranteed Obligations and take and hold security for the payment hereof or the
Guaranteed Obligations; (6) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (7) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Secured Hedge Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or

 

119



--------------------------------------------------------------------------------

subrogation or other right or remedy of any Guarantor against any other Credit
Party or any security for the Guaranteed Obligations; and (8) exercise any other
rights available to it under the Credit Documents, any Secured Hedge Agreements
or any Cash Management Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(1) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, any Secured
Hedge Agreements or any Cash Management Agreements, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (2) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Secured Hedge Agreements, any of the Cash
Management Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Secured Hedge Agreement, such Cash Management Agreement or any agreement
relating to such other guaranty or security; (3) the Guaranteed Obligations, or
any agreement relating thereto, at any time being found to be illegal, invalid
or unenforceable in any respect; (4) the application of payments received from
any source (other than payments received pursuant to the other Credit Documents,
any of the Secured Hedge Agreements or any of the Cash Management Agreements or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (5) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Restricted Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (6) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (7) any defenses, set offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (8) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor under this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations under this Agreement subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code of the United States or
any comparable provisions of any similar federal or state law.

 

120



--------------------------------------------------------------------------------

Section 8.04. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (i) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (1) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (2) proceed against or exhaust any security
held from Borrower, any such other guarantor or any other Person, (3) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of any Credit Party or any other Person, or
(4) pursue any other remedy in the power of any Beneficiary whatsoever; (ii) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (iii) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (iv) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith or willful misconduct;
(v) (1) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (2) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (3) any rights to set offs, recoupments and counterclaims,
and (4) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (vi) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Secured Hedge Agreements, the Cash
Management Agreements or any agreement or instrument related thereto, notices of
any renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Borrower and
notices of any of the matters referred to in Section 8.03 and any right to
consent to any thereof; and (vii) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

Section 8.05. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled or cash collateralized, each Guarantor hereby waives
any claim, right or remedy, direct or indirect, that such Guarantor now has or
may hereafter have against Borrower or any other Guarantor or any of its assets
in connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (i) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (ii) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against

 

121



--------------------------------------------------------------------------------

Borrower, and (iii) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled or cash collateralized, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

Section 8.06. Subordination of Other Obligations. Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

Section 8.07. Continual Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled or cash collateralized. Each
Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

Section 8.08. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

Section 8.09. Financial Condition of Borrower. Any Credit Extension may be made
to Borrower or continued from time to time, and any Secured Hedge Agreement or
Cash Management Agreement may be entered into from time to time, in each case
without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation or at the time such

 

122



--------------------------------------------------------------------------------

Secured Hedge Agreement or Cash Management Agreement is entered into, as the
case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents, the Secured Hedge Agreements and the Cash Management
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Borrower and of all circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby
waives and relinquishes any duty on the part of any Beneficiary to disclose any
matter, fact or thing relating to the business, operations or conditions of
Borrower now known or hereafter known by any Beneficiary.

Section 8.10. Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

123



--------------------------------------------------------------------------------

Section 8.11. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition.

Section 8.12. Excluded Obligation. With respect to any Guarantor, if and to the
extent, under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest for, any
Obligation (the “Excluded Obligation”) to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act is or becomes illegal, the Obligations
guaranteed or secured by such Guarantor shall not include any such Excluded
Obligation.

ARTICLE 9

EVENTS OF DEFAULT

Section 9.01. Events of Default. If any one or more of the following conditions
or events shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within three days after the date due; or

(b) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.06, Section 5.01(e),
Section 5.02 (solely with respect to Borrower), Article 6 or Article 7; or

(c) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

(d) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 9.01, and such default shall not have been remedied or waived
within thirty days after the receipt by Borrower of notice from Administrative
Agent or any Lender of such default; or

 

124



--------------------------------------------------------------------------------

(e) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Restricted Subsidiaries to pay when due any principal of or interest
on or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in Section 9.01(a) or with respect to
Secured Hedge Agreements) in an aggregate principal amount of $35,000,000 or
more, in each case beyond the grace period, if any, provided therefor or
(ii) breach or default by any Credit Party with respect to any other material
term of (1) one or more items of Indebtedness in the aggregate principal amounts
referred to in clause (i) above or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
the grace period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Restricted Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against Borrower or any of its
Restricted Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Borrower or any of its Restricted Subsidiaries, or over all
or a substantial part of its property, shall have been entered; or there shall
have occurred the involuntary appointment of an interim receiver, trustee or
other custodian of Borrower or any of its Restricted Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Borrower or any of its Restricted Subsidiaries, and any such event
described in this clause (f) shall continue for sixty days without having been
dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Borrower or any of
its Restricted Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Borrower or any of its Restricted Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) Borrower or any of its
Restricted Subsidiaries shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay its debts as such debts become due; or the
board of directors (or similar governing body) of Borrower or any of its
Restricted Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 9.01(f); or

 

125



--------------------------------------------------------------------------------

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$35,000,000 (to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against Borrower or any of its Restricted Subsidiaries or any
of their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of 60 days; or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party (other
than as permitted under Section 6.07 and such order shall remain undischarged or
unstayed for a period in excess of 60 days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Borrower, any of its Restricted Subsidiaries or any of
their respective ERISA Affiliates in excess of $35,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest pursuant to
Section 430(k) of the Internal Revenue Code or ERISA or a violation of
Section 436 of the Internal Revenue Code; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and Other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any material portion of the Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party or shall contest in writing the validity or perfection of any Lien in
any material portion of the Collateral purported to be covered by the Collateral
Documents; or

(m) Subordinated Indebtedness. Any Subordinated Indebtedness permitted hereunder
or the guarantees thereof shall cease, for any reason, to be validly
subordinated to the Obligations of the Credit Parties hereunder, as provided in
the indenture governing such Subordinated Indebtedness, or any Credit Party, any
Affiliate of any Credit Party, the trustee in respect of the Subordinated
Indebtedness or the holders of at least 25% in aggregate principal amount of the
Subordinated Indebtedness shall so assert;

 

126



--------------------------------------------------------------------------------

THEN, (1) upon the occurrence of any Event of Default described in
Section 9.01(f) or 9.01(g), automatically, and (2) upon the occurrence and
during the continuance of any other Event of Default, at the request of (or with
the consent of) Requisite Lenders, upon notice to Borrower by Administrative
Agent, (A) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments and the obligation of Issuing Bank to issue any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations
(other than Obligations in respect of Secured Hedge Agreements and Cash
Management Agreements); provided, the foregoing shall not affect in any way the
obligations of Lenders under Section 2.03(b)(v) or Section 2.04(e);
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents; and
(D) Administrative Agent shall direct Borrower to pay (and Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Sections 9.01(f) or 9.01(g) to pay) to Administrative Agent
such additional amounts of cash as reasonable requested by Issuing Bank, to be
held as security for Borrower’s reimbursement Obligations in respect of Letters
of Credit then outstanding.

ARTICLE 10

AGENTS

Section 10.01. Appointment of Agents. JPMorgan Chase Bank is hereby appointed
(and JPMorgan Chase Bank hereby accepts such appointment) Administrative Agent
and Collateral Agent hereunder and under the other Credit Documents and each
Lender (including in its capacities as a potential counterparty under a Secured
Hedge Agreement or Cash Management Agreement) and the Issuing Bank hereby
authorizes JPMorgan Chase Bank (and JPMorgan Chase Bank hereby accepts such
appointment) to act as Administrative Agent and Collateral Agent in accordance
with the terms hereof and the other Credit Documents. Each Agent hereby agrees
to act in its capacity as such upon the express conditions contained herein and
the other Credit Documents, as applicable. Neither Arrangers, the Syndication
Agent nor the Documentation Agents, each in its respective capacity as such,
shall have any obligations, duties or responsibilities under this Agreement. The
provisions of this Article 10 are solely for the benefit of Agents and Lenders
and no Credit Party shall have any rights as a third party beneficiary of any of
the provisions thereof. In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Borrower or any of its Restricted Subsidiaries. For purposes
of this Article 10, “Agent” shall refer to each of the Administrative Agent and
Collateral Agent.

Section 10.02. Powers and Duties.

 

127



--------------------------------------------------------------------------------

(a) No Agent shall have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (i) no Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (ii) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.05), and (iii) except as expressly set
forth herein, no Agent shall have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. No Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.05) or in the absence of its own gross negligence or willful
misconduct. Each Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Borrower or a
Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article 3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to Administrative Agent.

(b) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. Each Agent
may consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 10.03. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance

 

128



--------------------------------------------------------------------------------

or observance of any of the terms, conditions, provisions, covenants or
agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, Administrative Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 11.05) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Borrower and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 11.05).

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 10.03 and of Section 10.06 shall apply to any Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 10.03 and of Section 10.06 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and

 

129



--------------------------------------------------------------------------------

shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

Section 10.04. Agents Entitled to Act as Lender. Each bank serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

Section 10.05. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder. No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement, a Joinder Agreement or a Refinancing Amendment and funding
its Term Loans and/or Revolving Loans on the Closing Date or by the funding of
any New Term Loans, New Revolving Loans, Replacement Revolving Loans or
Replacement Term Loans, as the case may be, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date or as of the date of funding of such New Term
Loan, New Revolving Loans, Replacement Revolving Loans or Replacement Term
Loans.

Section 10.06. Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent and the Issuing Bank, to the
extent that

 

130



--------------------------------------------------------------------------------

such Agent or the Issuing Bank shall not have been reimbursed by any Credit
Party, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent or the Issuing Bank in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Credit Documents or otherwise in its capacity as such Agent in
any way relating to or arising out of this Agreement or the other Credit
Documents; provided, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s or the Issuing
Bank’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to any Agent or the Issuing Bank for any purpose shall, in the opinion
of such Agent or the Issuing Bank, be insufficient or become impaired, such
Agent or the Issuing Bank may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent or the Issuing Bank against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Pro Rata Share thereof; and provided further, this sentence
shall not be deemed to require any Lender to indemnify any Agent or the Issuing
Bank against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.

Section 10.07. Successor Administrative Agent, Collateral Agent and Swing Line
Lender.

(a) Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower. Administrative Agent shall
have the right to appoint a financial institution to act as Administrative Agent
hereunder, subject to the reasonable satisfaction of Borrower and the Requisite
Lenders, and Administrative Agent’s resignation shall become effective on the
earliest of (1) 30 days after delivery of the notice of resignation, (2) the
acceptance of such successor Administrative Agent by Borrower and the Requisite
Lenders or (3) such other date, if any, agreed to by Borrower and the Requisite
Lenders; provided that Borrower’s consent shall not be required pursuant to this
clause (3) at any time an Event of Default shall be continuing. Upon any such
notice of resignation, if a successor Administrative Agent has not already been
appointed by the retiring Administrative Agent, Requisite Lenders shall have the
right, upon five Business Days’ notice to Borrower, to appoint a successor
Administrative Agent. If neither Requisite Lenders nor Administrative Agent have
appointed a successor Administrative Agent, Requisite Lenders shall be deemed to
have succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent; provided that, until a successor
Administrative Agent is so appointed by Requisite Lenders or Administrative
Agent, any collateral security held by Administrative Agent in its role as
Collateral Agent on behalf of the Lenders or the Issuing Bank under any of the
Credit Documents shall continue to be held by the retiring Collateral Agent
until such time as a successor Collateral Agent is appointed. Any successor
Administrative Agent shall be a bank with an office in the United States or an
Affiliate of any such bank with an office in the United States. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent,

 

131



--------------------------------------------------------------------------------

that successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (x) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (y) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. Except as
provided above, any resignation of JPMorgan Chase Bank or its successor as
Administrative Agent pursuant to this Section shall also constitute notice of
the resignation of JPMorgan Chase Bank or its successor as Collateral Agent.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section 10.07 shall, upon its acceptance of such appointment,
become the successor Collateral Agent for all purposes hereunder.

(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors. Administrative
Agent shall have the right to appoint a financial institution as Collateral
Agent hereunder, subject to the reasonable satisfaction of Borrower and the
Requisite Lenders and Collateral Agent’s resignation shall become effective on
the earliest of (i) 30 days after delivery of the notice of resignation,
(ii) the acceptance of such successor Collateral Agent by Borrower and the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders and Borrower. Upon any such notice of resignation, Requisite Lenders
shall have the right, upon five Business Days’ notice to Administrative Agent
and in consultation with Borrower, to appoint a successor Collateral Agent.
Until a successor Collateral Agent is so appointed by the Requisite Lenders or
Administrative Agent, any collateral security held by Collateral Agent on behalf
of the Lenders or the Issuing Bank under any of the Credit Documents shall
continue to be held by the retiring Collateral Agent until such time as a
successor Collateral Agent is appointed. Upon the acceptance of any appointment
as Collateral Agent hereunder by a successor Collateral Agent, that successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent under
this Agreement and the Collateral Documents, and the retiring Collateral Agent
under this Agreement shall promptly (x) transfer to such successor Collateral
Agent all sums, Securities and other items of Collateral held hereunder or under
the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Collateral Agent under this Agreement and the Collateral Documents,
and (y) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Collateral Documents, whereupon such retiring Collateral Agent shall
be discharged from its duties and obligations under this Agreement and the
Collateral

 

132



--------------------------------------------------------------------------------

Documents. After any retiring Collateral Agent’s resignation or removal
hereunder as the Collateral Agent, the provisions of this Agreement and the
Collateral Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Agreement or the Collateral Documents while
it was the Collateral Agent hereunder.

(c) Any resignation of JPMorgan Chase Bank or its successor as Administrative
Agent pursuant to this Section shall also constitute the resignation of JPMorgan
Chase Bank or its successor as Swing Line Lender and as Issuing Bank, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Swing Line Lender and
Issuing Bank for all purposes hereunder. In such event (i) Borrower shall prepay
any outstanding Swing Line Loans made by the retiring or removed Administrative
Agent in its capacity as Swing Line Lender, (ii) upon such prepayment, the
retiring or removed Administrative Agent and Swing Line Lender shall surrender
any Swing Line Note held by it to Borrower for cancellation, and (iii) Borrower
shall issue, if so requested by successor Administrative Agent and Swing Line
Loan Lender, a new Swing Line Note to the successor Administrative Agent and
Swing Line Lender, in the principal amount of the Swing Line Loan Sublimit then
in effect and with other appropriate insertions.

Section 10.08. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents; provided that neither Administrative Agent nor
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Secured Hedge Agreement. Subject to
Section 11.05, without further written consent or authorization from any Secured
Party, Administrative Agent or Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 11.05) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 8.11 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 11.05) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and

 

133



--------------------------------------------------------------------------------

Collateral Agent, as agent for and representative of Secured Parties (but not
any Lender or Lenders in its or their respective individual capacities unless
Requisite Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by Collateral Agent at such sale or other disposition.

(c) Rights under Secured Hedge Agreements, Cash Management Agreements. No
Secured Hedge Agreement or Cash Management Agreement will create (or be deemed
to create) in favor of any Lender Counterparty that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 11.05(c)(v) of this Agreement and Section 13 of the Security
Agreement. By accepting the benefits of the Collateral, such Lender Counterparty
shall be deemed to have appointed Collateral Agent as its agent and agreed to be
bound by the Credit Documents as a Secured Party, subject to the limitations set
forth in this clause (c).

(d) Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, (i) when all Obligations (other than obligations in respect of any
Secured Hedge Agreement, any Cash Management Agreement and contingent
indemnification obligations for which no claim has been made) have been paid in
full, all Commitments have terminated or expired and no Letter of Credit shall
be outstanding, upon request of Borrower, Administrative Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Secured Hedge Agreement or any Cash Management Agreement)
take such actions as shall be required to release its security interest in all
Collateral, and to release all Guaranteed Obligations provided for in any Credit
Document, whether or not on the date of such release there may be outstanding
Obligations in respect of Secured Hedge Agreements or Cash Management Agreements
and (ii) upon request of Borrower, Administrative Agent shall (without notice
to, or vote or consent of, any Lender, or any affiliate of any Lender that is a
party to any Secured Hedge Agreement or any Cash Management Agreement) take such
actions as shall be required to subordinate, or to evidence the release of, any
Lien on any property granted to Collateral Agent to the holder of a Lien
permitted by Section 6.02. Any such release of Guaranteed Obligations shall be
deemed subject to the provision that such Guaranteed Obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower or any Guarantor or any substantial part of its property,
or otherwise, all as though such payment had not been made.

 

134



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

Section 11.01. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent, Administrative Agent,
Swing Line Lender or Issuing Bank shall be sent to such Person’s address as set
forth on Appendix B or in the other relevant Credit Document, and in the case of
any Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in Section 2.24
or paragraph (b) below, each notice hereunder shall be in writing and may be
personally served or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided, no notice to any
Agent or Collateral Agent shall be effective until received by such Agent or
Collateral Agent as applicable; provided further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 10.03(c) hereto as designated by
Administrative Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to any Agent, Collateral Agent, Lenders,
Swing Line Lender and Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites,
including the Platform) pursuant to procedures approved by Administrative Agent,
provided that the foregoing shall not apply to notices to any Agent, any Lender,
Swing Line Lender or any applicable Issuing Bank pursuant to Article 2 if such
Person has notified Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

135



--------------------------------------------------------------------------------

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents nor the Collateral Agent nor any of
their respective officers, directors, employees, agents, advisors or
representatives (the “Agent Affiliates”) warrant the accuracy, adequacy, or
completeness of the Approved Electronic Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Platform and the
Approved Electronic Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects is made by the Agent Affiliates in connection with the Platform or
the Approved Electronic Communications.

(iv) Each Credit Party, each Lender, each Issuing Bank and each Agent agrees
that Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Borrower, its Subsidiaries or their securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither Borrower nor Administrative Agent has any responsibility for such
Public Lender’s decision to limit the scope of the information it has obtained
in connection with this Agreement and the other Credit Documents.

Section 11.02. Expenses. Borrower agrees to pay promptly (i) all the actual and
reasonable and documented out-of-pocket costs and expenses incurred by
Administrative Agent and Arrangers and their respective Affiliates in connection
with the negotiation, preparation and execution of the Credit Documents and any
consents, amendments, waivers or other modifications thereto (including the
reasonable and documented fees,

 

136



--------------------------------------------------------------------------------

expenses and disbursements of one primary counsel (with exceptions for conflicts
of interest) and one local counsel in each relevant jurisdiction); (ii) all
other actual and reasonable out-of-pocket costs and expenses incurred by each
Agent, Collateral Agent and the Issuing Bank and their respective Affiliates in
connection with the syndication of the Loans and Commitments and the
transactions contemplated by the Credit Documents (including in connection with
creating, perfecting, recording, maintaining and preserving Liens in favor of
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of one
primary counsel (with exceptions for conflicts of interest) and one local
counsel in each relevant jurisdiction) and any consents, amendments, waivers or
other modifications thereto; and (iii) after the occurrence of a Default or an
Event of Default, all costs and expenses, including reasonable attorneys’ fees
and costs of settlement, incurred by any Agent, Collateral Agent, the Issuing
Bank and Lenders and their respective Affiliates in enforcing any Obligations of
or in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of such Default or Event of Default (including
in connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

Section 11.03. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 11.02, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent, Collateral Agent and Lender and each of their
respective officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and affiliates (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from (x)(i) the
gross negligence, bad faith or willful misconduct of such Indemnitee or (ii) a
material breach of the obligations of such Indemnitee under the terms of this
Agreement by such Indemnitee, in each case as determined by a final,
non-appealable judgment of a court of competent jurisdiction, or (y) any
proceeding between and among Indemnitees (other than any proceeding against any
Indemnitee in its capacity or role as Arranger, Agent or Issuing Bank) that does
not involve an act or omission by Borrower or any of its Affiliates. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 11.03 may be unenforceable in whole or in part because
they are violative of any law or public policy, the applicable Credit Party
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against each Credit Party or each
Lender, each Agent, Arranger, as applicable, and their respective Affiliates,
directors, employees, attorneys, agents or sub-agents, on any theory of
liability, for special, indirect,

 

137



--------------------------------------------------------------------------------

consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and each party hereto hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor provided that nothing contained in
this sentence shall limit the indemnity of the Credit Parties set forth in this
Section 11.03.

(c) Each Credit Party also agrees that no Lender, Agent, Arranger nor their
respective Affiliates, directors, employees, attorneys, agents or sub-agents
will have any liability to any Credit Party or any person asserting claims on
behalf of or in right of any Credit Party or any other person in connection with
or as a result of this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from (x) the gross negligence, bad faith or willful misconduct of, or
(y) a material breach by, such Lender, Agent, Arranger or their respective
Affiliates, directors, employees, attorneys, agents or sub-agents in performing
its obligations under this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein. In
no event will any Lender, Agent, Arranger or their respective Affiliates,
directors, employees, attorneys, agents or sub-agents have any liability for any
indirect, consequential, special or punitive damages in connection with or as a
result of such Lender’s, Agent’s, Arranger’s or their respective Affiliates’,
directors’, employees’, attorneys’, agents’ or sub-agents’ activities related to
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein.

(d) This Section 11.03 shall not apply to any Taxes, which shall be governed
solely by Sections 2.19 and 2.20, other than Taxes that represent losses, claims
or damages arising from any non-Tax claim.

Section 11.04. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and Issuing Bank is hereby
authorized by each Credit Party at any time or from time to time, without notice
to any Credit Party or to any other Person (other than Administrative Agent),
any such notice being hereby expressly waived, to set off and to appropriate and
to apply any and all deposits (general or special, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by such Lender or Issuing Bank to or for the credit or the account of any Credit
Party against and on account of the obligations and liabilities of any Credit
Party to such Lender or Issuing Bank hereunder, the Letters of Credit and
participations therein and

 

138



--------------------------------------------------------------------------------

under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (i) such Lender or Issuing Bank shall have made any demand
hereunder or (ii) the principal of or the interest on the Loans or any amounts
in respect of the Letters of Credit or any other amounts due hereunder shall
have become due and payable pursuant to Article 2 and although such obligations
and liabilities, or any of them, may be contingent or unmatured.

Section 11.05. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 11.05(b) and 11.05(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement to
(i) cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender or Issuing Bank, (ii) as provided in clause (d) of this Section 11.05
or (iii) to provide for any amendments as may be necessary or appropriate, in
the opinion of Administrative Agent, to effect the provisions of Section 2.23.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder; provided that only the consent of
the Requisite Lenders shall be necessary to change the definition of Leverage
Ratio or the component definitions thereof but only to the extent that the rate
of interest on the Loans and fees and premiums payable hereunder are not or
deemed to not be reduced by such amendment, modification, termination or
consent;

(v) extend the time for payment of any such interest or fees;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

 

139



--------------------------------------------------------------------------------

(vii) amend, modify, terminate or waive any provision of Section 2.13(b)(ii)
(with respect to the reduction of the Revolving Commitments of each Lender
proportionately to its Pro Rata Share), this Section 11.05(b), Section 11.05(c)
or any other provision of this Agreement that expressly provides that the
consent of all Lenders is required;

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments,
the Term Loans, the Revolving Commitments and the Revolving Loans are included
on the Closing Date; provided, further that if such amendment affects only
Lenders under the Term Loan or Lenders under the Revolving Loan, then with the
consent of Lenders in the relevant Class;

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the
Credit Documents; or

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document except as expressly permitted
by Sections 6.07 and 6.08;

provided that for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii), (ix) and (x).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(iii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Lenders holding more
than 50% of the aggregate Term Loan Exposure of all Lenders or Revolving
Exposure of all Lenders, as applicable, of each Class which is being allocated a
lesser repayment or prepayment as a result thereof; provided, Requisite Lenders
may waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment which is still required to be
made is not altered;

 

140



--------------------------------------------------------------------------------

(iv) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.04(e)
without the written consent of Administrative Agent and of Issuing Bank;

(v) amend, modify or waive this Agreement or the Security Agreement so as to
alter the ratable treatment of Obligations arising under the Credit Documents
and Obligations arising under Secured Hedge Agreements or the definition of
“Lender Counterparty,” “Secured Hedge Agreement,” “Obligations,” or “Secured
Obligations” (as defined in any applicable Collateral Document) in each case in
a manner adverse to any Lender Counterparty with Obligations then outstanding
without the written consent of any such Lender Counterparty; or

(vi) amend, modify, terminate or waive any provision of Article 10 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d) Refinancing Amendments. In addition, notwithstanding Sections 11.05(a),
(b) and (c), this Agreement may be amended with the written consent of
Administrative Agent, Borrower and the Lenders providing the Replacement Term
Loans (as defined below) and/or the Replacement Revolving Commitments (as
defined below), as applicable (such amendment, a “Refinancing Amendment”), to
permit:

(i) the refinancing of all or a portion of outstanding Term Loans (“Refinanced
Term Loans”) with replacement term loans (“Replacement Term Loans”) hereunder;
provided that (A) the aggregate principal amount (exclusive of premiums and
other costs) of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (B) substantially concurrently
with the incurrence of such Replacement Term Loans, 100% of the proceeds thereof
(net of customary fees, commissions, costs and other expenses incurred in
connection with such Replacement Term Loan) shall be applied to repay the
Refinanced Term Loans (including accrued interest, fees and premiums (if any)
payable in connection therewith) , (C) such Replacement Term Loans will rank
pari passu or junior in right of payment with the other Loans and Commitments
hereunder, (D) the Replacement Term Loan Maturity Date of such Replacement Term
Loans shall not be prior to the Term Loan Maturity Date of such Refinanced Term
Loans, (E) the Weighted Average Life to Maturity of such Replacement Term Loans
shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the Term Loans), (F) such Replacement Term Loans are not
at any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors and (G) all other terms applicable to such Replacement Term Loans
(excluding pricing, premiums and optional prepayment or optional redemption
provisions) are customary market terms for term loans at the time of the
issuance of such Replacement Term Loans and shall be substantially identical to,
or, taken as a whole, materially less favorable (as

 

141



--------------------------------------------------------------------------------

determined in good faith by Borrower) to the Lenders providing such Replacement
Term Loans than, those applicable to such Refinanced Term Loans, except to the
extent necessary to provide for covenants and other terms applicable to any
period after the latest final maturity of the Term Loans in effect immediately
prior to such refinancing; and/or

(ii) the refinancing of all or a portion of outstanding Revolving Commitments
(“Refinanced Revolving Commitments”) with replacement revolving commitments
(“Replacement Revolving Commitments”) hereunder; provided that (A) the aggregate
principal amount (exclusive of premiums and other costs) of such Replacement
Revolving Commitments shall not exceed the aggregate principal amount of such
Refinanced Revolving Commitments, (B) substantially concurrently with the
effectiveness of such Replacement Revolving Commitments, all or an equivalent
portion of the Refinanced Revolving Commitments in effect immediately prior to
such effectiveness shall be terminated, and all or an equivalent portion of the
Revolving Loans then outstanding, together with interest thereon and all other
amounts accrued for the benefit of the Lenders providing such Revolving Loans,
shall be repaid or paid, (C) such Replacement Revolving Commitments will rank
pari passu or junior in right of payment with the other Loans and Commitments
hereunder, (D) the Replacement Revolving Commitment Termination Date of such
Replacement Revolving Commitments shall not be prior to the Revolving Commitment
Termination Date of such Refinanced Revolving Commitments, (E) such Replacement
Revolving Commitments are not at any time guaranteed by any Subsidiaries other
than Subsidiaries that are Guarantors and (F) all other terms applicable to such
Replacement Revolving Commitments (excluding pricing, premiums and optional
prepayment or optional redemption provisions) are customary market terms for
term loans at the time of the issuance of such Replacement Revolving Commitments
and shall be substantially identical to, or, taken as a whole, materially less
favorable (as determined in good faith by Borrower) to the Lenders providing
such Replacement Revolving Commitments than, those applicable to such Refinanced
Revolving Commitments, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest termination of the
Revolving Commitments in effect immediately prior to such refinancing.

On the effective date of a Refinancing Amendment on which Replacement Revolving
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, each Replacement Revolving Commitment shall be deemed for all
purposes a Revolving Commitment and each Loan made thereunder (a “Replacement
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and each
Lender providing such Replacement Revolving Commitments shall become a Lender
with respect to such Replacement Revolving Commitments and all matters relating
thereto. On the effective date of a Refinancing Amendment on which Replacement
Term Loans are effected, subject to the satisfaction of the foregoing terms and
conditions, each Replacement Term Loan shall be deemed for all purposes a Term
Loan and each Lender providing such Replacement Term Loans shall become a Lender
with respect to such Replacement Term Loans and all matters relating thereto.

 

142



--------------------------------------------------------------------------------

(e) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.05 shall be
binding upon each Lender at the time outstanding, each future Lender and, if
signed by a Credit Party, on such Credit Party.

(f) Collateral. Without the consent of any other person, the applicable Credit
Party or Credit Parties and Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Credit Document) enter into any amendment or waiver of any Credit Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or to effect the release of any Collateral upon disposition thereof by
the applicable Credit Party or Credit Parties to the extent the disposition
thereof is not prohibited by the Credit Documents or to effect the subordination
of (or to evidence the release of) any Lien on any Collateral to the holder of a
Lien permitted by Section 6.02.

(g) Replacement of Non-Consenting Lenders. If any Lender does not consent to a
proposed amendment, waiver, consent or release with respect to any Credit
Document that requires the consent of each Lender or each Lender directly
affected thereby and that has been approved by the Requisite Lenders, Borrower
may replace such non-consenting Lender in accordance with Section 2.22(b);
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by Borrower to be made pursuant to this paragraph).

Section 11.06. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of Administrative Agent and
all Lenders. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents, the Collateral Agent and
Lenders and other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment

 

143



--------------------------------------------------------------------------------

Agreement effecting the assignment or transfer thereof, together with the
required forms and certificates regarding tax matters and any fees payable in
connection with such assignment, in each case, as provided in Section 11.06(d).
Each assignment shall be recorded in the Register promptly following receipt by
Administrative Agent of the fully executed Assignment Agreement and all other
necessary documents and approvals, prompt notice thereof shall be provided to
Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable. The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.” Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee”, upon the giving of notice to Borrower and
Administrative Agent and, in the case of assignments of Revolving Loans or
Revolving Commitments to any such Person (except in the case of assignments made
by or to JPMorgan Chase Bank), consented to by each of the Issuing Bank and the
Swing Line Lender (such consent not to be unreasonably withheld or delayed); and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee”, upon giving of notice to Borrower and consent by
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and, in the case of assignments of Revolving Loans or Revolving Commitments to
any such Person (except in the case of assignments made by or to JPMorgan Chase
Bank), consented to by each of Borrower, the Issuing Bank, the Swing Line Lender
and Administrative Agent (such consent not to be (x) unreasonably withheld or
delayed or, (y) in the case of Borrower, required (i) prior to a Successful
Syndication (as defined in a manner previously agreed to in writing between
Borrower and the Arrangers) or (ii) at any time an Event of Default shall have
occurred and then be continuing); provided, further that (A) Borrower shall be
deemed to have consented to any such assignment of Revolving Loans or Revolving
Commitments unless it shall object thereto by written notice to Administrative
Agent within 5 Business Days after having received notice thereof and (B) each
such assignment pursuant to this Section 11.06(c)(ii) shall be in an aggregate
amount of not less than (I) $5,000,000 (or such lesser amount as may be agreed
to by Borrower and Administrative Agent or as shall constitute the aggregate
amount of the Revolving Commitments and Revolving Loans of the assigning Lender)
with respect to the assignment of the Revolving Commitments and Revolving Loans
and (II) $1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loan of the assigning Lender) with respect to the assignment of Term Loans.

 

144



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, no such assignment shall be
made to any Disqualified Lender; provided that no Agent shall have any liability
or responsibility to monitor, police or control any assignments to Disqualified
Lenders.

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(f), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (x) in connection with
an assignment by or to JPMorgan Chase Bank or by or to Morgan Stanley Senior
Funding, Inc. or any respective Affiliate thereof or (y) in the case of an
Assignee which is already a Lender or is an Affiliate or an Approved Fund of a
Lender or a Person under common management with a Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 11.06, the disposition of such Commitments or Loans
or any interests therein shall at all times remain within its exclusive
control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 11.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 11.08) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to such Letters of Credit
until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such

 

145



--------------------------------------------------------------------------------

assigning Lender as a Lender hereunder); (iii) the Commitments shall be modified
to reflect any Commitment of such assignee and any Revolving Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 11.06(g) shall, acting solely for this purpose as a non-fiduciary agent
of Borrower, maintain a register on which it records the names and addresses of
each participant and the amount and terms of its participations (including
principal amounts and interest thereon from time to time) (each, a “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of a participation with respect to the
Loan, Commitment or Obligation, as the case may be, for all purposes under this
Agreement, notwithstanding any notice to the contrary; provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitment, Loans, Letters of Credit or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury regulations. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except that the participation
agreement may provide that such holder’s consent is required for the Lender to
approve any amendment, modification or waiver that would (A) extend the final
scheduled maturity of any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond the Revolving Commitment Termination Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any

 

146



--------------------------------------------------------------------------------

Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents or all or substantially all
of the Guarantors from the Guaranty (in each case, except as expressly provided
in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f), it being understood
that the documentation required under Section 2.20(f) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (c) of this Section; provided
that such participant (A) agrees to be subject to the provisions of Sections
2.19, 2.20 and 2.22 as if such participant were a Lender and had acquired its
interest by assignment pursuant to paragraph (c) of this Section and (B) shall
not be entitled to receive any greater payments under Sections 2.19 and 2.20,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the participant acquired
the applicable participation. To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 11.04 as though it were a
Lender, provided such participant agrees to be subject to Section 2.17 as though
it were a Lender. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.22 with respect to any
participant.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 11.06 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, that no such pledge or assignment shall substitute the
applicable Federal Reserve Bank, pledgee or trustee for such Lender as a party
hereto.

Section 11.07. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 11.08. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in

 

147



--------------------------------------------------------------------------------

Sections 2.18(c), 2.19, 2.20, 11.02, 11.03 and 11.04 and the agreements of
Lenders set forth in Section 2.17, 10.03(b) and 10.06 shall survive the payment
of the Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination hereof.

Section 11.09. No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent, the Collateral
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Secured
Hedge Agreements. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

Section 11.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent, Issuing Bank or Lenders (or to Administrative Agent, on
behalf of Lenders or Issuing Bank), or any Agent, Issuing Bank or Lender
enforces any security interests or exercises any right of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

Section 11.11. Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 11.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

148



--------------------------------------------------------------------------------

Section 11.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 11.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

Section 11.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK, BOROUGH OF MANHATTAN. BY EXECUTING AND DELIVERING
THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY
AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER
THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

Section 11.16. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING

 

149



--------------------------------------------------------------------------------

HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

Section 11.17. Certain Regulatory Matters. It is the intent of Borrower and its
Restricted Subsidiaries, Administrative Agent and the Lenders that all parties
hereto and the consummation of the transactions contemplated hereby shall comply
with all laws, regulations and orders of any applicable Governmental Authority.
In the event such parties take any action hereunder or exercise any rights or
remedies herewith, Borrower and each Restricted Subsidiary of Borrower agrees to
cooperate with each Lender and Administrative Agent in taking actions as may be
reasonably requested in order for such parties to obtain all necessary approvals
or orders or similar authorizations from, or make all filings, notices or
declarations before, any Governmental Authority, including without limitation,
the FAA, FCC, NOAA or DDTC.

Section 11.18. Confidentiality. Each Agent (which term shall for the purposes of
this Section 11.18 include Arrangers and the Collateral Agent), and each Lender
(which term shall for the purposes of this Section 11.18 include the Issuing
Bank) shall hold all non-public information regarding Borrower and its
Subsidiaries and their businesses identified as such by Borrower and obtained by
such Agent or such Lender pursuant to the requirements hereof in accordance with
such Agent’s and such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Borrower that, in
any event, Administrative Agent may disclose such information to the Lenders and
each Agent and each Lender may make (i)

 

150



--------------------------------------------------------------------------------

disclosures of such information to Affiliates of such Lender or Agent and to
their respective agents and advisors (and to other Persons authorized by a
Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section 11.18
on a need-to-know basis who are informed of the confidential nature of such
information and are or have been advised of their obligation to keep information
of this type confidential), (ii) disclosures of such information reasonably
required by any bona fide or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation of any
Loans or any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to Borrower and its obligations (provided, such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 11.18 or other provisions
at least as restrictive as this Section 11.18), (iii) disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Credit Parties received by it from any
Agent or any Lender, (iv) disclosures in connection with the exercise of any
remedies hereunder or under any other Credit Document, (v) disclosures required
or requested by any governmental agency or representative thereof or by the NAIC
or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law or court order, each Lender and each Agent shall
make reasonable efforts to notify Borrower of any request by any governmental
agency or representative thereof (other than any such request in connection with
any examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information, (vi) disclosures of
information that becomes publicly available (other than by reason of disclosure
by the Lenders or Agents in breach of this Section 11.18) or that is received
from an unaffiliated third party that is not subject to a confidentiality
agreement with Borrower and (vii) disclosures made with the consent of Borrower.
In addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Credit Documents. Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their respective Affiliates’ directors and employees to comply with
applicable securities laws. For this purpose, “tax structure” means any facts
relevant to the federal income tax treatment of the transactions contemplated by
this Agreement but does not include information relating to the identity of any
of the parties hereto or any of their respective Affiliates.

Section 11.19. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,

 

151



--------------------------------------------------------------------------------

including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

Section 11.20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

Section 11.21. Effectiveness; Entire Agreement. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Borrower and Administrative Agent of written notification
of such execution and authorization of delivery thereof.

Section 11.22. PATRIOT Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

Section 11.23. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

152



--------------------------------------------------------------------------------

Section 11.24. No Fiduciary Duty. Each Agent, the Collateral Agent, each
Arranger, each Lender and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Credit Parties, their stockholders and/or their Affiliates. Each
Credit Party agrees that nothing in the Credit Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and such Credit Party,
its stockholders or its Affiliates, on the other. The Credit Parties acknowledge
and agree that (i) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Credit Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders,
creditors or any other Person. Each Credit Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

[Remainder of page intentionally left blank]

 

153



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

DIGITALGLOBE, INC.

By:  

/s/ Daniel L. Jablonsky

  Name: Daniel L. Jablonsky  

Title:   Senior Vice President, General

            Counsel and Secretary

By:  

/s/ Yancey L. Spruill

  Name: Yancey L. Spruill  

Title:   Executive Vice President, Chief

            Financial Officer and Treasurer

DG CONSENTS SUB, INC.

By:  

/s/ Daniel L. Jablonsky

  Name: Daniel L. Jablonsky   Title:   Vice President and Secretary

DIGITALGLOBE INTERNATIONAL, INC.

By:  

/s/ Daniel L. Jablonsky

  Name: Daniel L. Jablonsky   Title:   Vice President and Secretary

GEOEYE, LLC

By:  

/s/ Daniel L. Jablonsky

  Name: Daniel L. Jablonsky   Title:   Secretary

GEOEYE IMAGERY COLLECTION SYSTEMS INC.

By:  

/s/ Daniel L. Jablonsky

  Name: Daniel L. Jablonsky   Title:   Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GEOEYE SOLUTIONS HOLDCO INC. By:  

/s/ Daniel L. Jablonsky

  Name: Daniel L. Jablonsky   Title:   Secretary GEOEYE SOLUTIONS INC. By:  

/s/ Daniel L. Jablonsky

  Name: Daniel L. Jablonsky   Title:   Secretary GEOEYE LICENSE CORP. By:  

/s/ Daniel L. Jablonsky

  Name: Daniel L. Jablonsky   Title:   Secretary GEOEYE ANALYTICS INC. By:  

/s/ Daniel L. Jablonsky

  Name: Daniel L. Jablonsky   Title:   Secretary GEOEYE MISSOURI INC. By:  

/s/ Daniel L. Jablonsky

  Name: Daniel L. Jablonsky   Title:   Secretary i5, INC. By:  

/s/ Daniel L. Jablonsky

  Name: Daniel L. Jablonsky   Title:   Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Reagan Philipp

 

Name

  Reagan Philipp   Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Issuing
Bank, Swing Line Lender and a Lender By:   /s/ Steven J. Krakoski   Name:  
Steven J. Krakoski   Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Spencer Hughes

  Name: Spencer Hughes   Title: Managing Director By:  

/s/ J. Richard Cook

  Name: J. Richard Cook   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Ross MacIntyre

  Name: Ross MacIntyre   Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ronnie Glenn

  Name: Ronnie Glenn   Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ Alexander L. Rody

  Name: Alexander L. Rody   Title: Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ David Sozio

  Name:  David Sozio   Title:    Managing Director/SVP

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

STIFEL BANK & TRUST, as a Lender By:  

/s/ John D. Haffenreffer

  Name:  John D. Haffenreffer   Title:    President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving Commitment      Pro Rata
Share  

JPMorgan Chase Bank, N.A.

   $ 33,000,000         22.0 % 

Morgan Stanley Senior Funding, Inc.

   $ 31,250,000         20.8 % 

Citibank, N.A.

   $ 18,750,000         12.5 % 

Barclays Bank PLC

   $ 18,750,000         12.5 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 16,500,000         11.0 % 

Regions Bank

   $ 15,000,000         10.0 % 

Raymond James Bank, N.A.

   $ 11,750,000         7.8 % 

Stifel Bank & Trust

   $ 5,000,000         3.3 %    

 

 

    

Total

   $ 150,000,000         

 

 

    

 

APPENDIX A-2-1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

DIGITALGLOBE, INC.

DG CONSENTS SUB, INC.

DIGITALGLOBE INTERNATIONAL, INC.

GEOEYE, LLC

GEOEYE IMAGERY COLLECTION SYSTEMS INC.

GEOEYE SOLUTIONS HOLDCO INC.

GEOEYE SOLUTIONS INC.

GEOEYE LICENSE CORP.

GEOEYE ANALYTICS INC.

GEOEYE MISSOURI INC.

i5, INC.

1601 Dry Creek Drive

Suite 260

Longmont, Colorado 80503

Attention: Todd Stockard; Nicholas Claassen

Facsimile: 303-684-4115

E-mail: tstockard@digitalglobe.com; nclaasse@digitalglobe.com

in each case, with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attention: Stephanie Teicher

Facsimile: 917-777-2181

E-mail:stephanie.teicher@skadden.com

 

APPENDIX B-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent,

Swing Line Lender, Issuing Bank and a Lender

Principal Office:

10 South Dearborn, Fl #7

Chicago, IL 60603

Attention: Nanette Wilson

Phone: 312-385-7084

Facsimile: 888-292-9533

Email: jpm.agency.servicing.4@jpmchase.com

with a copy to:

2200 Ross Ave, Fl#3, TX1-2903

Dallas, TX 75201-2787

Attention: Brandon Watkins

Phone: 214-965-2053

Email: brandon.k.watkins@jpmorgan.com

 

APPENDIX B-2